                                                                       Case 20-11785-CSS     Doc 651      Filed 10/09/20      Page 1 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                            Current
                                                                                                                         Current General    Current        Current                      Current Admin
                                                                                                                                                                           503(b)(9)                  Total Current
                Creditor Name and Address             Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                         Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                          Amount
                                                                                                                                                                           Amount
1 All Souls Crescent, LLC
10 Brook St Ste 205
Asheville, NC 28803                                     934     9/24/2020        Brooks Brothers Group, Inc.                 $158,884.84                                                                 $158,884.84
11 East 44th Street, LLC
Mark McDermott and Edward Mahaney-Walter
Skadden Arps Slate Meagher & Flom LLP
One Manhattan West
New York, NY 10001                                      935     9/24/2020        Brooks Brothers Group, Inc.                 $497,486.58                                                                 $497,486.58
1-10 Bush Terminal Owner LP
c/o Stempel Bennett Claman & Hochberg, P.C.
675 Third Avenue, 31st Floor
New York, NY 10017                                      770     9/22/2020        Brooks Brothers Group, Inc.                                               $15,493.53                      $84,615.79    $100,109.32
115161 Canada Inc D/B/A REMCO
5101 Orbitor Drive
Mississauga, ON L4W 5R8
Canada                                                  481     9/14/2020        Brooks Brothers Group, Inc.                  $16,704.38                                                                  $16,704.38
12 Interactive, LLC
PerkSpot
Attn: Legal Department
320 W. Ohio Street
Suite 1W
Chicago, IL 60654                                       1114    10/1/2020        Brooks Brothers Group, Inc.                   $8,500.00                                                                   $8,500.00
1201 Connecticut Novel Coworking LLC
c/o Greenberg Traurig, LLP
Attn: David M. Guess
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                        1116    9/30/2020        Brooks Brothers Group, Inc.                $1,468,662.14                                                               $1,468,662.14
1635291 Alberta Ltd. o/a Rapid Response restoration
Allan MacLean
7862-10th Street
Calgary, AB T2E-8W1
Canada                                                  400      9/2/2020        Brooks Brothers Group, Inc.                  $63,772.03                                                                  $63,772.03
1ST CHOICE SELF STORAGE, INC.
2713 IRA E. WOODS AVENUE
GRAPEVINE, TX 76051                                     774     9/22/2020        Brooks Brothers Group, Inc.                                                 $1,510.00                                     $1,510.00
251 W. 87 ST. ASSOCIATES
C/O LORI-ZEE CORP
2270 BROADWAY
NEW YORK, NY 10024                                      771     9/22/2020        Brooks Brothers Group, Inc.                 $831,531.24    $138,960.21                                                  $970,491.45
3067 M Street, LP, a Delaware limited partnership
Holland & Knight LLP
Attn: Richard Lear, Esq.
800 17th Street, NW, 1100
Washington, DC 20006                                    316     8/21/2020        Brooks Brothers Group, Inc.                $3,009,675.83                                                               $3,009,675.83
346 Madison Avenue, LLC
Skadden Arps Slate Meagher & Flom LLP
Mark McDermott and Edward Mahaney-Walter
One Manhattan West
New York, NY 10001                                      877     9/24/2020        Brooks Brothers Group, Inc.                $3,763,843.94                                                               $3,763,843.94


                                                                                                 Page 1 of 100
                                                             Case 20-11785-CSS      Doc 651      Filed 10/09/20      Page 2 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
39-15 SKILLMAN REALTY CO., LLC
C/O ROBERT ZIRINSKY
60 EAST 56TH ST., 11TH FLOOR
NEW YORK, NY 10022-3204                       760     9/22/2020         Brooks Brothers Group, Inc.               $19,661,890.00                                                              $19,661,890.00
54 Greene Street Realty Corp.
54 Greene Street, Ste 6A
New York, NY 10013                            305     8/10/2020         Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
75 State Owner LLC
c/o Vanessa P. Moody
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                              1004    9/25/2020         Brooks Brothers Group, Inc.                 $170,009.16                                                   $8,621.55     $178,630.71
75 State Owner LLC
Goulston & Storrs PC
c/o Vanessa P. Moody
400 Atlantic Avenue
Boston, MA 02110                              835     9/25/2020         Brooks Brothers Group, Inc.                  $56,141.69                                                  $13,415.16      $69,556.85
Able Art Limited
Suite 2512, Office Tower Langham Place
8 Argyle Street
, Kowloon
Hong Kong                                     264      8/5/2020         Brooks Brothers Group, Inc.                  $19,885.50                                                                  $19,885.50
Abraham Moon & Sons Ltd
Netherfield Mills
Guiseley, Leeds LS20 9PD
England                                       909     9/25/2020         Brooks Brothers Group, Inc.                  $32,963.99                                                                  $32,963.99
Abraham Moon & Sons Ltd
Netherfield Mills
Netherfield Rd
Leeds LS20 9PA
United Kingdom                                153      8/6/2020    Golden Fleece Manufacturing Group, LLC               $918.16                                                                     $918.16
Abraham Moon & Sons Ltd
Netherfield Mills, Netherfield Road
Guiseley, Leeds LS20 9PD
England                                       865     9/25/2020         Brooks Brothers Group, Inc.                  $32,963.99                                                                  $32,963.99
Accenture LLP
c/o Will Hueske
800 N. Glebe Road
Suite 300
Arlington, VA 22203                           841     9/24/2020         Brooks Brothers Group, Inc.                 $440,000.00                                                                 $440,000.00
Accertify, Inc
Becket and Lee LLP
PO Box 3002
Malvern, PA 19355-0702                        321     8/25/2020         Brooks Brothers Group, Inc.                 $140,000.00                                                                 $140,000.00
Accruent LLC
Attn: Legal
11500 Alterra Pkwy, Ste 110
Austin, TX 78758                              309     8/21/2020         Brooks Brothers Group, Inc.                  $70,157.30                                                                  $70,157.30



                                                                                        Page 2 of 100
                                                            Case 20-11785-CSS     Doc 651      Filed 10/09/20      Page 3 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                Current
                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                               503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                               Amount
Ace Designs, Inc
320 George Patterson Blvd
Bristol, PA 19007                            132     7/29/2020        Brooks Brothers Group, Inc.                  $32,795.68                                                                 $32,795.68
Acronym
350 Fifth Ave Suite 6520
New York , NY 10118                          126     7/30/2020        Brooks Brothers Group, Inc.                   $4,893.75                                                                  $4,893.75
ACRONYM
350 FIFTH AVENUE
SUITE 6520
NEW YORK, NY 10118                           127     7/30/2020        Brooks Brothers Group, Inc.                   $1,068.75                                                                  $1,068.75
ADCO Kittery LLC
Hahn & Hessen, LLP
Attn: Gilbert Backenroth
488 Madison Ave., Fl. 14
New York, NY 10022                            65     7/24/2020        Brooks Brothers Group, Inc.                 $133,544.85                                                  $64,057.70    $197,602.55
ADOBE, INC.
345 PARK AVE.
SAN JOSE, CA 95110                           341     8/27/2020        Brooks Brothers Group, Inc.                 $181,703.68                                                                $181,703.68
AGOLAB SRL
VIA MICHELANGELO 17/B
, MONTEMURLO(PO) 59013
ITALY                                        674     9/21/2020      Brooks Brothers Far East Limited                                                               $116.98                      $116.98
AGOLAB SRL
VIA MICHELANGELO 17/B
MONTEMURLO (PO) 59013
Italy                                        883     9/24/2020      Brooks Brothers Far East Limited              $101,859.23                                                                $101,859.23
AGOLAB STUDIO SRL
VIA MICHELANGELO 17/B
59013 MONTEMURLO (PO)
ITALY                                        679     9/21/2020      Brooks Brothers Far East Limited                $2,652.60                                                                  $2,652.60
Aguirre, Marisela
446 E. 139 St. 1st. Fl.
Bronx, NY 10454                              715     9/23/2020        Brooks Brothers Group, Inc.                                   $516.30                                                     $516.30
Ainsworth Inc.
#104-17741 65A Ave
Surrey, BC V3S VX8
Canada                                       447      9/3/2020        Brooks Brothers Group, Inc.                  $10,972.50                                                                 $10,972.50
Ainsworth Inc.
131 Bermondsey Road
Toronto, ON M4A 1X4                          559     9/21/2020        Brooks Brothers Group, Inc.                   $8,481.76                                                                  $8,481.76
Alabama Power Company
Balch & Bingham LLP
Jeremy L. Retherford
1901 Sixth Ave. N.
Suite 1500
Birmingham, AL 35203                          28     7/21/2020        Brooks Brothers Group, Inc.                   $1,733.46                                                                  $1,733.46
Alamance County Tax Administration
124 West Elm Street
Graham, NC 27253                             101     7/27/2020        Brooks Brothers Group, Inc.                                   $781.69                                                     $781.69


                                                                                      Page 3 of 100
                                                                     Case 20-11785-CSS       Doc 651      Filed 10/09/20      Page 4 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                            Current
                                                                                                                         Current General    Current        Current                      Current Admin
                                                                                                                                                                           503(b)(9)                  Total Current
                Creditor Name and Address           Claim No. Claim Date                   Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                         Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                          Amount
                                                                                                                                                                           Amount
Alba Moda S.R.L.
Via Laguria, 1
Certaldo 50052
Italy                                                 478      9/9/2020         Brooks Brothers Group, Inc.                        $0.00                                                                       $0.00
Alexander, Frederick H
1211 Cedar Ridge Court
Greensboro, GA 30642                                  837     9/24/2020         Brooks Brothers Group, Inc.                  $150,280.00                                                                 $150,280.00
Allen ISD
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway, Suite 1000
Dallas, TX 75207                                      137     8/10/2020         Brooks Brothers Group, Inc.                                                  $5,508.59                                     $5,508.59
ALLIANCE GROUP INC.
PO BOX 666
ESSEX JUNCTION, VT 05453                              288     8/12/2020         Brooks Brothers Group, Inc.                      $691.00                                                                    $691.00
ALLIED FLOORING AND PAINT
GIAN TEDESCHI
350 MAIN STREET
AGAWAM, MA 01101                                      508     9/15/2020         Brooks Brothers Group, Inc.                      $350.00                                                                    $350.00
ALLIED PRINTING SERVICES, INC.
ONE ALLIED WAY, P.O. BOX 850
MANCHESTER, CT 06045                                  486     9/11/2020         Brooks Brothers Group, Inc.                   $14,550.94                                                                  $14,550.94
ALMA GOURMET
3912 CRESCENT ST.
LONG ISLAND CITY, NY 11101                            363      9/2/2020        Brooks Brothers Restaurant, LLC                   $352.87                                                                    $352.87
ALTEREGO (UK) LTD
BEDES CLOSE
JAMES STREET
THORNTON, BRADFORD BD13 3NQ
UNITED KINGDOM                                        578     9/16/2020    Golden Fleece Manufacturing Group, LLC              $6,946.86                                                                   $6,946.86
Amalgamated Retail Retirement Fund
Attn: Abbey Walsh, Esq. & Ronald E. Richman, Esq.
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022                                    1041    9/25/2020         Brooks Brothers Group, Inc.                   $11,998.00                                                                  $11,998.00
Amalgamated Retail Retirement Fund
Attn: Abbey Walsh, Esq.
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022                                    958     9/25/2020         Brooks Brothers Group, Inc.                   $11,998.00                                                                  $11,998.00
Amalgamated Retail Retirement Fund
Attn: Abbey Walsh, Esq.
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022                                    1014    9/25/2020         Brooks Brothers Group, Inc.                   $23,613.84                                                                  $23,613.84
Amazon Web Services, Inc.
Attn: Danielle Laplante
410 Terry Avenue North
Seattle, WA 98109                                     698     9/23/2020         Brooks Brothers Group, Inc.                  $464,803.44                                                                 $464,803.44



                                                                                                 Page 4 of 100
                                                                          Case 20-11785-CSS      Doc 651      Filed 10/09/20      Page 5 of 100


                                                                                                      Claim Register
                                                                                               In re Brooks Borthers, Inc.
                                                                                                   Case No. 20-11785

                                                                                                                                                                               Current
                                                                                                                             Current General    Current        Current                     Current Admin
                                                                                                                                                                              503(b)(9)                  Total Current
                Creditor Name and Address                Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                            Admin Priority               Claim Amount
                                                                                                                                 Amount         Amount         Amount                         Amount
                                                                                                                                                                              Amount
Amendola, Louis G.
175 West 60 St
Apt. 8F
New York, NY 10023                                         668     9/22/2020         Brooks Brothers Group, Inc.                               $946,920.86                                                  $946,920.86
Ameren Missouri
Bankruptcy Desk MC 310
PO Box 66881
Saint Louis, MO 63166                                      269      8/7/2020         Brooks Brothers Group, Inc.                   $1,104.65                                                                  $1,104.65
Amerex S.A. DE C.V.
7 Norte No.1002, Barrio Santo Entierro
Acajete, Puebla 75110
Mexico                                                     920     9/24/2020       Brooks Brothers Far East Limited              $289,899.71                                                                $289,899.71
American Bar Association
Attn: Data Administrative Unit
321 N Clark Street
Chicago, IL 60654-7598                                     871     9/24/2020         Brooks Brothers Group, Inc.                   $1,313.48                                                                  $1,313.48
American Express Travel Related Services Company, Inc.
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701                                     156     8/19/2020         Brooks Brothers Group, Inc.                 $133,286.04                                                                $133,286.04
American Express Travel Related Services Company, Inc.
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701                                     776     9/28/2020         Brooks Brothers Group, Inc.                 $130,584.98                                                                $130,584.98
American Safety & Supply, Inc.
77B Napier Street
Springfield, MA 01104                                      265      8/7/2020         Brooks Brothers Group, Inc.                   $1,766.87                                                                  $1,766.87
Apparel USA
Sanjay Israni
130 Windsong Circle
East Brunswick, NJ 08816                                    8      7/23/2020    Golden Fleece Manufacturing Group, LLC            $23,886.00                                                                 $23,886.00
Apparel USA
Sanjay Israni
130 Windsong Circle
East Brunswick, NJ 08816                                   624     9/24/2020    Golden Fleece Manufacturing Group, LLC            $23,886.00                                                                 $23,886.00
Aquarelle India Private Limited
No. 94 & 95, New No. 113
Bull Temple Road
Basavanagudi
Bangalore, Karnataka 560 019
India                                                       68     7/27/2020       Brooks Brothers Far East Limited               $37,518.81                                                                 $37,518.81
Arch Sewing Machine Company, Inc
659 Callowhill Street
Philadelphia, PA 19123                                      79     7/29/2020    Golden Fleece Manufacturing Group, LLC             $1,060.10                                                                  $1,060.10
Arch Sewing Machine Company, Inc.
659 Callowhill Street
Philadelphia, PA 19123                                      78     7/29/2020         Brooks Brothers Group, Inc.                   $1,443.96                                                                  $1,443.96




                                                                                                     Page 5 of 100
                                                                     Case 20-11785-CSS     Doc 651      Filed 10/09/20      Page 6 of 100


                                                                                                Claim Register
                                                                                         In re Brooks Borthers, Inc.
                                                                                             Case No. 20-11785

                                                                                                                                                                          Current
                                                                                                                       Current General    Current        Current                      Current Admin
                                                                                                                                                                         503(b)(9)                  Total Current
                Creditor Name and Address           Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                       Admin Priority               Claim Amount
                                                                                                                           Amount         Amount         Amount                          Amount
                                                                                                                                                                         Amount
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                                      64     7/24/2020            Deconic Group LLC                                      $16,500.00                                                    $16,500.00
Arkansas Department of Finance and Administration
DFA - Revenue Legal Counsel
P.O. Box 1272
Little Rock, AR 72203                                 637     9/21/2020            Deconic Group LLC                           $182.70       $619.33                                                      $802.03
Arkansas Department of Finance and Administration
DFA - Revenue Legal Counsel
P.O. Box 1272
Little Rock, AR 72203                                 638     9/21/2020            Deconic Group LLC                         $4,550.00    $16,869.35                                                    $21,419.35
Arlington Independent School District
Eboney Cobb
C/O Perdue Brandon Fielder ET AL
500 East Border St.
Suite 640
Arlington, TX 76010                                   189     7/31/2020        Brooks Brothers Group, Inc.                                                 $6,116.88                                     $6,116.88
Armington, Aimee
27 Copper Mine Rd
Farmington, CT 06032                                  521     9/17/2020        Brooks Brothers Group, Inc.                                  $3,788.00                                                    $3,788.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 2      7/16/2020        Brooks Brothers Group, Inc.                   $1,105.00                                                                   $1,105.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 3      7/16/2020        Brooks Brothers Group, Inc.                   $1,225.00                                                                   $1,225.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 4      7/16/2020        Brooks Brothers Group, Inc.                   $1,475.00                                                                   $1,475.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 18     7/16/2020        Brooks Brothers Group, Inc.                     $985.00                                                                    $985.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 19     7/16/2020        Brooks Brothers Group, Inc.                   $1,225.00                                                                   $1,225.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 20     7/16/2020        Brooks Brothers Group, Inc.                     $985.00                                                                    $985.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 21     7/16/2020        Brooks Brothers Group, Inc.                   $1,105.00                                                                   $1,105.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 22     7/16/2020        Brooks Brothers Group, Inc.                     $985.00                                                                    $985.00
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                                 23     7/16/2020        Brooks Brothers Group, Inc.                   $1,525.00                                                                   $1,525.00


                                                                                               Page 6 of 100
                                                               Case 20-11785-CSS     Doc 651      Filed 10/09/20      Page 7 of 100


                                                                                          Claim Register
                                                                                   In re Brooks Borthers, Inc.
                                                                                       Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
                  Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                  Amount
ART DEPARTMENT LA, INC.
2900 COLORADO AVE.
SANTA MONICA, CA 90404                           24     7/16/2020        Brooks Brothers Group, Inc.                   $1,225.00                                                                  $1,225.00
Art Department LA, Inc.
2900 Colorado Ave.
Santa Monica, CA 90404                          833     9/24/2020        Brooks Brothers Group, Inc.                   $1,475.00                                                                  $1,475.00
ARTI GRAFICHE BIELLESI S.A.S.
VIA BIELLA 58
CANDELO 13878
ITALY                                           595     9/17/2020      Brooks Brothers Far East Limited                $8,964.00                                                                  $8,964.00
Arti Grafiche Biellesi Sas
58 Via Biella
Candelo, BI 13878
Italy                                           249      8/6/2020      Brooks Brothers Far East Limited               $10,601.70                                                                 $10,601.70
Artifex Integration, LLC
James Fiorentino
299 Parker St.
East Longmeadow, MA 01028                       748     9/25/2020        Brooks Brothers Group, Inc.                 $114,699.78                                                                $114,699.78
Artigiana Farnese S.R.L
Via Martin Luther King, 16
Fiorenzuola D'arda 29017

Italy                                           1063    9/25/2020      Brooks Brothers Far East Limited              $113,700.00                                                                $113,700.00
ARTIGIANA FARNESE S.R.L.
VIA MARTIN LUTHER KING, 16
FIORENZUOLA D'ARDA 29017
ITALY                                           975     9/25/2020      Brooks Brothers Far East Limited              $113,700.00                                                                $113,700.00
ARTIGIANA FARNESE S.R.L.
VIA MARTIN LUTHER KING, 16
FIORENZUOLA D'ARDA 29017
ITALY                                           1031    9/25/2020      Brooks Brothers Far East Limited              $113,700.00                                                                $113,700.00
ARTIGIANA FARNESE S.R.L.
VIA MARTIN LUTHER KING, 16
FIORENZUOLA D'ARDA 29017
ITALY                                           1104    9/28/2020      Brooks Brothers Far East Limited              $113,700.00                                                                $113,700.00
ARTIGIANA FARNESE S.R.L.
VIA MARTIN LUTHER KING, 16
FIORENZUOLA D'ARDA, PC 29017
ITALY                                           819     9/25/2020      Brooks Brothers Far East Limited              $113,700.00                                                                $113,700.00
Asheville Retail Associates LLC
Paul W. Carey, Esq. / Kate P. Foley, Esq.
Mirick O'Connell , 100 Front Street
Worcester , MA 01608                            782     9/22/2020        Brooks Brothers Group, Inc.                   $1,762.62                                                     $183.60      $1,946.22
Asheville Retail Associates LLC
Paul W.Carey, Esq. / Kate P.Foley, Esq
Mirick O'Connell, 100 Front Street
Worcester, MA 01608                             592     9/24/2020        Brooks Brothers Group, Inc.                   $1,762.62                                                     $183.60      $1,946.22
Asset Management Technologies, LLC
17039 Kenton Drive Suite 200
Cornelius, NC 28031                             136     8/11/2020        Brooks Brothers Group, Inc.                  $12,483.60                                                                 $12,483.60

                                                                                         Page 7 of 100
                                                                     Case 20-11785-CSS     Doc 651      Filed 10/09/20      Page 8 of 100


                                                                                                Claim Register
                                                                                         In re Brooks Borthers, Inc.
                                                                                             Case No. 20-11785

                                                                                                                                                                         Current
                                                                                                                       Current General    Current        Current                     Current Admin
                                                                                                                                                                        503(b)(9)                  Total Current
                  Creditor Name and Address         Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                      Admin Priority               Claim Amount
                                                                                                                           Amount         Amount         Amount                         Amount
                                                                                                                                                                        Amount
Assurance Homecare LLC
1640 Bridge Street
Dracut, MA 01826                                      259     8/11/2020        Brooks Brothers Group, Inc.                                  $5,125.00                                                   $5,125.00
AT&T Corp. on behalf of itself and its affiliates
Legal Department
Karen Cavagnaro
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                                  1029    9/25/2020        Brooks Brothers Group, Inc.                 $447,516.38                                                                $447,516.38
Atlanta Outlet Shoppes, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                    527     9/15/2020        Brooks Brothers Group, Inc.                                                                              $54,081.63     $54,081.63
Atlanta Outlet Shoppes, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                    513     9/15/2020        Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Atlanta Outlet Shoppes, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                    528     9/15/2020        Brooks Brothers Group, Inc.                  $65,660.12                                                                 $65,660.12
Atlantic City Electric Company
Atlantic City Electric Co. Bankruptcy Division
5 Collins Drive, Suite 2133 / Mail Stop 84CP42
Carneys Point, NJ 08069                               267      8/6/2020        Brooks Brothers Group, Inc.                   $1,549.74                                                                  $1,549.74
Atlantic Corporation of Wilmington Inc
806 N 23rd Street
Wilmington, NC 28405                                   25     7/17/2020        Brooks Brothers Group, Inc.                   $2,159.43                                                                  $2,159.43
ATLANTICLEAR WINDOW CLEANING
P.O. BOX 223875
WEST PALM BEACH
PALM BEACH, FL 33422-3875                             752     9/22/2020        Brooks Brothers Group, Inc.                      $64.20                                                                    $64.20
Atmos Energy Corporation
Attn: Bankruptcy Group
PO Box 650205
Dallas, TX 75265-0205                                 168     8/10/2020        Brooks Brothers Group, Inc.                      $51.06                                                                    $51.06
AUDIOEYE, INC.
5210 E WILLIAMS CIRCLE, STE. 750
PIMA
TUCSON, AZ 85711                                      585     9/17/2020        Brooks Brothers Group, Inc.                  $32,402.00                                                                 $32,402.00
Avant Business Services
60 East 42nd St
Lower Level
New York, NY 10165                                    186     8/11/2020        Brooks Brothers Group, Inc.                     $776.30                                                                   $776.30


                                                                                               Page 8 of 100
                                                                Case 20-11785-CSS     Doc 651      Filed 10/09/20      Page 9 of 100


                                                                                           Claim Register
                                                                                    In re Brooks Borthers, Inc.
                                                                                        Case No. 20-11785

                                                                                                                                                                    Current
                                                                                                                  Current General    Current        Current                     Current Admin
                                                                                                                                                                   503(b)(9)                  Total Current
               Creditor Name and Address       Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                      Amount         Amount         Amount                         Amount
                                                                                                                                                                   Amount
Aventura Mall Venture
c/o Mario A. Romine, Esq.
Turnberry Associates
19501 Biscayne Blvd. Suite 400
Aventura, FL 33180                               497     9/15/2020        Brooks Brothers Group, Inc.                $2,587,087.07   $108,808.92                                               $2,695,895.99
Baker & McKenzie LLP
Attn: Peter J. Engstrom
Two Embarcadero Center, 11th Floor
San Francisco, CA 94111-3802                     839     9/23/2020        Brooks Brothers Group, Inc.                  $29,503.88                                                                 $29,503.88
Baltimore Gas & Electric Co
PO Box 1475
Baltimore, MD 21201                              568     8/28/2020        Brooks Brothers Group, Inc.                   $1,290.63                                                                  $1,290.63
Bart Seidler Trust
1940 Filmore Street
San Francisco, CA 94115                          745     9/24/2020            Deconic Group LLC                        $68,624.07                                                                 $68,624.07
Barudan America Inc.
30901 Carter Street, Suite A
Solon, OH 44139                                  394     8/31/2020        Brooks Brothers Group, Inc.                     $462.64                                                                   $462.64
Barudan America, Incorporated
30901 Carter Street, Suite A
Solon, OH 44139                                  415     8/31/2020        Brooks Brothers Group, Inc.                      $94.01                                                                    $94.01
Bayer Retail Company, L.L.C.
Heather A. Jamison
Burr & Forman LLP
420 N. 20th Street, Suite 3400
Birmingham, AL 35203                             652     9/21/2020        Brooks Brothers Group, Inc.                 $138,750.49                                                                $138,750.49
Bayshore Shopping Center Property Owner, LLC
c/o L. Katie Mason, Esq.
Quarles & Brady LLP
411 E. Wisconsin Ave., Suite 2400
Milwaukee, WI 53202                              389     9/11/2020        Brooks Brothers Group, Inc.                  $90,559.56                                                                 $90,559.56
bcIMC Realty Corporation
Blaney McMurtry LLP
John C. Wolf
2 Queen Street East, Suite 1500
Toronto,, ON M5C 3G5
Canada                                           1080    9/25/2020        Brooks Brothers Canada Ltd.                 $241,607.56                                                                $241,607.56
bcIMC Realty Corporation
John C. Wolf
Blaney McMurtry LLP
2 Queen Street East, Suite 1500
Toronto, ON M5C 3G5
Canada                                           1033    9/25/2020        Brooks Brothers Group, Inc.                 $142,732.24                                                                $142,732.24
BDG Media, Inc.
Attn: Alison Busco, Legal Affairs
315 Park Avenue South
Floor 12
New York, NY 10010                                51     7/21/2020        Brooks Brothers Group, Inc.                 $182,373.53                                                                $182,373.53



                                                                                          Page 9 of 100
                                                               Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 10 of 100


                                                                                          Claim Register
                                                                                   In re Brooks Borthers, Inc.
                                                                                       Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
                Creditor Name and Address      Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                  Amount
Bell Canada
Borden Ladner Gervais LLP
Attn: Me Panagiota Kyres
1000, rue De La Gauchetière Ouest, Suite 900
Montréal, QC H3B 5H4
Canada                                           979     9/25/2020       Brooks Brothers Group, Inc.                  $34,604.76                                                                 $34,604.76
BENEFITFOCUS.COM, INC
DEPT. 3383, P.O. BOX 123383
DALLAS, TX 75312-3383                            931     9/24/2020       Brooks Brothers Group, Inc.                  $30,830.86                                                                 $30,830.86
Berman, Miranda
1427 N. Gardner st
#21
Los Angeles, CA 90046                            301     8/20/2020       Brooks Brothers Group, Inc.                                  $3,611.00                                                   $3,611.00
Berniker, Steven Harris
1329 Howe Ave, Ste 100
Sacramento, CA 95825                             625     9/25/2020       Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
BEST REFRIGERATION INC
3315 E RUSSELL ROAD A-4 #276
LAS VEGAS, NV 89120                              274     8/12/2020       Brooks Brothers Group, Inc.                   $1,889.00                                                                  $1,889.00
Bestype Digital Imaging LLC
285 West Broadway
New York, NY 10013                               157     8/18/2020       Brooks Brothers Group, Inc.                   $2,112.17                                                                  $2,112.17
BEXAR COUNTY
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
112 E PECAN STREET
SUITE 2200
SAN ANTONIO, TX 78205                            225      8/5/2020       Brooks Brothers Group, Inc.                                               $16,113.71                                    $16,113.71
Beyersbergen Interiors (1977) Ltd.
15327 - 116 Ave NW
Edmonton, AB T5M 3Z5
Canada                                           198     7/31/2020       Brooks Brothers Group, Inc.                 $138,145.82                                                                $138,145.82
Birch Run Township
8425 Main St.
PO Box 152
Birch Run, MI 48415                              345      9/9/2020       Brooks Brothers Group, Inc.                                                  $162.26                                      $162.26
Black Hills Energy
PO Box 6001
Rapid City, SD 57709                             717     9/22/2020       Brooks Brothers Group, Inc.                      $29.88                                                                    $29.88
Bluebonnet Electric Cooperative
PO Box 729
Bastrop, TX 78602                                1118    9/29/2020       Brooks Brothers Group, Inc.                   $1,659.01                                                                  $1,659.01
Bluegrass Outlet Shoppes CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                               506     9/15/2020       Brooks Brothers Group, Inc.                  $56,591.09                                                                 $56,591.09




                                                                                        Page 10 of 100
                                                                   Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 11 of 100


                                                                                                Claim Register
                                                                                         In re Brooks Borthers, Inc.
                                                                                             Case No. 20-11785

                                                                                                                                                                         Current
                                                                                                                       Current General    Current        Current                     Current Admin
                                                                                                                                                                        503(b)(9)                  Total Current
                Creditor Name and Address          Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                      Admin Priority               Claim Amount
                                                                                                                           Amount         Amount         Amount                         Amount
                                                                                                                                                                        Amount
Bluegrass Outlet Shoppes CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                   529     9/15/2020         Brooks Brothers Group, Inc.                                                                              $40,747.48      $40,747.48
Bluegrass Outlet Shoppes CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                   510     9/15/2020         Brooks Brothers Group, Inc.                  $29,778.32                                                                  $29,778.32
Bluegrass Outlet Shoppes CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                   512     9/15/2020         Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
Board of Public Utilities
540 Minnesota Avenue
Kansas City, KS 66104                                467      9/4/2020         Brooks Brothers Group, Inc.                     $623.75                                                                     $623.75
Board of Regents of the University of Washington
c/o John S. Kaplan
Perkins Coie LLP
1201 Third Ave., Suite 4900
Seattle, WA 98101-3099                               537     9/20/2020         Brooks Brothers Group, Inc.                  $33,294.85                                                                  $33,294.85
Bohl, Sara
629 Meeker Ave. #2
Brooklyn, NY 11222                                   391     9/14/2020         Brooks Brothers Group, Inc.                                   $297.17                                                       $297.17
BOJORQUEZ, BELLANIRA
45 DERRY ROAD
METHUEN, MA 01844                                    640     9/21/2020    Golden Fleece Manufacturing Group, LLC                               $0.00                                                         $0.00
Borderfree, Inc.
Edward J. LoBello, Esq.
Meyer, Suozzi, English & Klein, P.C.
1350 Broadway, Suite 1420
New York, NY 10018                                   759     9/24/2020         Brooks Brothers Group, Inc.                 $867,247.83                                                                 $867,247.83
Borunda, Hiram
Scott Righthand, Esquire
275 Battery Street, Suite 1300
San Francisco, CA 19411                              618     9/25/2020         Brooks Brothers Group, Inc.               $10,000,000.00                                                              $10,000,000.00
Bow Industrial Corporation
3-5, Yangjae-Daero 60-Gil Song Pa-Gu
2F Bow Bldg
Seoul 05708
Korea                                                100     7/29/2020         Brooks Brothers Group, Inc.                  $37,959.15                                      $553.15                     $38,512.30




                                                                                               Page 11 of 100
                                                            Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 12 of 100


                                                                                        Claim Register
                                                                                 In re Brooks Borthers, Inc.
                                                                                     Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
              Creditor Name and Address     Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                Amount
BOW INDUSTRIAL CORPORATION
3-5, YANGJAE-DAERO 60-GIL
SONGPA-GU
2F BOW BLDG
SEOUL 05708
KOREA                                         616     9/21/2020        Brooks Brothers Group, Inc.                                $85,765.71                     $32,973.28                   $118,738.99
Boxer Martin Limited
Bryony Martin
26-28 Hammersmith Grove
London W6 7BA
United Kingdom                                657     9/22/2020            Deconic Group LLC                        $30,283.66                                                                 $30,283.66
Boyajian, Verjouhie
Richard B. Reiling, Esq.
63 Atlantic Ave., 3rd FL
Boston, MA 02110                              701     9/23/2020        Brooks Brothers Group, Inc.                 $193,027.07                                                                $193,027.07
BPNY Plumbing & Heating
P.O. Box 2068
Astoria, NY 11102                             466      9/8/2020        Brooks Brothers Group, Inc.                   $1,575.83                                                                  $1,575.83
BPNY Plumbing & Heating
PO Box 2066
Astoria, NY 11102                             278     8/14/2020        Brooks Brothers Group, Inc.                   $1,575.83                                                                  $1,575.83
BRADLEE INTERNATIONAL LTD
43 WEST 33RD STREET
ROOM 502
NEW YORK, NY 10001                            1099    9/30/2020      Brooks Brothers Far East Limited                $2,282.00                                                                  $2,282.00
Branded Group, Inc.
222 S Harbor Blvd
Ste 500
Anaheim, CA 92805                              66     7/24/2020        Brooks Brothers Group, Inc.                 $142,141.86                                                                $142,141.86
Brasley, Richard A
8405 Rio San Diego Drive
Apt. 5401
San Diego, CA 92108                           818     9/24/2020        Brooks Brothers Group, Inc.                                $19,123.00                                                   $19,123.00
Bright White Lighting
7343 El Camino Real
Atascadero, CA 93422                          195      8/5/2020        Brooks Brothers Group, Inc.                   $3,400.00                                                                  $3,400.00
BRIGHT WHITE LIGHTING
7343 EL CAMINO REAL
ATASCADERO, CA 93422                          203      8/3/2020        Brooks Brothers Group, Inc.                                                                  $183.91                      $183.91
Brink's, Inc.
Cavazos Hendricks Poirot, PC
c/o Lyndel Anne Vargas
900 Jackson St., Suite 570
Dallas, TX 75202                              1044    9/25/2020        Brooks Brothers Group, Inc.                  $52,559.29                                                                 $52,559.29
BROADCOM (FORMERLY CA TECHNOLOGIES, INC.)
1320 RIDDER PARK DRIVE
SAN JOSE, CA 95131                            670     9/21/2020        Brooks Brothers Group, Inc.                   $4,618.00                                                                  $4,618.00




                                                                                       Page 12 of 100
                                                                                Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 13 of 100


                                                                                                            Claim Register
                                                                                                     In re Brooks Borthers, Inc.
                                                                                                         Case No. 20-11785

                                                                                                                                                                                      Current
                                                                                                                                   Current General    Current        Current                      Current Admin
                                                                                                                                                                                     503(b)(9)                  Total Current
                 Creditor Name and Address                      Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                   Admin Priority               Claim Amount
                                                                                                                                       Amount         Amount         Amount                          Amount
                                                                                                                                                                                     Amount
BROADWAY LIGHTING & ELECTRIC CORP.
ALAN J. FOX
125 HALF MILE ROAD, STE. 200
RED BANK, NJ 07701                                                611     9/18/2020        Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
Brookfield Corners LLC
Holland & Knight LLP
Phillip W. Nelson
150 N. Riverside Plaza, Suite 2700
Chicago, IL 60606                                                 793     9/25/2020        Brooks Brothers Group, Inc.                       $0.00                  $291,910.09                                    $291,910.09
Brooks Brothers Greater China Limited
Unit 2201A, 2201B & 2205, 22/F., One
Island South, 2 Heung Yip Road, Wong
Chuk Hang
Hong Kong                                                         1061    9/25/2020      Brooks Brothers Far East Limited             $2,227,755.00                                                               $2,227,755.00
Brooks Sports, Inc
Cozen O'Connor
Attn: Simon Fraser, Esq.
1201 N. Market Street
Suite 1001
Wilmington, DE 19801                                              959     9/25/2020        Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
Brooks, Torrey & Scott, Inc., as managing agent for Westfair,
Inc.
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                                439      9/3/2020        Brooks Brothers Group, Inc.                  $55,359.82                                                                  $55,359.82
Brooks, Torrey & Scott, Inc., as managing agent for Westfair,
Inc.
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                                444      9/3/2020        Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
Brooks, Torrey & Scott, Inc., as managing agent for Westfair,
Inc.
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                                448      9/3/2020        Brooks Brothers Group, Inc.                                                                              $128,495.58    $128,495.58
Broward County
c/o Records, Taxes & Treasury
Attn: Bankruptcy Section
115 S. Andrews Ave. A-100
Ft. Lauderdale, FL 33301                                           60     7/28/2020        Brooks Brothers Group, Inc.                                                 $1,018.87                                     $1,018.87
Buckeye Business Products Inc.
3830 Kelly Avenue
Cleveland, OH 41114                                               271     8/12/2020        Brooks Brothers Group, Inc.                   $5,423.85                                                                   $5,423.85


                                                                                                           Page 13 of 100
                                                            Case 20-11785-CSS       Doc 651      Filed 10/09/20     Page 14 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                Current General    Current        Current                      Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
              Creditor Name and Address     Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                          Amount
                                                                                                                                                                  Amount
BullsEye Telecom, Inc.
25925 Telegraph Road
Suite 210
Southfield, MI 48033                          242     8/20/2020              Deconic Group LLC                        $1,167.01                                                                   $1,167.01
Bunzl Retail Services, LLC
c/o David D. Farrell
Thompson Coburn LLP
One US Bank Plaza, Suite 2700
505 N. Seventh Street
Saint Louis, MO 63101                         1040    9/25/2020         Brooks Brothers Group, Inc.                                              $523,351.21                                    $523,351.21
Bunzl Retail Services, LLC
c/o David D. Farrell
THOMPSON COBURN LLP
One US Bank Plaza, Suite 2700
505 N. Seventh Street
St. Louis, MO 63101                           914     9/25/2020         Brooks Brothers Group, Inc.                                              $523,351.21                                    $523,351.21
Byron Township
Attn: Treasurer
8085 Byron Center Ave. SW
Byron Center, MI 49315                        105     7/29/2020         Brooks Brothers Group, Inc.                                                 $1,707.30                                     $1,707.30
C. TESSILE S.P.A.
75 VIA XXV APRILE
GUANZATE 22070
ITALY                                         1101    9/28/2020         Brooks Brothers Group, Inc.                   $4,035.19                                                                   $4,035.19
CABRERA, ANA
253 PROSPECT STREET
LAWRENCE, MA 01841                            809     9/23/2020         Brooks Brothers Group, Inc.                  $50,000.00         $0.00                                                    $50,000.00
CABRERA, GUILLERMO
107 PARK ST.
LAWRENCE, MA 01841                            560     9/21/2020    Golden Fleece Manufacturing Group, LLC            $50,000.00         $0.00                                                    $50,000.00
Cadd Tech Design, Inc.
225 Oakland Road, Suite 105
South Windsor, CT 06074                       326     8/26/2020         Brooks Brothers Group, Inc.                  $45,855.97                                                                  $45,855.97
Cadd Tech Design, Inc.
225 Oakland Road, Suite 105
South Windsor, CT 06074                       539     9/21/2020         Brooks Brothers Group, Inc.                  $45,885.97                                                                  $45,885.97
Cairo Malaga Manufacturing and Embroidery
22 ST GAMAA ELHAWANEM- SHOUBRA EL-KHEMA
CAIRO 13772
EYGPT                                         614     9/19/2020         Brooks Brothers Group, Inc.                                              $245,013.88                                    $245,013.88
Cairo Malaga Manufacturing and Embroidery
22 ST GAMAA ELHAWANEM- SHOUBRA EL-KHEMA
CAIRO 13772
EGYPT                                         716     9/22/2020         Brooks Brothers Group, Inc.                                              $245,013.88                                    $245,013.88
Calderan, Mauro
607 Highcroft Place
Weatogue,, CT 06089                           813     9/24/2020         Brooks Brothers Group, Inc.                                $12,153.00                                                    $12,153.00
Caldwell, Ashley H
555 W 23rd St., #S4A
New York, NY 10011                            907     9/24/2020         Brooks Brothers Group, Inc.                                $13,130.00                                                    $13,130.00

                                                                                        Page 14 of 100
                                                                      Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 15 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                           Current
                                                                                                                         Current General    Current        Current                     Current Admin
                                                                                                                                                                          503(b)(9)                  Total Current
                Creditor Name and Address             Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                        Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                         Amount
                                                                                                                                                                          Amount
Calvelex S.A.
Jeffrey M. Greilsheimer, Esq.
Fox Horan & Camerini LLP
885 Third Avenue, 17th Floor
New York, NY 10022                                      1001    9/25/2020      Brooks Brothers Far East Limited             $2,489,130.50                                  $14,408.08                 $2,503,538.58
CALZATURIFICIO NAVAYOS S.R.L.
VIA MARSALA 358
MONSUMMANO TERME
PISTOIA 51015
ITALY                                                   593     9/17/2020      Brooks Brothers Far East Limited              $175,030.77                                                                $175,030.77
CALZATURIFICIO SILVANO SASSETI SRL
SILVANO SASSETTI
n. 6 VIA DELL'ARTIGIANATO
MONTE SAN PIETRANGELI (FM) 63815
ITALY                                                   906     9/24/2020      Brooks Brothers Far East Limited                $3,230.66                                   $22,862.25                    $26,092.91
CALZE SCANZI S.N.C.
VIA MARCONI 7
BORGO SAN GIACOMO, BRESCIA 25022
ITALY                                                   1079    9/25/2020      Brooks Brothers Far East Limited              $230,586.25                                                                $230,586.25
CAMDEN COUNTY
COLLECTOR OF REVENUE
1 COURT CIRCLE, STE 4
CAMDENTON, MO 65020                                     666     9/21/2020        Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
CAMPANA 125 LLC
C/O DAVID ADAM REALTY, INC.
P.O. BOX 5040
WESTPORT, CT 06881                                      576     9/16/2020        Brooks Brothers Group, Inc.                 $604,920.67                                                                $604,920.67
Cappellazzo, Alberto
Via Ugo Foscolo 5
Breda di Piave 31030
Italy                                                   964     9/25/2020        Brooks Brothers Group, Inc.                  $40,000.00                                                                 $40,000.00
Capture-A
Aaron D Ohrt
608 E Sandpiper Trail
Sioux Falls, SD 57108-2914                              261     8/11/2020        Brooks Brothers Group, Inc.                  $24,746.00                                                                 $24,746.00
Capture-A
Aaron D Ohrt
608 E Sandpiper Trail
Sioux Falls, SD 57108-2941                              282     8/11/2020        Brooks Brothers Group, Inc.                  $24,746.00                                                                 $24,746.00
Carolina Telephone and Telegraph, LLC - East NC dba
CenturyLink
Centurylink Communications, LLC. -Bankruptcy
Attn: Legal-BKY
1025 EL Dorado Blvd
Broomfield, CO 80021                                    656     9/22/2020        Brooks Brothers Group, Inc.                   $5,083.01                                                                  $5,083.01
CARR TEXTILE CORP
243 WOLFNER DR
FENTON, MO 63026                                        464      9/8/2020        Brooks Brothers Group, Inc.                     $953.00                                                                   $953.00



                                                                                                 Page 15 of 100
                                                             Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 16 of 100


                                                                                            Claim Register
                                                                                     In re Brooks Borthers, Inc.
                                                                                         Case No. 20-11785

                                                                                                                                                                     Current
                                                                                                                   Current General    Current        Current                     Current Admin
                                                                                                                                                                    503(b)(9)                  Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                  Admin Priority               Claim Amount
                                                                                                                       Amount         Amount         Amount                         Amount
                                                                                                                                                                    Amount
CASAROTTI CALZATURE SRL
VIA PIER LUIGI BAROLI, 4B
GARGALLO 28010
ITALY                                          1096    9/25/2020        Brooks Brothers Far East Limited               $220,677.72                                                                $220,677.72
Castle Apparel Limited
Attn: Regina Cheung
49 Austin Road
6th Floor TAL Building
Kowloon
Hong Kong                                      1052    9/25/2020       Brooks Brothers International, LLC            $50,772,602.74                                                            $50,772,602.74
Castle Apparel Limited
Attn: Regina Cheung
TAL Apparel Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      1013    9/25/2020        Brooks Brothers Restaurant, LLC              $50,772,602.74                                                            $50,772,602.74
Castle Apparel Limited
c/o TAL Apparel Limited
Attn: Ms. Regina Cheung
49 Austin Road, 5/F TAL Building
Kowloon
Hong Kong                                      887     9/25/2020          Brooks Brothers Group, Inc.                $47,639,246.58                                $3,133,356.16               $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor, TAL Building
Kowloon, Hong Kong
Hong Kong                                      872     9/25/2020               BBD Holding 2, LLC                    $50,772,602.74                                                            $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      897     9/25/2020               BBD Holding 1, LLC                    $50,772,602.74                                                            $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      916     9/25/2020              RBA Wholesale, LLC                     $50,772,602.74                                                            $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      976     9/25/2020    Retail Brand Alliance of Puerto Rico, Inc.       $50,772,602.74                                                            $50,772,602.74




                                                                                           Page 16 of 100
                                                                  Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 17 of 100


                                                                                                   Claim Register
                                                                                            In re Brooks Borthers, Inc.
                                                                                                Case No. 20-11785

                                                                                                                                                                            Current
                                                                                                                          Current General    Current        Current                     Current Admin
                                                                                                                                                                           503(b)(9)                  Total Current
                Creditor Name and Address         Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                         Admin Priority               Claim Amount
                                                                                                                              Amount         Amount         Amount                         Amount
                                                                                                                                                                           Amount
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                           1011    9/25/2020    Retail Brand Alliance Gift Card Services, LLC      $50,772,602.74                                                              $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon, Hong Kong
China                                               1046    9/25/2020         Brooks Brothers Far East Limited              $50,772,602.74                                                              $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Raod, 6th Floor TAL Building
Kowloon, Hong Kong                                  984     9/25/2020                     BBDI, LLC                                 $0.00                                                                       $0.00
Castle Apparel Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon, Hong Kong
China                                               1095    9/25/2020            696 White Plains Road, LLC                 $50,772,602.74                                                              $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited, Attn: Regina Cheung
49 Austin Raod, 6th Floor TAL Building
Kowloon
Hong Kong                                           1047    9/25/2020                Deconic Group LLC                      $50,772,602.74                                                              $50,772,602.74
Castle Apparel Limited
TAL Apparel Limited, Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon, Hong Kong                                  967     9/25/2020     Golden Fleece Manufacturing Group, LLC            $50,772,602.00                                                              $50,772,602.00
CBL-SHOPS AT FRIENDLY, LLC, by CBL & Associates
Management, Inc., its managing agent
Caleb T. Holzaepfel
736 Georgia Ave.
Suite 300
Chattanooga, TN 37402                               408      9/3/2020           Brooks Brothers Group, Inc.                    $49,402.94                                                  $11,856.70      $61,259.64
CED/All-Phase Electric
190 Riverside St.
Unit 4B
Portland, ME 04103                                  212     8/13/2020           Brooks Brothers Group, Inc.                      $1,741.28                                                                   $1,741.28
CENTRAL MAINE POWER COMPANY
BANKRUPTCY DEPT 83 EDISON DR
AUGUSTA, ME 04336                                    35     7/20/2020           Brooks Brothers Group, Inc.                      $2,770.72                                                                   $2,770.72
CENTRAL PAPER COMPANY INC.
PO BOX 1701
PAWTUCKET, RI 02862                                 573     9/16/2020           Brooks Brothers Group, Inc.                      $5,372.46                                                                   $5,372.46



                                                                                                 Page 17 of 100
                                                            Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 18 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
Cervotessile S.P.A.
Via Olona, 123
Gallarate (VA) 21013
Italy                                         1127    10/2/2020    Golden Fleece Manufacturing Group, LLC            $79,674.81                                                                 $79,674.81
Chagrin Retail, LLC
629 Euclid Avenue, Suite 1300
Cleveland, OH 44114                           784     9/24/2020         Brooks Brothers Group, Inc.                 $116,686.99                                                                $116,686.99
Charlotte Outlets, LLC
Simon Property Group, Inc
Attn: Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        735     9/22/2020         Brooks Brothers Group, Inc.                  $78,788.90                                                  $43,618.80    $122,407.70
Charter Ventures Limited
6 A/F Chiap Luen Ind. Bldg.
30-32 Kung Yip Street
Kwai Chung N.T.
Hong Kong                                     399     8/27/2020       Brooks Brothers Far East Limited               $77,907.99                                                                 $77,907.99
Charter Ventures Limited
6A/F Chiap Luen Ind Bldg
30-32 Kung Yip Street
Kwai Chung NT
Hong Kong                                     377     8/27/2020       Brooks Brothers Far East Limited              $352,381.66                                                                $352,381.66
Charter Ventures Limited
6A/F Chiap Luen Ind Bldg
30-32 Kung Yip Street
Kwai Chung NT
Hong Kong                                     380     8/27/2020       Brooks Brothers Far East Limited              $260,453.91                                                                $260,453.91
Charter Ventures Limited
6A/F Chiap Luen Ind. Bldg.
30-32 Kung Yip Street
Kwai Chung, NT
Hong Kong                                     371     8/27/2020       Brooks Brothers Far East Limited              $260,673.80                                                                $260,673.80
Charter Ventures Limited
6A/F Chiap Luen Ind. Bldg.
30-32 Kung Yip Street
Kwai Chung, NT
Hong Kong                                     407     8/27/2020       Brooks Brothers Far East Limited               $40,113.98                                                                 $40,113.98
CHARTER VENTURES LTD
6AF, CHIAP LUEN IND BLDG.,
30-32 KUNG YIP STREET
KWAI CHUNG, N.T.
HONG KONG                                     327     8/26/2020       Brooks Brothers Far East Limited              $199,271.63                                                                $199,271.63
CHARTER VENTURES LTD
6AF, CHIAP LUEN IND BLDG.,
30-32 KUNG YIP STREET
KWAI CHUNG, N.T.
HONG KONG                                     329     8/27/2020       Brooks Brothers Far East Limited              $103,431.95                                                                $103,431.95




                                                                                        Page 18 of 100
                                                                            Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 19 of 100


                                                                                                        Claim Register
                                                                                                 In re Brooks Borthers, Inc.
                                                                                                     Case No. 20-11785

                                                                                                                                                                                 Current
                                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                                503(b)(9)                  Total Current
                Creditor Name and Address                   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                                Amount
CHARTER VENTURES LTD
6AF, CHIAP LUEN IND BLDG.,
30-32 KUNG YIP STREET
KWAI CHUNG, N.T.
HONG KONG                                                     330     8/27/2020      Brooks Brothers Far East Limited              $113,874.63                                                                $113,874.63
CHARTER VENTURES LTD
6AF, CHIAP LUEN IND BLDG.,
30-32 KUNG YIP STREET
KWAI CHUNG, N.T.
HONG KONG                                                     335     8/27/2020      Brooks Brothers Far East Limited              $263,996.53                                                                $263,996.53
CHARTER VENTURES LTD
6AF, CHIAP LUEN IND BLDG.,
30-32 KUNG YIP STREET
KWAI CHUNG, N.T.
HONG KONG                                                     396     8/27/2020      Brooks Brothers Far East Limited              $417,177.51                                                                $417,177.51
Chatham County Tax Commissioner
Attn: Theresa Harrelson
Post Office Box 8324
Savannah, GA 31412                                            306     8/21/2020        Brooks Brothers Group, Inc.                                  $6,133.95                                                   $6,133.95
Cherry Creek Shopping Center, L.L.C.
c/o Taubman
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324                               888     9/24/2020        Brooks Brothers Group, Inc.                 $116,211.73                                                  $96,329.15    $212,540.88
Chicago and Midwest Regional Joint Board, Workers United,
affiliated with SEIU
Melissa S. Woods
Richard M. Seltzer
Cohen, Weiss and Simon LLP
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                       842     9/25/2020        Brooks Brothers Group, Inc.                                     $0.00                     $70,035.45                    $70,035.45
CHIPPENHOOK
1825 LAKEWAY DR., STE. 400
LEWISVILLE, TX 75057                                          446     9/11/2020        Brooks Brothers Group, Inc.                   $1,545.02                                                                  $1,545.02
Cianci, James
19 Rolling Hills Drive
Nesconset, NY 11767                                           404     9/10/2020        Brooks Brothers Group, Inc.                  $33,333.00                                                                 $33,333.00
Cianci, James
19 Rolling Hills Drive
Nesconset, NY 11767                                           457     9/10/2020        Brooks Brothers Group, Inc.                  $19,268.27                                                                 $19,268.27
CIMEXLANA S. DE R.L. DE C.V.
3 Sur No. 80 Barrio San Diego
Quecholac Puebla 75460
Mexico                                                        985     9/25/2020        Brooks Brothers Group, Inc.                 $629,155.67                                                                $629,155.67
Cintas Fire Protection
710 Narragansett Park Dr.
Pawtucke, RI 02861                                            432      9/1/2020        Brooks Brothers Group, Inc.                   $1,275.00                                                                  $1,275.00
CIPHER TECHS INC.
90 BROAD STREET
NEW YORK, NY 10004                                            803     9/24/2020        Brooks Brothers Group, Inc.                 $524,052.16                                                                $524,052.16

                                                                                                       Page 19 of 100
                                                                         Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 20 of 100


                                                                                                      Claim Register
                                                                                               In re Brooks Borthers, Inc.
                                                                                                   Case No. 20-11785

                                                                                                                                                                                Current
                                                                                                                             Current General    Current        Current                      Current Admin
                                                                                                                                                                               503(b)(9)                  Total Current
                  Creditor Name and Address              Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                                 Amount         Amount         Amount                          Amount
                                                                                                                                                                               Amount
City Center 33 South Property, LLC
c/o Ryan Companies U.S Inc.
600 Nicollet Mall, Suite 312
Minneapolis, MN 55402                                      844     9/23/2020         Brooks Brothers Group, Inc.                                $71,619.52                      $71,619.52                   $143,239.04
City of Allen
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                           172     8/10/2020         Brooks Brothers Group, Inc.                                                 $1,846.39                                     $1,846.39
City of Charlottesville Utilities
Utility Billing Office
PO Box 591
605 E Main Street
Charlottesville, VA 22902                                   40     7/22/2020         Brooks Brothers Group, Inc.                      $10.00                                                                     $10.00
City of El Paso
Linebarger Goggan Blair & Sampson, LLP
112 E. Pecan St
Suite 2200
San Antonio, TX 78205                                      152      8/5/2020         Brooks Brothers Group, Inc.                                               $10,215.88                                     $10,215.88
City of Fort Worth
200 Texas St.
Fort Worth, TX 76102                                        62     7/24/2020         Brooks Brothers Group, Inc.                      $45.00                                                                     $45.00
City of Fort Worth
Stephen A. Cumbie
200 Texas St.
Fort Worth, TX 76102                                        67     7/24/2020         Brooks Brothers Group, Inc.                      $45.00                                                                     $45.00
City of Haverhill, Massachusetts
Cozen O'Connor
Attn: Eric L. Scherling, Esq.
1650 Market Street
Suite 2800
Philadelphia, PA 19103                                     863     9/25/2020    Golden Fleece Manufacturing Group, LLC                                        $486,924.72                                    $486,924.72
City of Mercedes
Perdue, Brandon, Fielder, Collins & Mott, LLP
c/o Hiram Gutierrez
2805 Fountatin Plaza Blvd., Suite B
Edinburg, TX 78539                                          1      7/14/2020         Brooks Brothers Group, Inc.                                                 $2,837.73                                     $2,837.73
City of Newport, RI
Office of the City Solicitor
43 Broadway
Newport, RI 02840                                          424     8/31/2020         Brooks Brothers Group, Inc.                       $2.46      $2,862.28                                                    $2,864.74
CITY OF NEWTON
P.O. BOX 9137
NEWTON, MA 02460-9137                                      531     9/15/2020         Brooks Brothers Group, Inc.                                    $74.52                                                       $74.52
City of Philadelphia / School District of Philadelphia
City of Philadelphia Law Department
Tax & Revenue Unit
Bankruptcy Group, MSB
1401 John F. Kennedy Blvd. 5th Fl.
Philadelphia, PA 19102-1595                                 54     7/22/2020         Brooks Brothers Group, Inc.                                  $3,774.00                                                    $3,774.00

                                                                                                     Page 20 of 100
                                                                             Case 20-11785-CSS       Doc 651      Filed 10/09/20     Page 21 of 100


                                                                                                          Claim Register
                                                                                                   In re Brooks Borthers, Inc.
                                                                                                       Case No. 20-11785

                                                                                                                                                                                    Current
                                                                                                                                 Current General    Current        Current                      Current Admin
                                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address                    Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                                     Amount         Amount         Amount                          Amount
                                                                                                                                                                                   Amount
Cleaner's Supply, Inc.
1059 POWERS ROAD
CONKLIN, NY 13748                                              333      9/2/2020         Brooks Brothers Group, Inc.                   $3,708.77                                                                   $3,708.77
CLUTCH HOLDINGS LLC
201 SOUTH MAPLE AVE., #250
AMBLER, PA 19002                                               536     9/18/2020              Deconic Group LLC                        $7,004.03                                                                   $7,004.03
CN Wrldwde Disribtin Srvs(Canada)+CN Custms Brkrge Srvices
Inc.LP d/b/a Expert Custom Brokrs
John K. Fiorilla, Esq. Dyer & Peterson
605 Main Street Suite 104
Riverton, NJ 08077                                             1022    9/25/2020         Brooks Brothers Group, Inc.                   $1,581.20                  $206,931.35                                    $208,512.55
CN Wrlswde Disribtin Srvs(Canada)+CN Custms Brkrge Inc.LP
d/b/a Expert Custom Brokrs
Dyer & Peterson
John K. Fiorilla, Esq
605 Main Street, Suite 104
Riverton, NJ 08077                                             982     9/25/2020         Brooks Brothers Group, Inc.                   $1,581.20                  $206,931.35                                    $208,512.55
CO.DE.TEX STL
VIA CHIERI 107
ANDEZENO (TO), IT 10020
ITALY                                                          287     8/17/2020         Brooks Brothers Group, Inc.                     $887.51                                                                    $887.51
CO.DE.TEX STL
VIA CHIERI 107
ANDEZENO, TO 10020
ITALY                                                          299     8/17/2020    Golden Fleece Manufacturing Group, LLC            $21,819.85                                                                  $21,819.85
Codetex (Shaoxing) Textile Inspection Co., Ltd.
No. 255 Shuguang Road
Shaoxing Keqiao 312030
China                                                          673     9/21/2020         Brooks Brothers Group, Inc.                   $1,945.94                                                                   $1,945.94
COLLIN COUNTY TAX ASSESSOR/COLLECTOR
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Ste. 300
McKinney, TX 75069                                             518     9/16/2020         Brooks Brothers Group, Inc.                                                 $6,100.00                                     $6,100.00
Colorado Mills Mall Limited Partnership
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                                         729     9/22/2020         Brooks Brothers Group, Inc.                 $353,425.03                                                      $100.00    $353,525.03
Columbus Outlets, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue, Suite 360
Greensboro, NC 27408                                           962     9/25/2020         Brooks Brothers Group, Inc.                  $90,928.20                                                                  $90,928.20
COMME DES GARCONS LTD
ATTN: ELAINE BEUTHER
443 PARK AVE SOUTH
NEW YORK, NY 10016                                              95     7/29/2020         Brooks Brothers Group, Inc.                 $117,584.00                                                                 $117,584.00
Commercial Services, Inc.
PO Box 1307
Morrisville, NC 27560                                          250     8/17/2020         Brooks Brothers Group, Inc.                   $1,260.00                                                                   $1,260.00


                                                                                                         Page 21 of 100
                                                           Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 22 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                Current
                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                               503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                               Amount
Commission Junction LLC
c/o Legal Affairs
530 E. Montecito Street
Santa Barbara, CA 93103                      711     9/23/2020        Brooks Brothers Group, Inc.                 $796,723.67                                                 $243,676.58   $1,040,400.25
Commonwealth Edison Company
ComEd Bankruptcy Department
1919 Swift Drive
Oak Brook, IL 60523                          109      8/4/2020        Brooks Brothers Group, Inc.                   $7,180.22                                                                  $7,180.22
Compass Group USA dba: Canteen Vending
2400 Yorkmont Road
Charlotte, NC 28217                          579     9/17/2020        Brooks Brothers Group, Inc.                     $460.94                                                                    $460.94
Complete Recycling Solutions, LLC
1075 Airport Rd
Fall River, MA 02720                          48     7/20/2020        Brooks Brothers Group, Inc.                   $2,101.10                                                                  $2,101.10
Concur Technologies, Inc.
Attn: Donald K. Ludman, Esq.
6 North Broad Street, Suite 100
Woodbury, NJ 08096                           714     9/23/2020        Brooks Brothers Group, Inc.                  $36,813.18                                                                 $36,813.18
Confezioni Benetti SRL
Via Ugo Baglia 9/A
Gavardo 25085
Italy                                        1119    9/29/2020      Brooks Brothers Far East Limited               $57,891.23                                                                 $57,891.23
CONFEZIONI BENETTI SRL
VIA UGO VAGLIA 9/A
GAVARDO 25085
ITALY                                        878     9/25/2020      Brooks Brothers Far East Limited               $57,891.23                                                                 $57,891.23
CONFEZIONI BENETTI SRL
VIA UGO VAGLIA 9/A
GAVARDO 25085
ITALY                                        903     9/25/2020      Brooks Brothers Far East Limited               $57,891.23                                                                 $57,891.23
Conklin Office Furniture
56 Canal Street
Holyoke, MA 01040                            1121    9/30/2020        Brooks Brothers Group, Inc.                  $15,501.64                                                                 $15,501.64
Connecituct Light & Power dba Eversource
Honor Heath-Legal Dept
107 Selden Ave
Berlin, CT 06037                             436      9/2/2020        Brooks Brothers Group, Inc.                  $81,381.78                                                                 $81,381.78
Consolidated Edison Company of New York
Attn: Bankruptcy Group
4 Irving Place 18th Floor
New York, NY 10003                           248     8/20/2020        Brooks Brothers Group, Inc.                  $58,254.66                                                                 $58,254.66
Constellation NewEnergy, Inc.
Strategic Credit Solutions
1310 Point Street, 12th Floor
Baltimore, MD 21231                          628     9/25/2020        Brooks Brothers Group, Inc.                  $23,741.75                                   $36,725.65                    $60,467.40
Consumers Energy Company
One Energy Plaza
Jackson, MI 49201                            155      8/6/2020        Brooks Brothers Group, Inc.                     $761.58                                                                    $761.58



                                                                                      Page 22 of 100
                                                                   Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 23 of 100


                                                                                                Claim Register
                                                                                         In re Brooks Borthers, Inc.
                                                                                             Case No. 20-11785

                                                                                                                                                                         Current
                                                                                                                       Current General    Current        Current                     Current Admin
                                                                                                                                                                        503(b)(9)                  Total Current
               Creditor Name and Address           Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                      Admin Priority               Claim Amount
                                                                                                                           Amount         Amount         Amount                         Amount
                                                                                                                                                                        Amount
Contemporary Inc
The Cawley Company
Melissa Sue Marks, Credit Specialist
1544 N 8th Street
Manitowoc, WI 54220                                  479     9/14/2020         Brooks Brothers Group, Inc.                     $618.08                                                                   $618.08
COPEN UNITED LIMITED
UNIT 11-13, 16/F, ONE MIDTOWN
NO.11 HOI SHING ROAD
TSUEN WAN, NT
HK                                                   832     9/25/2020       Brooks Brothers Far East Limited              $469,804.06                                                                $469,804.06
Cordasco, Eloise F
96 Autumn Ridge Road
Bedminster, NJ 07921                                 296     8/20/2020         Brooks Brothers Group, Inc.                 $840,000.00                                                                $840,000.00
COROC/ Lakes Region LLC Tanger Tilton
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                                 1059    9/25/2020         Brooks Brothers Group, Inc.                  $38,788.88                                                                 $38,788.88
COROC/ Myrtle Beach, LLC Tanger Myrtle Beach 501
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                                 1057    9/25/2020         Brooks Brothers Group, Inc.                  $43,409.46                                                                 $43,409.46
COROC/ Rehoboth III, LLC, Tanger Rehoboth
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                 769     9/25/2020         Brooks Brothers Group, Inc.                 $262,803.53                                                                $262,803.53
COROC/ Riviera, LLC Tanger Foley
Tanger Outlet Centers
3200 Northline Avenue Suite 360
Attn: Legal Dept.
Greensboro, NC 27408                                 854     9/25/2020         Brooks Brothers Group, Inc.                 $108,607.43                                                                $108,607.43
COROC/Hilton Head I, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                 1072    9/25/2020         Brooks Brothers Group, Inc.                 $104,321.32                                                                $104,321.32
COROZITE SRL
VIA SARNICO, 8
SAN PAOLO D'ARGON
, BERGAMO 24060
ITALY                                                246      8/6/2020    Golden Fleece Manufacturing Group, LLC             $3,331.00                                                                  $3,331.00
COTONIFICIO ALBINI S.P.A.
VIA DR. SILVIO ALBINI, 1
ALBINO (BG) 24021
 ITALY                                               918     9/25/2020    Golden Fleece Manufacturing Group, LLC           $329,753.72                                                                $329,753.72




                                                                                               Page 23 of 100
                                                                             Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 24 of 100


                                                                                                          Claim Register
                                                                                                   In re Brooks Borthers, Inc.
                                                                                                       Case No. 20-11785

                                                                                                                                                                                    Current
                                                                                                                                 Current General    Current        Current                      Current Admin
                                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address                    Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                                     Amount         Amount         Amount                          Amount
                                                                                                                                                                                   Amount
COTONIFICIO ALBINI S.P.A.
VIA DR. SILVIO ALBINI, 1
ALBINO (BG) 24021
ITALY                                                          639     9/21/2020    Golden Fleece Manufacturing Group, LLC           $242,376.50                                                                 $242,376.50
CoWorx Staffing Services LLC
412 Mt Kemble Ave
Suite 200C
Morristown, NJ 07960                                            75     7/28/2020         Brooks Brothers Group, Inc.                  $24,302.05                                                                  $24,302.05
Cozzolino, Guido
Montgomery McCracken Walker & Rhoads
Maura I. Russell
437 Madison Avenue - 24th Floor
New York, NY 10022                                             484     9/12/2020         Brooks Brothers Group, Inc.                 $364,242.93                                                                 $364,242.93
CPS Energy
Bankruptcy Section
145 Navarro, Mail Drop 110909
San Antonio, TX 78205                                           32     7/21/2020         Brooks Brothers Group, Inc.                   $2,250.90                                                                   $2,250.90
Craig Realty Group - Castle Rock, LLC
4100 MacArthur Blvd.
Ste. 100
Newport Beach, CA 92660                                        211     8/13/2020         Brooks Brothers Group, Inc.                 $109,750.08                                                                 $109,750.08
Crowley Logistics, Inc.
c/o Courtney A. McCormick (Legal)
9487 Regency Square Blvd. N.
Jacksonville, FL 32225                                         610     9/18/2020         Brooks Brothers Group, Inc.                   $1,963.45                                                                   $1,963.45
Crown Castle Fiber LLC
Christopher B. Wick, Esq.
Hahn Loeser & Parks LLP
200 Public Square, Suite 2800
Cleveland, OH 44114                                            1068    9/25/2020         Brooks Brothers Group, Inc.                 $151,887.48                                                                 $151,887.48
Crown Equipment Corporation
Sebaly SHillito + Dyer LPA c/o Robert Hanseman, Attorney &
Agent
40 N. Main St., Ste. 1900
Dayton, OH 45423                                               815     9/22/2020    Golden Fleece Manufacturing Group, LLC                                           $6,360.84                                     $6,360.84
Crown Equipment Corporation
Sebaly Shillito + Dyer LPA
c/o Robert Hanseman, Attorney & Agent
40 N. Main St., Ste. 1900
Dayton, OH 45423                                               763     9/22/2020         Brooks Brothers Group, Inc.                   $1,683.52                                                                   $1,683.52
CSC Corporate Domains, Inc.
251 Little Falls Drive
Wilmington, DE 19808                                            83     7/29/2020         Brooks Brothers Group, Inc.                  $15,186.92                                                                  $15,186.92
Cypress-Fairbanks ISD
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                                         113     7/29/2020         Brooks Brothers Group, Inc.                                               $10,029.30                                     $10,029.30




                                                                                                         Page 24 of 100
                                                                         Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 25 of 100


                                                                                                          Claim Register
                                                                                                   In re Brooks Borthers, Inc.
                                                                                                       Case No. 20-11785

                                                                                                                                                                                   Current
                                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                                  503(b)(9)                  Total Current
                Creditor Name and Address                Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                                  Amount
Daidoh Forward Ltd.
Daidoh Limited Bldg. 3F, 3-1-16, Sotokanda, Chiyoda-ku
Tokyo 101-8619
Japan                                                      252      8/5/2020         Brooks Brothers Far East Limited                 $49,652.56                                                                 $49,652.56
Dallas County
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                           216      8/4/2020           Brooks Brothers Group, Inc.                                                 $28,547.50                                    $28,547.50
Dapoto, Nico
2373 Broadway, Apt 725
New York, NY 10024                                         354     8/31/2020           Brooks Brothers Group, Inc.                    $10,000.00                                                                 $10,000.00
Dash Hudson Inc.
1668 Barrington Street
Floor 6
Halifax, Nova Scotia B3J 2A2
Canada                                                     277     8/13/2020                Deconic Group LLC                          $4,267.00                                                                  $4,267.00
Dash Hudson Inc.
1668 Barrington Street
Floor 6
Halifax, NS B3J 2A2
Canada                                                     234     8/13/2020                Deconic Group LLC                          $4,267.00                                                                  $4,267.00
Dash Hudson Inc.
Dianne Hatcher
600-1668 Barrington Street
Halifax, NS B3J 2A2
Canada                                                     304     8/13/2020                Deconic Group LLC                          $4,000.00                                                                  $4,000.00
Datasite LLC
Baker Center
733 S. Marquette Ave, Suite 600
Minneapolis, MN 55402                                      313     8/26/2020           Brooks Brothers Group, Inc.                     $8,931.79                                                                  $8,931.79
DAYLIGHT TRANSPORT
P.O. BOX 93155
LONG BEACH, CA 90809                                       613     9/18/2020    Retail Brand Alliance Gift Card Services, LLC         $17,877.34                                                                 $17,877.34
DCI KOREA INC.
2F 2-1 MOKDONGRO21GIL
YANGCHEON_GU
SEOUL 08022
SOUTH KOREA                                                812     9/23/2020         Brooks Brothers Far East Limited                $107,659.97                                                                $107,659.97
DCI KOREA INC.
2F 2-1 MOKDONGRO21GIL
YANGCHEON-GU
SEOUL 08022
SOUTH KOREA                                                454      9/8/2020         Brooks Brothers Far East Limited                 $10,066.52                                                                 $10,066.52
Dean Samardich Consultants, Inc.
340 Dogwood Avenue
Suite LL 3
Franklin Square, NY 11010                                  364      9/9/2020           Brooks Brothers Group, Inc.                    $18,999.64                                                                 $18,999.64



                                                                                                        Page 25 of 100
                                                                   Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 26 of 100


                                                                                                Claim Register
                                                                                         In re Brooks Borthers, Inc.
                                                                                             Case No. 20-11785

                                                                                                                                                                         Current
                                                                                                                       Current General    Current        Current                     Current Admin
                                                                                                                                                                        503(b)(9)                  Total Current
                Creditor Name and Address          Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                      Admin Priority               Claim Amount
                                                                                                                           Amount         Amount         Amount                         Amount
                                                                                                                                                                        Amount
Del Amo Fashion Center Operating Company, L.L.C.
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                               734     9/22/2020         Brooks Brothers Group, Inc.                  $54,809.97                                                  $30,145.48     $84,955.45
Del Vecchio, Claudio
Mark McDermott and Edward Mahaney-Walter
Skadden Arps Slate Meagher & Flom LLP
One Manhattan West
New York,, NY 10001                                  738     9/24/2020         Brooks Brothers Group, Inc.                $7,369,916.92                                                              $7,369,916.92
Del Vecchio, Matteo
111 Fulton Street, apt 710
New York , NY 10038                                  602     9/20/2020         Brooks Brothers Group, Inc.                 $290,293.69                                                                $290,293.69
Delmarva Power & Light Company
Bankruptcy Division
5 Collins Drive, Suite 2133
Mail Stop 84CP42
Carneys Point, NJ 08069                               98     7/24/2020         Brooks Brothers Group, Inc.                   $2,486.33                                                                  $2,486.33
Deni, Edward
27 OxYoke Dr.
Berlin, CT 06037                                     606     9/18/2020         Brooks Brothers Group, Inc.                   $4,579.00                                                                  $4,579.00
Design 2147, Ltd.
Deborah A. Cero
V.P. Finance
52 Diamond Street
Brooklyn, NY 11222                                   201      8/3/2020         Brooks Brothers Group, Inc.                     $800.00                                                                    $800.00
Designer Plus Srl
Piazza Marco Polo, 2
Castlefranco di Sotto 56022
Italy                                                816     9/23/2020       Brooks Brothers Far East Limited               $87,253.87                                                                 $87,253.87
Destiny USA Holdings, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                   332      9/3/2020         Brooks Brothers Group, Inc.                   $5,892.80                                                                  $5,892.80
Destiny USA Holdings, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                   334      9/3/2020         Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Destiny USA Holdings, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                   361      9/3/2020         Brooks Brothers Group, Inc.                                                                               $3,523.82      $3,523.82
DHL Global Forwarding
1801 NW 82nd Avenue
Doral, FL 33126                                       97     7/24/2020    Golden Fleece Manufacturing Group, LLC               $177.50                                                                    $177.50

                                                                                               Page 26 of 100
                                                           Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 27 of 100


                                                                                        Claim Register
                                                                                 In re Brooks Borthers, Inc.
                                                                                     Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                Amount
DI.CONF S.R.L.
STUDIO LEGALE ANTONGIOVANNI
3, Via San Calimero
Milano, IT 20122                             1065    9/25/2020       Brooks Brothers Far East Limited             $1,480,322.00                                                              $1,480,322.00
DIGITAL COLOR CONCEPTS, INC.
256 SHEFFIELD STREET
MOUNTAINSIDE, NJ 07092                       473      9/9/2020         Brooks Brothers Group, Inc.                  $27,576.53                                                                 $27,576.53
Disaster Recovery Services, Inc
PO Box 989
Remsenburg, NY 11960                          34     7/21/2020         Brooks Brothers Group, Inc.                  $21,318.40                                                                 $21,318.40
Dixie Development Company
Barton Baldwin
Baldwin & Hodge, LLP
112 North Center St.
PO Box 999
Mount Olive, NC 28365                        405     8/28/2020         Brooks Brothers Group, Inc.                                              $518,140.82                                   $518,140.82
Dixiesewing Machine Co. I
9296 Watson Industrial Pk
Crestwood, MO 63126                          499     9/14/2020    Golden Fleece Manufacturing Group, LLC                                                            $174.00                       $174.00
Dixon, Joseph
68 Rings End Rd
Darien, CT 06820                              11     7/26/2020         Brooks Brothers Group, Inc.                $2,546,708.40                                                              $2,546,708.40
D-Mac Sewing Repair
10212 N. 28th Street
Tampa, FL 33612                              119     7/30/2020         Brooks Brothers Group, Inc.                     $182.00                                                                    $182.00
DNA Model Management LLC
555 West 25th Street, 6th Fl
New York, NY 10001                            57     7/23/2020         Brooks Brothers Group, Inc.                  $10,800.00                                                                 $10,800.00
DOLPHIN MALL ASSOCIATES LLC
TAUBMAN
200 EAST LONG LAKE ROAD
SUITE 300
BLOOMFIELD HILLS, MI 48304-2324              870     9/24/2020         Brooks Brothers Group, Inc.                 $208,315.78                                                 $132,938.16    $341,253.94
Doran Manufacturing Corp of FL
6261 Powers Ave
Jacksonville, FL 32217                       128      8/3/2020         Brooks Brothers Group, Inc.                   $4,599.40                                                                  $4,599.40
Doran Manufacturing Corp Of FL
6261 Powers Ave
Jacksonville, FL 32217                       199      8/3/2020    Golden Fleece Manufacturing Group, LLC                                                          $1,465.34                     $1,465.34
Doran Manufacturing Corp of FL
6261 Powers Ave
Jacksonville, FL 32217                       200      8/3/2020         Brooks Brothers Group, Inc.                                                                $4,599.40                     $4,599.40
Dos Santos, Vanessa
238 8th Avenue Apt# 2
New York, NY 10011                           966     9/25/2020         Brooks Brothers Group, Inc.                                  $5,192.64                                                   $5,192.64
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                        192     8/10/2020         Brooks Brothers Group, Inc.                                                  $636.36                                       $636.36


                                                                                       Page 27 of 100
                                                                       Case 20-11785-CSS       Doc 651      Filed 10/09/20     Page 28 of 100


                                                                                                    Claim Register
                                                                                             In re Brooks Borthers, Inc.
                                                                                                 Case No. 20-11785

                                                                                                                                                                             Current
                                                                                                                           Current General    Current        Current                     Current Admin
                                                                                                                                                                            503(b)(9)                  Total Current
                Creditor Name and Address              Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                          Admin Priority               Claim Amount
                                                                                                                               Amount         Amount         Amount                         Amount
                                                                                                                                                                            Amount
Duggal Visual Solutions, Inc.
Brooklyn Navy Yard-Bldg 25
63 Flushing Avenue
Brooklyn, NY 11205                                        72     7/24/2020         Brooks Brothers Group, Inc.                  $95,736.87                                                                 $95,736.87
Duke Energy Progress
550 South Tryon Street - DEC45A
Charlotte, NC 28202                                      619     9/25/2020         Brooks Brothers Group, Inc.                  $40,877.63                                                                 $40,877.63
Duquesne Light Company
Keri P. Ebeck
707 Grant St., Suite 2200, Gulf Tower
Pittsburgh, PA 15219                                     622     9/25/2020         Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Duran, Marisela
7 Dewey St, 2 Fl
Lawrence, MA 01841                                       114     7/30/2020         Brooks Brothers Group, Inc.                       $0.45      $1,929.38                                                   $1,929.83
Dynamic Resources, Inc.
25 West 31st St
7th Floor
New York, NY 10003                                       214     8/11/2020         Brooks Brothers Group, Inc.                     $381.06                                                                   $381.06
E Turman Commercial Painters dba Coast 2 Coast Signs
E Turman Commercial Painters dba
Coast 2 Coast Signs
2055 Research Dr.
Livermore, CA 94550                                      239     8/18/2020         Brooks Brothers Group, Inc.                   $3,668.00                                                                  $3,668.00
E. Thomas S.P.A.
Lazarus & Lazarus, P.C.
240 Madison Avenue, 8th Flr.
New York, NY 10016                                       255     8/20/2020    Golden Fleece Manufacturing Group, LLC           $239,651.40                                                                $239,651.40
E.H. Ashley & Company Inc.
1 White Squadron Road
Riverside, RI 02915                                      162     8/20/2020              Deconic Group LLC                        $1,463.26                                                                  $1,463.26
East Splendor Co, Ltd
Frank Lin
4th Floor, 1st Building, #28 Gao Xin Road
Yi Wu
Zhe Jiang 322000
China                                                    378     8/27/2020         Brooks Brothers Group, Inc.                   $2,990.96                                                                  $2,990.96
Easthill Industrial Co., Ltd
2nd Fl, No. 125- Jen Ai Road, Section 3,
Taipei, Taiwan                                           139     7/27/2020         Brooks Brothers Group, Inc.                  $45,628.62                                                                 $45,628.62
Eastview Mall LLC
1265 Scottsville Road
Rochester, NY 14624                                      719     9/22/2020         Brooks Brothers Group, Inc.                  $34,158.45                                                                 $34,158.45
Echo Lake Industries, Ltd.
85A Marcus Drive
Melville, NY 11747                                       1098    9/29/2020       Brooks Brothers Far East Limited              $212,138.55                                                                $212,138.55
Ed & Ed T. Enterprises, LLC
Law Office of Stephen Buckley, PLLC
120 Broadway, Second Floor
Menands, NY 12204                                        483     9/11/2020         Brooks Brothers Group, Inc.                  $53,832.00                                                                 $53,832.00


                                                                                                   Page 28 of 100
                                                                         Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 29 of 100


                                                                                                     Claim Register
                                                                                              In re Brooks Borthers, Inc.
                                                                                                  Case No. 20-11785

                                                                                                                                                                              Current
                                                                                                                            Current General    Current        Current                     Current Admin
                                                                                                                                                                             503(b)(9)                  Total Current
                Creditor Name and Address                Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                           Admin Priority               Claim Amount
                                                                                                                                Amount         Amount         Amount                         Amount
                                                                                                                                                                             Amount
EDELKOORT INC
9 Lincoln Place
Weehawken, NJ 07086                                        346     8/25/2020        Brooks Brothers Group, Inc.                   $3,741.31                                                                  $3,741.31
Egedeniz Textile
Ronald Drescher
4 Reservoir Circle, Suite 107
Pikesville, MD 21208                                       823     9/25/2020      Brooks Brothers Far East Limited              $904,640.62                                                                $904,640.62
Egedeniz Textile
Ronald J. Drescher
4 Reservoir Circle, Suite 107
Pikesville, MD 21208                                       718     9/23/2020      Brooks Brothers Far East Limited              $457,632.67                                                                $457,632.67
EKEN TEKSTIL SAN TIC AS
GUMUSSUYU CAD NO 10 TOPKOPI
ISTANBUL 34010
TURKEY                                                     558     9/23/2020      Brooks Brothers Far East Limited              $723,027.36                                   $45,004.28                   $768,031.64
El Paso Outlet Shoppes CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                         507     9/15/2020        Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
El Paso Outlet Shoppes CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                                         516     9/15/2020        Brooks Brothers Group, Inc.                                                                              $30,224.14     $30,224.14
Elegante Arts Packaging Company Limited
Flat 1414, 14/F, Wah Shing Centre
11 Shing Yip Street
Kwun Tong
Hong Kong                                                  429     8/28/2020        Brooks Brothers Group, Inc.                   $2,988.84                                                                  $2,988.84
ELITE MODEL MANAGEMENT, LLC
245 FIFTH AVE, FL24
NEW YORK, NY 10016                                         122     7/31/2020        Brooks Brothers Group, Inc.                  $13,875.01                                                                 $13,875.01
ELLIS ENTERPRISES
5737 KANAN RD., #231
AGOURA HILLS, CA 91301                                     500     9/15/2020        Brooks Brothers Group, Inc.                   $1,239.00                                                                  $1,239.00
El-Zay Ready Wear Manufacturing Co.
Feras Juma
                                                           1025    9/25/2020      Brooks Brothers Far East Limited                                                            $10,041.85                    $10,041.85

El-Zay Ready Wear Manufacturing Co.
Mohammed Ekedat, Feras Juma, Tamara Turani, Enas Zaied
Near Jordon Worsted Mills
Rusaifeh-Awajan Main Street
Zarqa 11181
Jordan                                                     1094    9/25/2020      Brooks Brothers Far East Limited               $49,226.32                                                                 $49,226.32



                                                                                                    Page 29 of 100
                                                            Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 30 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
Engagement Agents
24 Eugene St.
Hamilton, ON L8H2R3
Canada                                        488     9/10/2020         Brooks Brothers Group, Inc.                  $13,066.78                                                                 $13,066.78
ENGIE INSIGHT SERVICES INC
1313 N. ATLANTIC #5000
SPOKANE, WA 99201                             584     9/17/2020         Brooks Brothers Group, Inc.                   $4,769.03                                                                  $4,769.03
Entergy New Orleans LLC
L-JEF-359
4809 Jefferson Hwy
Ste A
New Orleans, LA 70121-3138                    178     8/11/2020         Brooks Brothers Group, Inc.                   $1,900.11                                                                  $1,900.11
Enterprise Marketing Services LLC
Law Office of Barry Dolinger, Esq. LLC
55 Cromwell Street, Suite 1D
Providence, RI 02907                           96     7/27/2020         Brooks Brothers Group, Inc.                  $38,093.76                                                                 $38,093.76
enVista, LLC
Amy L. Mader
General Counsel
11555 N. Meridian St., Suite 300
Carmel, IN 46032                              370      9/8/2020         Brooks Brothers Group, Inc.                  $24,230.00                                                                 $24,230.00
Epsilon Data Management, LLC
6021 Connection Drive
Irving, TX 75039                              493     9/14/2020         Brooks Brothers Group, Inc.                 $802,551.87                                                                $802,551.87
Eptin Distributors Inc.
300 Industrial Drive
Lexington, SC 29072                           226      8/5/2020         Brooks Brothers Group, Inc.                   $2,078.76                                                                  $2,078.76
ERIN WILLIAMS PHOTOGRAPHY
63-34 FRESH POND RD., UNIT4A
RIDGEWOOD, NY 11385                           382     9/14/2020         Brooks Brothers Group, Inc.                                   $700.00                                                     $700.00
ESKER INC
PO BOX 44953
MADISON, WI 53744-4953                        426      9/1/2020         Brooks Brothers Group, Inc.                  $21,229.26                                                                 $21,229.26
Esquel Enterprises Limited
13 Floor Harbour Centre
25 Harbour Road
Wanchai
Hong Kong                                     575     9/16/2020         Brooks Brothers Group, Inc.                   $4,070.00                                                                  $4,070.00
Esquel Enterprises Limited
13 Floor, Harbour Centre, 25 Harbour Road
Wanchai
Hong Kong                                     566     9/16/2020       Brooks Brothers Far East Limited             $2,579,919.74                                                             $2,579,919.74
ESQUEL ENTERPRISES LIMITED
13/F HARBOUR CENTRE
25 HARBOUR ROAD
WANCHAI
HONG KONG                                     587     9/17/2020    Golden Fleece Manufacturing Group, LLC             $5,108.86                                                                  $5,108.86




                                                                                        Page 30 of 100
                                                                          Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 31 of 100


                                                                                                       Claim Register
                                                                                                In re Brooks Borthers, Inc.
                                                                                                    Case No. 20-11785

                                                                                                                                                                                Current
                                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                                               503(b)(9)                  Total Current
                Creditor Name and Address                 Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                                               Amount
Esquel Enterprises Limited
Brown & Joseph, LLC c/o Peter Geldes
PO Box 249
Itasca, IL 60143                                            360      9/9/2020         Brooks Brothers Group, Inc.                   $4,070.00                                                                  $4,070.00
ESQUEL ENTERPRISES LIMITED
BROWN & JOSEPH, LLC
C/O PETER GELDES
PO BOX 249
ITASCA, IL 60143                                            328     8/26/2020    Golden Fleece Manufacturing Group, LLC             $5,108.86                                                                  $5,108.86
Euler Hermes Agent for Cervotessile SPA
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                                      753     9/22/2020    Golden Fleece Manufacturing Group, LLC            $79,674.81                                                                 $79,674.81
Euler Hermes Agent for Fragrance Xtreme Inc
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                                      357      9/4/2020         Brooks Brothers Group, Inc.                  $35,032.00                                                                 $35,032.00
Euler Hermes Agent for Gruppo Dondi S P A
800 Red Brook Blvd
Owings Mills, MD 21117                                      1109    9/29/2020       Brooks Brothers Far East Limited               $12,233.09                                                                 $12,233.09
Euler Hermes Agent for Marzotto Lab SRL
800 Red Brook Blvd
Owings Mills, MD 21117                                      505     9/14/2020       Brooks Brothers Far East Limited                $8,656.68                                                                  $8,656.68
Euler Hermes Agent for President Container Group II
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                                       73     7/31/2020         Brooks Brothers Group, Inc.                  $15,738.58                                                                 $15,738.58
Euler Hermes Agent for Reliant Ribbon Corp
800 Red Brook Blvd
Owings Mills, MD 21117                                      227     8/17/2020         Brooks Brothers Group, Inc.                   $4,220.00                                                                  $4,220.00

Euler Hermes N A Agent for Fragrance Xtreme Inc. 447619
800 Red Brook Blvd.
Owings Mills, MD 21117                                      449      9/4/2020         Brooks Brothers Group, Inc.                  $35,032.00                                                                 $35,032.00
Euler Hermes N A Agent for Gruppo Dondi 2007060033
800 Red Brook Blvd.
Owings Mills, MD 21117                                      1097    9/29/2020       Brooks Brothers Far East Limited               $12,233.09                                                                 $12,233.09
Evergy
PO Box 11739
Kansas City, MO 64138                                       270     8/12/2020         Brooks Brothers Group, Inc.                   $1,196.60                                                                  $1,196.60
EXCELLENT JADE LIMITED
5/F., 66-72 LEI MUK ROAD
KWAI CHUNG, NT
Hong Kong                                                   706     9/21/2020       Brooks Brothers Far East Limited              $801,084.97                                                                $801,084.97
Experian Marketing Solutions, LLC
Joseph D. Frank
FrankGecker LLP
1327 W Washington Blvd
Suite 5G-H
Chicago, IL 60607                                           546     9/22/2020         Brooks Brothers Group, Inc.                   $5,218.54                                                                  $5,218.54

                                                                                                      Page 31 of 100
                                                                          Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 32 of 100


                                                                                                      Claim Register
                                                                                               In re Brooks Borthers, Inc.
                                                                                                   Case No. 20-11785

                                                                                                                                                                               Current
                                                                                                                             Current General    Current        Current                     Current Admin
                                                                                                                                                                              503(b)(9)                  Total Current
                 Creditor Name and Address                Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                            Admin Priority               Claim Amount
                                                                                                                                 Amount         Amount         Amount                         Amount
                                                                                                                                                                              Amount
Expert Janitorial LLC dba National Janitorial Solutions
DBA Expert NJS
14000 Commerce Parkway Suite D
Mount Laurel, NJ 08054                                      1030    9/25/2020        Brooks Brothers Group, Inc.                   $6,588.93                                                                  $6,588.93
F.A.P. Italia SRL
Via F. Baracca, 4-6
Trezzo Sull Adda 20056
Italy                                                       1108    9/28/2020      Brooks Brothers Far East Limited              $203,295.00                                                                $203,295.00
FABIOLA VINCENTI S.R.L.
VIA DELLE FASCINE 8
SAN MARTINO IN CAMPO
PERUGIA 06132
Italy                                                       806     9/25/2020      Brooks Brothers Far East Limited              $374,481.27                                                                $374,481.27
FABIOLA VINCENTI S.R.L.
VIA DELLE FASCINE 8
SAN MARTINO IN CAMPO
PERUGIA 06132
Italy                                                       889     9/25/2020      Brooks Brothers Far East Limited              $374,481.27                                                                $374,481.27
Facebook, Inc.
c/o David Serepca
McMahon Serepca LLP
2225 E. Bayshore Rd, Suite 200
Palo Alto, CA 94303                                         798     9/23/2020            Deconic Group LLC                        $43,542.92                                                                 $43,542.92
Facebook, Inc.
c/o David Serepca
McMahon Serepca LLP
2225 E. Bayshore Rd., Suite 200
Palo Alto, CA 94303                                         840     9/23/2020        Brooks Brothers Group, Inc.                 $409,648.00                                                                $409,648.00
Fader, Jeffrey
Fader Enterprises
719 N.Fairfax Ave.
Los Angeles, CA 90069                                       180     8/10/2020        Brooks Brothers Group, Inc.                  $72,695.00                                                                 $72,695.00
Farina, Andrea
2 Green Hill Road
Madison, NJ 07940                                           540     9/21/2020        Brooks Brothers Group, Inc.                                  $7,959.00                                                   $7,959.00
Fashion Outlets at Foxwoods, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                        977     9/23/2020        Brooks Brothers Group, Inc.                 $100,777.71                                                                $100,777.71
FAST TRACK LOGISTICS
72 NATSISKY FARM ROAD
SOUTH WINDSOR, CT 06074                                      47     7/20/2020        Brooks Brothers Group, Inc.                  $24,400.00                                                                 $24,400.00
FedEx Corporate Services Inc.
FedEx Corporate Services Inc. as Assignee of FedEx
Express/Ground/Freight/Office
3965 Airways Blvd, Module G, 3rd Floor
Memphis, TN 38116-5017                                      247     8/19/2020        Brooks Brothers Group, Inc.                $3,578,026.38                                                             $3,578,026.38



                                                                                                     Page 32 of 100
                                                                     Case 20-11785-CSS      Doc 651      Filed 10/09/20     Page 33 of 100


                                                                                                 Claim Register
                                                                                          In re Brooks Borthers, Inc.
                                                                                              Case No. 20-11785

                                                                                                                                                                           Current
                                                                                                                        Current General    Current        Current                      Current Admin
                                                                                                                                                                          503(b)(9)                  Total Current
                Creditor Name and Address            Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                        Admin Priority               Claim Amount
                                                                                                                            Amount         Amount         Amount                          Amount
                                                                                                                                                                          Amount
Fifth Avenue of Long Island Realty Associates, LLC
Alexander M. Wong
2110 Northern Boulevard, Suite 201
Manhasset, NY 11030                                    385      9/9/2020        Brooks Brothers Group, Inc.                 $100,295.69                                                  $300,537.63    $400,833.32
FindMine Inc.
99 Wall Street #2085
New York, NY 10005                                     133      8/6/2020        Brooks Brothers Group, Inc.                 $137,572.29                                                                 $137,572.29
First Sterling Greenwich Corp.
White & Case LLP
Steven M. Lutt
1221 Avenue of the Americas
New York, NY 10020                                     633     9/21/2020        Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
Fit Models LLC
P.O. Box 419
Pawling, NY 12564                                      649     9/21/2020        Brooks Brothers Group, Inc.                                  $3,000.00                      $3,000.00                     $6,000.00
FLETCHER SEWER & DRAIN, INC.
P.O. BOX 554
LUDLOW, MA 01056                                       1107    9/30/2020        Brooks Brothers Group, Inc.                     $164.84                                                                    $164.84
FordModels, Inc
11 E 26th Street FL14
New York, NY 10010                                     223     8/17/2020        Brooks Brothers Group, Inc.                   $7,200.00                                                                   $7,200.00
Forrest "Butch" Freeman Oklahoma County Treasurer
320 Robert S. Kerr, Rm 307
Oklahoma City, OK 73102                                340      9/2/2020        Brooks Brothers Group, Inc.                                     $0.00       $7,327.44                                     $7,327.44
FRANCHISE TAX BOARD
BANKRUPTCY SECTION MS A340
FRANCHISE TAX BOARD
PO Box 2952
Sacramento, CA 95812-2952                              238      8/5/2020            RBA Wholesale, LLC                            $0.00                                                                       $0.00
Francis W. Kimball, Jr
188 Flax Hill Rd #C-10
Norwalk, CT 06854                                      660     9/23/2020        Brooks Brothers Group, Inc.                  $13,520.80    $13,650.00                                                    $27,170.80
FRATELLI PIACENZA SPA
REGIONE CISI
POLLONE (BI) 13814
ITALY                                                  646     9/21/2020        Brooks Brothers Group, Inc.                     $768.91                                                                    $768.91
FRATELLI PIACENZA SPA
REGIONE CISI
POLLONE (BI) 13814
ITALY                                                  704     9/21/2020      Brooks Brothers Far East Limited                $1,309.87                                                                   $1,309.87
FRATELLI TALLIA DI DELFINO-DIVISION OF BIELLA
MANIFATTURE TESSILI SRL
LARGO SANTA MARGHERITA 1
36078 VALDAGNO-VICENZA

ITALY                                                  873     9/24/2020        Brooks Brothers Group, Inc.                   $1,143.69                                                                   $1,143.69




                                                                                                Page 33 of 100
                                                                                  Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 34 of 100


                                                                                                               Claim Register
                                                                                                        In re Brooks Borthers, Inc.
                                                                                                            Case No. 20-11785

                                                                                                                                                                                        Current
                                                                                                                                      Current General    Current        Current                     Current Admin
                                                                                                                                                                                       503(b)(9)                  Total Current
                 Creditor Name and Address                        Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                     Admin Priority               Claim Amount
                                                                                                                                          Amount         Amount         Amount                         Amount
                                                                                                                                                                                       Amount
FRATELLI TALLIA DI DELFINO-DIVISION OF BIELLA
MANIFATTURE TESSILI SRL
LARGO SANTA MARGHERITA 1
VALDAGNO-VICENZO 36078
ITALY                                                               882     9/24/2020    Golden Fleece Manufacturing Group, LLC            $11,603.27                                                                 $11,603.27
FRAY, AMY W.
217 WINDGATE CIRCLE UNIT E
MONROE, CT 06468                                                    627     9/25/2020         Brooks Brothers Group, Inc.                                   $920.50                                                     $920.50
Frederick J Meno, Solely in his capapcity as Receiver of Outlet
Shoppes of Oshkosh
Kimberly G Welborn
The Woodmont Company
2100 W 7th St
Fort Worth, TX 76107                                                707     9/23/2020         Brooks Brothers Group, Inc.                  $68,474.60                                                                 $68,474.60
Freudenberg Performance Materials Apparel S.a.s. di Externa
Holding S.r.l.
Freudenberg Performance Materials
Apparel S.a.s. di Externa Holding S.r.l.
Via Dei Valtorta, 48, MILANO (MI) 20127
ITALY                                                               953     9/25/2020    Golden Fleece Manufacturing Group, LLC            $14,154.97                                                                 $14,154.97
Freudenberg Performance Materials Apparel S.a.s. di Externa
Holding S.r.l.
Via Dei Valtorta, 48
MILANO (MI) 20127                                                   1000    9/24/2020    Golden Fleece Manufacturing Group, LLC           $104,584.00                                                                $104,584.00
Freudenberg Performances Materials LP
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                                 453      9/8/2020    Golden Fleece Manufacturing Group, LLC            $15,432.80                                                                 $15,432.80
Fritz Farm Retail Company LLC
Heather A. Jamison
Burr & Forman LLP
420 N. 20th Street, Suite 3400
Birmingham, AL 35203                                                651     9/21/2020         Brooks Brothers Group, Inc.                  $65,066.22                                                                 $65,066.22
Frontier Communications
Bankruptcy Dept.
19 John St
Middletown, NY 10940                                                325     8/25/2020         Brooks Brothers Group, Inc.                  $12,002.21                                                                 $12,002.21
FullStory, Inc.
1745 Peachtree St. NW, Ste G
Atlanta, GA 30309                                                   336     8/27/2020         Brooks Brothers Group, Inc.                  $47,500.00                                                                 $47,500.00
Fulton County Tax Commissioner
141 Pryor St Ste 1106
Atlanta, GA 30303                                                   308     8/21/2020         Brooks Brothers Group, Inc.                                $36,047.50                                                   $36,047.50
Fulton County Tax Commissioner
141 Pryor St Suite 1106
Atlanta, GA 30303                                                   912     9/28/2020         Brooks Brothers Group, Inc.                                $33,674.45                                                   $33,674.45




                                                                                                              Page 34 of 100
                                                               Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 35 of 100


                                                                                           Claim Register
                                                                                    In re Brooks Borthers, Inc.
                                                                                        Case No. 20-11785

                                                                                                                                                                     Current
                                                                                                                  Current General    Current        Current                      Current Admin
                                                                                                                                                                    503(b)(9)                  Total Current
                Creditor Name and Address      Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                  Admin Priority               Claim Amount
                                                                                                                      Amount         Amount         Amount                          Amount
                                                                                                                                                                    Amount
G4S Secure Solutions (USA) Inc.
Ellen Arvin Kennedy, Esq.
Dinsmore & Shohl LLP
100 W. Main Street, Suite 900
Lexington, KY 40507                              1035    9/25/2020        Brooks Brothers Group, Inc.                  $33,107.67                                                                  $33,107.67
Galveston County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                           130     7/29/2020        Brooks Brothers Group, Inc.                                                 $4,897.76                                     $4,897.76
Galveston Outlets, LLC TangerHouston
Tanger Outlet Centers
3200 NORTHLINE AVENUE SUITE 360
ATTN: LEGAL DEPT.
GREENBORO, NC 27408                              751     9/26/2020        Brooks Brothers Group, Inc.                   $2,753.88                                                                   $2,753.88
GAPO
GAPO 015 SRL
VIA A. VIVALDI, N. 12
CASTELFRANCO DI SOTTO (PI) 56022
ITALY                                            1003    9/25/2020      Brooks Brothers Far East Limited              $107,116.19                                                                 $107,116.19
GAPO 015 SRL
VIA A. VIVALDI, N. 12
CASTELFRACNO DI SOTTO, PI 56022
ITALIA                                           276     8/12/2020        Brooks Brothers Group, Inc.                  $71,149.83                                                                  $71,149.83
GAPO 015 SRL
VIA A.VIVALDI, N. 12
CASTELFRANCO DI SOTTO (PI) 56022
ITALIA                                           990     9/24/2020      Brooks Brothers Far East Limited              $107,116.19                                                                 $107,116.19
Garda World Cash Services Canada Corporation
Carole-Anne Emond
1390 Barre Street
Montreal, QC H3C1N4
Canada                                           445     8/31/2020        Brooks Brothers Group, Inc.                   $1,994.02                                                                   $1,994.02
Genius Business Solutions, Inc.
3403 76th St
Moline, IL 61265                                 245     8/15/2020            Deconic Group LLC                        $13,200.00                                                                  $13,200.00
GENIUS BUSINESS SOLUTIONS, INC.
3403 76TH ST
MOLINE, IL 61265                                 268     8/14/2020        Brooks Brothers Group, Inc.                 $247,918.00                                                                 $247,918.00
Gennarelli, Kristen
727 Monroe Street
Apt. 504
Hoboken, NJ 07030                                543     9/22/2020        Brooks Brothers Group, Inc.                  $31,667.00                                                                  $31,667.00
GEORGE M. HANLEY
Maura I. Russell
Montgomery McCracken Walker & Rhoads LLP
437 Madison Avenue - 24th Floor
New York, NY 10022                               807     9/24/2020        Brooks Brothers Group, Inc.                 $268,385.21                                                                 $268,385.21
George Underwood Inc
53 3rd St Apt 2R
Brooklyn, NY 11231                               322     8/25/2020        Brooks Brothers Group, Inc.                                  $2,750.00                                                    $2,750.00

                                                                                          Page 35 of 100
                                                            Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 36 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                Current General    Current        Current                      Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                          Amount
                                                                                                                                                                  Amount
Georgia Power Company
c/o Thomas R. Walker
FisherBroyles, LLP
945 East Paces Ferry Rd., NW, Suite 2000
Atlanta, GA 30326                             665     9/21/2020         Brooks Brothers Group, Inc.                                                 $4,208.78                                     $4,208.78
Germantown Storage
3275 HacksCross Rd
Memphis, TN 38125                             184      8/5/2020         Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
GERMANTOWN STORAGE LLC
3275 HACKS CROSS
MEMPHIS, TN 38125                             533     9/15/2020         Brooks Brothers Group, Inc.                   $1,400.00      $1,400.00         $0.00                                      $2,800.00
Gettysburg Outlet Center CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                            339      9/4/2020         Brooks Brothers Group, Inc.                  $30,072.60                                                                  $30,072.60
Gettysburg Outlet Center CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                            358      9/4/2020         Brooks Brothers Group, Inc.                                                                                   $25.16        $25.16
Gettysburg Outlet Center CMBS, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                            359      9/4/2020         Brooks Brothers Group, Inc.                  $12,537.17                                                                  $12,537.17
GGP-Providence Place, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                        960     9/25/2020         Brooks Brothers Group, Inc.                 $106,263.29                                                                 $106,263.29
Gilbert N. Vasseur, Jr.
156 Broad Brook Road
Enfield, CT 06082                              45     7/20/2020         Brooks Brothers Group, Inc.                  $55,299.06                                                                  $55,299.06
Gladson, Herbert
51 Hartz Way
Secaucus, NJ 07094                            280     8/14/2020         Brooks Brothers Group, Inc.                   $2,119.76                                                                   $2,119.76
Goldaper, Steven
220 Scenic Court
Cheshire, CT 06410                            369      9/3/2020         Brooks Brothers Group, Inc.                 $140,000.00                                                                 $140,000.00
Golden Fleece Manufacturing Group, LLC
Bondex Textiles Limited
Unit 1, 18/F, Tower 3, Enterprise Square
9 Shueng Yuet Road
Kowloon Bay
Hong Kong                                      94     7/29/2020    Golden Fleece Manufacturing Group, LLC             $1,708.63                                                                   $1,708.63



                                                                                        Page 36 of 100
                                                                    Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 37 of 100


                                                                                               Claim Register
                                                                                        In re Brooks Borthers, Inc.
                                                                                            Case No. 20-11785

                                                                                                                                                                        Current
                                                                                                                      Current General    Current        Current                     Current Admin
                                                                                                                                                                       503(b)(9)                  Total Current
                Creditor Name and Address           Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                     Admin Priority               Claim Amount
                                                                                                                          Amount         Amount         Amount                         Amount
                                                                                                                                                                       Amount
Google LLC
White and Williams LLP
c/o Amy Vulpio, Esq.
1650 Market Street, Suite 1800
Philadelphia, PA 19103                                289     8/19/2020       Brooks Brothers Group, Inc.                 $603,206.07                                                                $603,206.07
Grand & Benedicts Inc.
6140 S Macadam Ave.
Portland, OR 97239                                    501     9/15/2020       Brooks Brothers Group, Inc.                 $317,390.94                                                                $317,390.94
Grand & Benedicts, Inc.
c/o Scott L. Jensen
Brownstein Rask LLP
1 SW Columbia Street, Suite 900
Portland, OR 97258                                    293     8/14/2020       Brooks Brothers Group, Inc.                 $618,442.40                                                                $618,442.40
Granite Telecommunications LLC
100 Newport Ave Ext
Quincy, MA 02171                                      254     8/20/2020       Brooks Brothers Group, Inc.                   $5,021.38                                                                  $5,021.38
Granite Telecommunications LLC
100 Newport Ave Ext
Quincy, MA 02171                                      298     8/20/2020       Brooks Brothers Group, Inc.                  $36,238.17                                                                 $36,238.17
Graphic Image, Inc.
Attn: James Monahan
305 Spagnoli Road
Melville, NY 11747                                    580     9/17/2020       Brooks Brothers Group, Inc.                  $21,271.00                                                                 $21,271.00
GREEN HILLS MALL TRG LLC
TAUBMAN
200 EAST LONG LAKE ROAD
SUITE 300
BLOOMFIELD HILLS, MI 48304-2324                       911     9/24/2020       Brooks Brothers Group, Inc.                  $95,634.65                                                  $45,624.62    $141,259.27
Green Mountain Power
163 Acorn Lane
Colchester, VT 05446                                  169      8/7/2020       Brooks Brothers Group, Inc.                   $1,954.14                                                                  $1,954.14
Grosvenor Urban Maryland, LLC
Leon Koutsouftikis
Magruder Cook Koutsouftikis & Palanzi
1889 Preston White Dr., Suite 200
Reston, VA 20191                                      724     9/22/2020       Brooks Brothers Group, Inc.                $2,230,002.21                                                              $2,230,002.21
GUANGDONG APPLES INDUSTRIAL CO., LT
APPLES INDUSTRIAL PARK
HENGLING DEVELOPMENT ZONE, SHITAN TOWN
ZENGOLENG DISTRICT
GUANGZHOU 511330
CHINA                                                 1102    9/28/2020       Brooks Brothers Group, Inc.                  $40,882.92                                                                 $40,882.92
GuangDong Apples Industrial Co., Ltd.
Zhang Ying Liu
Apples Industrial Park, Hengling Development Zone
Shitan Town Zenchang District
GuangZhou, Zeng 511330
China                                                 177     8/10/2020       Brooks Brothers Group, Inc.                  $40,882.92                                                                 $40,882.92



                                                                                             Page 37 of 100
                                                                          Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 38 of 100


                                                                                                       Claim Register
                                                                                                In re Brooks Borthers, Inc.
                                                                                                    Case No. 20-11785

                                                                                                                                                                                 Current
                                                                                                                              Current General    Current        Current                      Current Admin
                                                                                                                                                                                503(b)(9)                  Total Current
                Creditor Name and Address                 Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                                  Amount         Amount         Amount                          Amount
                                                                                                                                                                                Amount
Guilford County Tax Department
PO Box 3138
Greensboro, NC 27402                                        183     8/11/2020         Brooks Brothers Group, Inc.                                                 $2,510.89                                     $2,510.89
Gunze Limited
5-25, Umeda 2 Chrome, Kita-Ku
Osaka 5300001
Japan                                                       318     8/24/2020         Brooks Brothers Group, Inc.                  $50,211.25                                                                  $50,211.25
Haian Lianfa Garments Co.,Ltd
No.88, Henglian Road, Haian Town
Nantong City Jiangsu Province 226600
China                                                       603     9/18/2020       Brooks Brothers Far East Limited                    $0.00                                                                       $0.00
Halton Hills Shopping Centre Partnership
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                                      747     9/22/2020         Brooks Brothers Group, Inc.                 $174,471.56                                                  $141,790.45    $316,262.01
Hangzhou Acinz Furnishings Co LTD
261 TIYUCHANG Road
Xizi mansion
suite 2401
Hangzhou, ZJ 310003
China                                                       834     9/24/2020    Golden Fleece Manufacturing Group, LLC               $569.40                                                                    $569.40
Harris County, ET AL
Linebarger Goggan Blair & Sampson, LLP
John P. Dillman
PO Box 3064
Houston, TX 77253-3064                                      115     7/29/2020         Brooks Brothers Group, Inc.                                               $41,491.01                                     $41,491.01
Hartford Fire Insurance Company as Assignee of Hartford
Specialty Company
Bankruptcy Unit
HO2-R
Home Office
Hartford, CT 06155                                           55     7/22/2020         Brooks Brothers Group, Inc.                                                    $0.00                                          $0.00
Harvard Battery Inc
PO Box 2622
Cherry Hill, NJ 08034                                       294     8/18/2020         Brooks Brothers Group, Inc.                   $1,732.44                                                                   $1,732.44
Help II, LLC
David G. Sommer, Esq.
Gallagher Evelius & Jones LLP
218 N. Charles Street, Suite 400
Baltimore, MD 21201                                         973     9/25/2020         Brooks Brothers Group, Inc.                 $112,572.19                                                                 $112,572.19
HelpSystems, LLC
6455 City W Pkwy
Eden Prairie, MN 55344                                      220      8/4/2020         Brooks Brothers Group, Inc.                   $2,104.64                                                                   $2,104.64
HG Galleria, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                                      736     9/22/2020         Brooks Brothers Group, Inc.                 $449,808.00                                                  $247,394.40    $697,202.40




                                                                                                      Page 38 of 100
                                                                   Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 39 of 100


                                                                                               Claim Register
                                                                                        In re Brooks Borthers, Inc.
                                                                                            Case No. 20-11785

                                                                                                                                                                         Current
                                                                                                                      Current General    Current        Current                      Current Admin
                                                                                                                                                                        503(b)(9)                  Total Current
                Creditor Name and Address          Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                      Admin Priority               Claim Amount
                                                                                                                          Amount         Amount         Amount                          Amount
                                                                                                                                                                        Amount
Hidalgo County
Diane W. Sanders
P.O. Box 17428
Austin, TX 78760                                     118     7/28/2020        Brooks Brothers Group, Inc.                                                 $3,437.67                                     $3,437.67
High Fashion Garments International Company Ltd.
11/F., High Fashion Centre
1-11 Kwai Hei Street
Kwai Chung, N.T.
H.K.                                                 215     8/18/2020      Brooks Brothers Far East Limited             $1,459,671.19                                                              $1,459,671.19
Highton, Catherine
31 Blueberry Lane
Darien, CT 06820                                     910     9/24/2020        Brooks Brothers Group, Inc.                   $5,473.00    $13,650.00                                                    $19,123.00
HIREBRIDGE LLC
3200 N UNIVERSITY DR., SUITE 214
CORAL SPRINGS, FL 33065                              420     8/31/2020        Brooks Brothers Group, Inc.                   $5,025.00                                                                   $5,025.00
Hocker Oxmoor, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                               915     9/25/2020        Brooks Brothers Group, Inc.                  $49,758.52                                                                  $49,758.52
Holiday Foliage Inc.
2592 Otay Center Dr.
San Diego, CA 92154                                  475     9/10/2020        Brooks Brothers Group, Inc.                  $26,144.50                                                                  $26,144.50
Holmes, Michelle
14 Florida Drive
Agawam, MA 01001                                     535     9/18/2020        Brooks Brothers Group, Inc.                   $1,350.00    $13,650.00                                                    $15,000.00
I W Morris Limited
1a Elm Park
Suite 5, Fountain House
, Stanmore HA7 4AU
UK                                                   107     7/30/2020      Brooks Brothers Far East Limited                $5,277.00                                                                   $5,277.00
iAutomation
10 LARSEN WAY
ATTLEBORO FALLS, MA 02763                            331      9/1/2020        Brooks Brothers Group, Inc.                     $619.14                                                                    $619.14
IBM Corporation
Attn: Rodrigo Alonso Rodriguez Gonzalez
2200 Camino A El Castillo
El Salto, JA 45680
Mexico                                                63     7/24/2020        Brooks Brothers Group, Inc.                 $134,725.80                                                                 $134,725.80
IDY Corp
1415 Bonhill Rd
Unit 12
Mississauga, ON L5T 1R2
Canada                                               831     9/23/2020        Brooks Brothers Group, Inc.                   $9,576.69                                                                   $9,576.69
Illinois Dept of Employment Security
33 S. State St. 10th Flr Coll. Bkry
Chicago, IL 60603                                    410     8/28/2020        Brooks Brothers Group, Inc.                     $801.71       $801.71                                                     $1,603.42
Illinois Dept of Employment Security
33 S. State St. 10th Flr Coll. Bkry
Chicago, IL 60603                                    472     8/28/2020        Brooks Brothers Group, Inc.                                  $8,298.71                                                    $8,298.71


                                                                                              Page 39 of 100
                                                           Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 40 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                              Current General    Current        Current                      Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                          Amount
                                                                                                                                                                Amount
IMC Corporation Ltd
Suite 1107, Huawen Plaza
No. 999 West Zhongshan Road
Shanghai
China                                        138     7/24/2020        Brooks Brothers Group, Inc.                     $506.40                                                                    $506.40
IMC Corporation Ltd
Suite 1107, Huawen Plaza
No. 999 West Zhongshan Road
Shanghai
China                                        996     9/25/2020            Deconic Group LLC                         $9,648.15                                                                   $9,648.15
IMG MODELS, INC.
Courtney Braun
9601 Wilshire Blvd.
Beverly Hills, CA 90210                      764     9/24/2020        Brooks Brothers Group, Inc.                   $6,600.00                                                                   $6,600.00
IMI MSW LLC
Louis F. Solimine
Thompson Hine LLP
312 Walnut Street - Suite 1400
Cincinnati, OH 45202                         150     8/13/2020        Brooks Brothers Group, Inc.                 $454,499.19                                                                 $454,499.19
Impact Service Group, Ltd.
63 Copps Hill Road
Ridgefield, CT 06877                         904     9/24/2020        Brooks Brothers Group, Inc.                   $9,817.24                                                                   $9,817.24
Indian River County Tax Collector
PO Box 1509
Vero Beach, FL 32961                         142     7/28/2020        Brooks Brothers Group, Inc.                                                 $1,152.63                                     $1,152.63
Indiana Department of Revenue
100 North Senate Avenue N-240 MS 108
Indianapolis, IN 46204                       279     8/14/2020        Brooks Brothers Group, Inc.                                $14,839.03                                                    $14,839.03
Indianapolis Power and Light Company
2102 N Illinois Street
Indianapolis, IN 46202                       312     8/26/2020        Brooks Brothers Group, Inc.                   $1,502.22                                                                   $1,502.22
Infinite Energy, Inc.
c/o Legal Dept
7001 SW 24th Ave
Gainesville, FL 32607                        243     8/19/2020        Brooks Brothers Group, Inc.                     $152.78                                                                    $152.78
Infinity Global, Inc.
501 Bridge Street
Danville, VA 24541                           709     9/23/2020        Brooks Brothers Group, Inc.                 $206,580.45                                                                 $206,580.45
Infor (US), Inc.
Blank Rome LLP
Attn: Victoria Guilfoyle
1201 N. Market Street, Suite 800
Wilmington, DE 19801                         902     9/25/2020      Brooks Brothers Far East Limited              $770,735.00                                                                 $770,735.00
Infor (US), Inc.
Blank Rome LLP
Attn: Victoria Guilfoyle
1201 N. Market Street, Suite 800
Wilmington, DE 19801                         1051    9/25/2020        Brooks Brothers Group, Inc.                 $770,735.00                                                                 $770,735.00



                                                                                      Page 40 of 100
                                                                       Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 41 of 100


                                                                                                   Claim Register
                                                                                            In re Brooks Borthers, Inc.
                                                                                                Case No. 20-11785

                                                                                                                                                                             Current
                                                                                                                          Current General    Current        Current                      Current Admin
                                                                                                                                                                            503(b)(9)                  Total Current
                Creditor Name and Address              Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                          Admin Priority               Claim Amount
                                                                                                                              Amount         Amount         Amount                          Amount
                                                                                                                                                                            Amount
Informative Design Group Inc
History Factory
1233 20 th street NW
Suite 725
Washington, DC 20036                                     938     9/25/2020        Brooks Brothers Group, Inc.                  $55,608.97                                                                  $55,608.97
INFOSHRED, LLC
ATTN: RONNA GOSLIN
3 CRAFTSMAN ROAD
EAST WINDSOR, CT 06088                                   102     7/30/2020        Brooks Brothers Group, Inc.                   $1,234.85                                                                   $1,234.85
Innovative Information Solutions, Inc.
61 Interstate Lane
Waterbury, CT 06705                                      149     8/14/2020        Brooks Brothers Group, Inc.                  $82,690.56                                                                  $82,690.56
Innovative Information Solutions, Inc.
61 Interstate Lane
Waterbury, CT 06705                                      465      9/9/2020        Brooks Brothers Group, Inc.                 $104,809.55                                                                 $104,809.55
Insight Direct USA, Inc.
c/o Michael L. Walker
6820 S. Harl Ave.
Tempe, AZ 85283                                          235     8/18/2020        Brooks Brothers Group, Inc.                 $272,110.44                                   $322,024.92                   $594,135.36
Integra Plumbing
1550 Stillwell Ave
Bronx, NY 10461                                          171      8/7/2020        Brooks Brothers Group, Inc.                  $11,954.90                                                                  $11,954.90
Intertek Testing Services HK Ltd
Room I-K, 11/F, Garment Centre, 576 Castle Peak Road
Kowloon
Hong kong 852
China                                                    458      9/8/2020            Deconic Group LLC                           $600.34                                                                    $600.34
Iron Mountain Information Management, LLC
1 Federal Street, 7th Floor
Boston, MA 02110                                         749     9/23/2020        Brooks Brothers Group, Inc.                   $2,436.24                     $1,253.00                                     $3,689.24
J & Y INTERNATIONAL TEXTILE CO LTD
UNIT 908-9, 9/F SAXON TOWER
7 CHEUNG SHUN STREET
LAI CHI KOK
KOWLOON
HONG KONG                                                601     9/25/2020      Brooks Brothers Far East Limited                                                            $594,159.19                   $594,159.19
Jackson EMC
PO Box 38
Jefferson, GA 30549                                      372     8/17/2020        Brooks Brothers Group, Inc.                     $528.89                                                                    $528.89
JAG Models Inc.
154 West 14th Street
2nd Floor
New York, NY 10011                                       368     9/10/2020        Brooks Brothers Group, Inc.                   $2,400.00                                                                   $2,400.00
Jersey Central Power & Light
101 Crawford's Corner Rd Bldg #1 Suite 1-511
Holmdel, NJ 07733                                        230      8/5/2020        Brooks Brothers Group, Inc.                   $6,358.60                                                                   $6,358.60
Jiangsu Lianfa Textile Co.,Ltd.
No. 88, Henglian Road, Haian Town
Nantong City, Jiangsu Province 226600
China                                                    599     9/18/2020      Brooks Brothers Far East Limited               $86,547.54                                                                  $86,547.54

                                                                                                  Page 41 of 100
                                                                                   Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 42 of 100


                                                                                                               Claim Register
                                                                                                        In re Brooks Borthers, Inc.
                                                                                                            Case No. 20-11785

                                                                                                                                                                                        Current
                                                                                                                                      Current General    Current        Current                     Current Admin
                                                                                                                                                                                       503(b)(9)                  Total Current
                  Creditor Name and Address                        Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                     Admin Priority               Claim Amount
                                                                                                                                          Amount         Amount         Amount                         Amount
                                                                                                                                                                                       Amount
Jiangsu Lianfa Textile Co.,Ltd.
No. 88, Henglian Road, Haian Town
Nantong City, Jiangsu Province 226600
China                                                                713     9/22/2020      Brooks Brothers Far East Limited              $298,118.34                                                                $298,118.34
JK Acquistion, LLC
Attn: Tracie Cochrane
1500 Brighton-Henrietta Twn Ln Rd
Rochester, NY 14623                                                  353     8/29/2020            Deconic Group LLC                           $435.60                                                                    $435.60
JOHNSTON COUNTY TAX COLLECTOR
PO BOX 451
SMITHFIELD , NC 27577                                                1129    10/2/2020        Brooks Brothers Group, Inc.                                  $1,143.24                                                   $1,143.24
JPMA Global Inc
7335 Henri-Bourassa E
Montreal, QC H1E 3T5
Canada                                                                90     7/22/2020        Brooks Brothers Group, Inc.                                                              $103,156.41                   $103,156.41
Judith A. Carroll and Jay Grodin, Trustees of the Judith Carroll
Survivors Trust, The Richard and Ju
Akerman LLP
John P. Campo
520 Madison Avenue, 20th Floor
New York, NY 10022                                                   1039    9/25/2020        Brooks Brothers Group, Inc.                                                                              $41,488.19     $41,488.19

JUDITH A. CARROLL AND JAY GRODIN, TRUSTEES OF THE
JUDITH CARROLL SURVIVORS TRUST, THE RICHARD AND JU
AKERMAN LLP
JOHN P. CAMPO, ESQ.
520 MADISON AVENUE, 20TH FLR
NEW YORK, NY 10022                                                   928     9/25/2020        Brooks Brothers Group, Inc.                $2,225,000.00                                                              $2,225,000.00
Judith A. Carroll And Jay Grodin, Trustees Of The Judith Carroll
Survivors Trust, The Richard And Ju
John P. Campo, Esq
Akerman LLP
520 Madison Avenue, 20th Flr.
New York, NY 10022                                                   993     9/25/2020        Brooks Brothers Group, Inc.                $1,045,052.44                                                              $1,045,052.44

JUDITH A.CARROLL AND JAY GRODIN, TRUSTEES OF THE
JUDITH CARROLL SURVIVORS TRUST, THE RICHARD AND JUD
JOHN P. CAMPO, ESQ.
AKERMAN LLP
520 MADISON AVENUE, 20TH FLR
NEW YORK, NY 10022                                                   1045    9/25/2020        Brooks Brothers Group, Inc.                 $198,425.22                                                                $198,425.22
Kalman, Sumner
147 Main St
Box 988
Plaistow, NH 03865                                                    17     7/14/2020        Brooks Brothers Group, Inc.                     $880.66                                                                    $880.66
Karass Broadway 901, LLC
Brian J. McLaughlin, Esq.
222 Delware Avenue
Suite 1105
Wilmington, DE 19801                                                 992     9/25/2020        Brooks Brothers Group, Inc.                $1,218,635.00                                                              $1,218,635.00

                                                                                                              Page 42 of 100
                                                              Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 43 of 100


                                                                                          Claim Register
                                                                                   In re Brooks Borthers, Inc.
                                                                                       Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
                  Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                  Amount
Karass Broadway 901, LLC
Brian J. McLaughlin, Esquire
Offit Kurman, P.A.
222 Delaware Avenue
Suite 1105
Wilmington,, DE 19801                           848     9/25/2020        Brooks Brothers Group, Inc.                $1,218,635.00                                                              $1,218,635.00
Kaul, Michal
354 Broome Street Apt. 5H
New York, NY 10013                              947     9/25/2020        Brooks Brothers Group, Inc.                                                                              $13,500.00     $13,500.00
Kay Lee Fashion Inc. Ltd
15-17 Shing Yip Street, Kwun Tong
Unit 6, 11/F, Sing Wing Factory Bldg
Kowloon 99970
Hong Kong                                       686     9/23/2020      Brooks Brothers Far East Limited                                                            $50,210.77                    $50,210.77
KBRC Realty LLC
Walter LaBonte Jr, Mgr
100 S. Main St.
Sherborn, MA 01770                              462      9/2/2020        Brooks Brothers Group, Inc.                  $15,383.33                                                                 $15,383.33
Kelly, Katherine B
60 Tonica Spring Trail
Manchester, CT 06040                            621     9/25/2020        Brooks Brothers Group, Inc.                   $3,017.00    $13,650.00                                                   $16,667.00
Kentucky Utilities Company
820 W. Broadway
Louisville, KY 40202                            206      8/5/2020        Brooks Brothers Group, Inc.                   $1,157.18                                                                  $1,157.18
Kenwood Mall L.L.C.
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                          932     9/25/2020        Brooks Brothers Group, Inc.                 $109,236.55                                                                $109,236.55
Kern County Treasurer Tax Collector
P.O. Box 579
Bakersfield, CA 93302-0579                      129     7/31/2020        Brooks Brothers Group, Inc.                                   $711.64                                                      $711.64
Keter Environmental Services, Inc
K. Breen, Esquire
4 High Ridge Park
Suite 202
Stamford, CT 06905                              414     8/31/2020        Brooks Brothers Group, Inc.                  $40,415.00                                                                 $40,415.00
Kimball, Jr, Francis W.
188 Flax Hill Rd #C-10
Norwalk, CT 06854                               547     9/23/2020        Brooks Brothers Group, Inc.                  $13,520.80    $13,650.00                                                   $27,170.80
Kimball, Jr, Francis W.
188 Flax Hill Rd #C-10
Norwalk, CT 06854                               672     9/25/2020        Brooks Brothers Group, Inc.                  $13,520.80    $13,650.00                                                   $27,170.80
KING STREET KITCHEN, LLC
P.O. BOX 915
NEW YORK, NY 10163                              596     9/17/2020      Brooks Brothers Restaurant, LLC                   $920.80                                                                    $920.80
King, Ronnie
5630 Hobbton Hwy
Clinton, NC 28328                               228      8/5/2020        Brooks Brothers Group, Inc.                   $1,320.00                                                                  $1,320.00



                                                                                         Page 43 of 100
                                                           Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 44 of 100


                                                                                          Claim Register
                                                                                   In re Brooks Borthers, Inc.
                                                                                       Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                  Amount
KMG HAULING, INC.
P.O. BOX 650821
POTOMAC FALLS, VA 20165                      387     9/14/2020          Brooks Brothers Group, Inc.                    $3,962.66                                                                  $3,962.66
KONE, Inc
Gregory A. Bromen
Nilan Johnson Lewis PA
250 Marquette Ave. South, Suite 800
Minneapolis,, MN 55401                       885     9/24/2020          Brooks Brothers Group, Inc.                   $61,931.53                                                                 $61,931.53
Koolspace
427 Parkside Drive
Toronto, Ontario M6R 2Z7
Canada                                       538     9/20/2020          Brooks Brothers Group, Inc.                   $14,600.00    $13,650.00                                                   $28,250.00
KOVACS SECURITY SYSTEMS
1171 WILLIS AVENUE
ALBERTSON, NY 11507                          470      9/8/2020       Brooks Brothers International, LLC                  $195.53                                                                   $195.53
KPMG FIDES SERVIZI DI AMMINISTRAZIONE
S.P.A.
VIA VITTOR PISANI, 27
MILANO MI 20124
ITALY                                        957     9/24/2020        Brooks Brothers Far East Limited                 $3,749.62                                                                  $3,749.62
KURABO INDUSTRIES LTD.
4-31, 2-CHOME, KYUTARO-MACHI
CHUO-KU, OSAKA 541-8581
JAPAN                                        600     9/18/2020        Brooks Brothers Far East Limited               $125,439.24                                                                $125,439.24
La Cantera Retail Limited Partnership
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                       943     9/25/2020          Brooks Brothers Group, Inc.                  $142,510.69                                                                $142,510.69
La Cienega Partners Limited Partnership
Taubman
200 East Long Lake Road Suite 300
Bloomfield Hills, MI 48304-2324              884     9/24/2020          Brooks Brothers Group, Inc.                   $51,816.34                                                  $28,626.12     $80,442.46
LACKENBACH SIEGEL, LLP
ONE CHASE ROAD
SCARSDALE, NY 10583                          577     9/16/2020               Deconic Group LLC                        $13,595.50                                                                 $13,595.50
Landa Umpierre PSC
P.O. Box 363642
San Juan, PR 00936-3642                      317     8/21/2020    Retail Brand Alliance of Puerto Rico, Inc.           $5,553.55                                                                  $5,553.55
Langford, Richard L
41 Seaview Ave
3rd Flr
Norwalk, CT 06855                            648     9/21/2020          Brooks Brothers Group, Inc.                                   $1,584.00                     $1,584.00                     $3,168.00
Lanificio Campore - Biella Italy
Broglia Q. Di Diego Broglia & C. SA
Fraz. Campore, 14
Valdilana 13835
Italy                                        433      9/8/2020          Brooks Brothers Group, Inc.                    $3,242.87                                                                  $3,242.87




                                                                                         Page 44 of 100
                                                             Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 45 of 100


                                                                                          Claim Register
                                                                                   In re Brooks Borthers, Inc.
                                                                                       Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
                 Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                  Amount
Lanificio Campore SAS - Italy
Mello Ceresa Massimo
Export Manager
14 Fraz. Campore
Valdilana, BI 13835
Italy                                          187      8/4/2020         Brooks Brothers Group, Inc.                   $3,242.87                                                                  $3,242.87
Lanificio F. Ili Cerruti Spa
Via Cernaia 40
Biella 13900
Italy                                          690     9/23/2020       Brooks Brothers Far East Limited                $1,668.03                                                                  $1,668.03
Lanificio F.lli Cerruti Sp
Via Cernaia 40
Biella 13900
Italy                                          689     9/23/2020    Golden Fleece Manufacturing Group, LLC             $8,225.00                                                                  $8,225.00
LANIFICIO LUIGI COLOMBO SPA
REGIONE TORAME
13011 BORGOSESIA (VC)

ITALY                                          762     9/24/2020    Golden Fleece Manufacturing Group, LLC             $1,745.01                                                                  $1,745.01
LaPlume & Sons Printing, Inc.
Attention: Scott Morton, Esq.
1 Farley Street
Lawrence, MA 01843                             166      8/7/2020         Brooks Brothers Group, Inc.                   $1,027.00                                                                  $1,027.00
LARDINI SRL
Avv, Flavio Barigelletti
Piazza Stamira, 10
, ANCONA (AN) 60122
ITALY                                          963     9/24/2020       Brooks Brothers Far East Limited              $228,012.36                                                                $228,012.36
LARDINI SRL
AVV. FLAVIO BARIGELLETTI
PIAZZA STAMIRA, 10
ANCONA (AN) 60122
ITALY                                          944     9/25/2020       Brooks Brothers Far East Limited              $228,012.36                                                                $228,012.36
Laredo Outlet Shoppes, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                             397      9/4/2020         Brooks Brothers Group, Inc.                  $22,071.26                                                                 $22,071.26
Laredo Outlet Shoppes, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                             395      9/4/2020         Brooks Brothers Group, Inc.                                   $442.70                                       $442.70       $885.40




                                                                                         Page 45 of 100
                                                              Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 46 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
                Creditor Name and Address     Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
Laredo Outlet Shoppes, LLC
c/o Barclay Damon LLP
Attn: Kevin M. Newman
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202                              504      9/4/2020       Brooks Brothers Group, Inc.                 $130,544.86                                                                 $130,544.86
Leawood TCP, LLC
Ronald E. Gold
Frost Brown Todd LC
301 East Fourth Street
Cincinnati, OH 45202                            384     9/14/2020       Brooks Brothers Group, Inc.                  $81,650.00                                                  $70,219.00     $151,869.00
Leeds Retail Center, LLC
Burr & Forman LLP
Heather A. Jamison
420 N. 20th Street, Suite 3400
Birmingham, AL 35203                            631     9/25/2020       Brooks Brothers Group, Inc.                  $43,867.71                                                                  $43,867.71
Legacy Place Properties LLC
c/o Vanessa P. Moody
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                                682     9/23/2020       Brooks Brothers Group, Inc.                    $2,005.73                                                                   $2,005.73
Legacy Plan of the National Retirement Fund
Schulte Roth & Zabel LLP
Attn: Abbey Walsh, Esq.
919 Third Avenue
New York, NY 10022                              1037    9/25/2020       Brooks Brothers Group, Inc.               $11,215,985.00                                                              $11,215,985.00
Lemie SP
Via Camozzi, 2
Verdello (BG) 24049
Italy                                           1111    9/30/2020       Brooks Brothers Group, Inc.                  $67,880.72                                                                  $67,880.72
Lester, Richard
24 Pepperwood rd
Tolland, CT 06084                               609     9/18/2020       Brooks Brothers Group, Inc.                                $40,000.00                                                    $40,000.00
Lester, Richard
24 Pepperwood Rd
Tolland, CT 06084                               857     9/24/2020       Brooks Brothers Group, Inc.                                $21,866.26                                                    $21,866.26
Liberty Mutual Insurance Company
Attn: K. Potvin
100 Liberty Way
Dover, NH 03820                                 697     9/23/2020       Brooks Brothers Group, Inc.                       $0.00                        $0.00                                          $0.00
Liberty Realty Outlet LLC
150 Great Neck Rd, Ste 304
Great Neck, NY 11021                            425     9/11/2020       Brooks Brothers Group, Inc.                  $40,976.10                                                                  $40,976.10
Lindsay Connolly, LLC
1229 Shagbark Rd
Gahanna, OH 43230                                84     7/30/2020       Brooks Brothers Group, Inc.                                  $6,206.00                                                     $6,206.00




                                                                                       Page 46 of 100
                                                                 Case 20-11785-CSS       Doc 651      Filed 10/09/20     Page 47 of 100


                                                                                              Claim Register
                                                                                       In re Brooks Borthers, Inc.
                                                                                           Case No. 20-11785

                                                                                                                                                                       Current
                                                                                                                     Current General    Current        Current                     Current Admin
                                                                                                                                                                      503(b)(9)                  Total Current
                Creditor Name and Address        Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                    Admin Priority               Claim Amount
                                                                                                                         Amount         Amount         Amount                         Amount
                                                                                                                                                                      Amount
Linea Mitiaro S.R.L.
Via Per Palazzolo, 43
25037 Pontoglio
Brescia
Italy                                              434      9/1/2020    Golden Fleece Manufacturing Group, LLC            $53,169.00                                                                 $53,169.00
LM Information Delivery, Inc.
1 South 3rd Street, 9th Floor
Easton, PA 18042                                   1113    10/1/2020         Brooks Brothers Group, Inc.                                                                  $202.69                      $202.69
Loos & Co., Inc.
16B Mashamoquet Road
Pomfret Center, CT 06259                            80     7/29/2020         Brooks Brothers Group, Inc.                   $1,029.00                                                                  $1,029.00
LORO PIANA S.P.A.
ATRADIUS COLLECTIONS, INC.
3500 LACEY ROAD , SUITE 220
DOWNERS GROVE, IL 60515                            939     9/24/2020    Golden Fleece Manufacturing Group, LLC            $90,813.54                                                                 $90,813.54
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054                               15     7/14/2020         Brooks Brothers Group, Inc.                                  $7,490.72                                                   $7,490.72
Louisiana Department of Revenue
Bankruptcy Section
P O Box 66658
Baton Rouge, LA 70896                              174     8/17/2020              Deconic Group LLC                        $3,829.37    $12,141.94                                                   $15,971.31
Louisiana Department of Revenue
Bankruptcy Section
PO Box 66658
Baton Rouge, LA 70896                              222     8/17/2020         Brooks Brothers Group, Inc.                                     $0.00                                                       $0.00
Louisiana Workforce Commission
1001 North 23rd Street, First Floor
Baton Rouge, LA 70802                              272     8/17/2020         Brooks Brothers Group, Inc.                                     $0.53                                                       $0.53
Louisville Gas and Electric Company
820 W. Broadway
Louisville, KY 40202                               231      8/5/2020         Brooks Brothers Group, Inc.                     $784.14                                                                   $784.14
Love Is Next Door, LLC
Furr and Cohen, P.A.
c/o Robert C. Furr, Esq.
2255 Glades Rd# 301E
Boca Raton, FL 33431                               642     9/23/2020         Brooks Brothers Group, Inc.                $1,018,591.36                                                             $1,018,591.36
LUCE, BURRELLES
30 B VREELAND ROAD
P.O. BOX 674
FLORHAM PARK, NJ 07932                             502      9/4/2020         Brooks Brothers Group, Inc.                   $3,894.88                                                                  $3,894.88
Ludemann, Britney E
50 Cook Road
Tolland, CT 06084                                  705     9/23/2020         Brooks Brothers Group, Inc.                                  $2,950.40                                                   $2,950.40
Luthai Textile Co., Ltd
Brown & Joseph, LLC c/o Peter Geldes
PO Box 249
Itasca, IL 60143                                   561     9/23/2020    Golden Fleece Manufacturing Group, LLC            $54,666.31                                                                 $54,666.31



                                                                                             Page 47 of 100
                                                              Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 48 of 100


                                                                                          Claim Register
                                                                                   In re Brooks Borthers, Inc.
                                                                                       Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                 Current General    Current        Current                     Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
               Creditor Name and Address      Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                     Amount         Amount         Amount                         Amount
                                                                                                                                                                  Amount
Lykins Signtek Development Specialties Inc.
Chris Weeks
5935 Taylor Rd
Naples, FL 34109                                 56     7/23/2020        Brooks Brothers Group, Inc.                  $10,809.75                                                                 $10,809.75
MA.AL.BI. SRL
Via Papa Giovanni XIII 8/A
Cerrione 13882
Italy                                           1124    9/24/2020      Brooks Brothers Far East Limited               $86,599.60                                                                 $86,599.60
Mad Mobile Inc.
201 N Franklin St
Ste 1000
Tampa, FL 33602                                  6      7/23/2020        Brooks Brothers Group, Inc.                 $130,000.00                                                                $130,000.00
MADEIRA USA LTD
30 BAYSIDE COURT
P.O. BOX 6068
LACONIA, NH 03246                               421      9/8/2020        Brooks Brothers Group, Inc.                     $331.66                                                                   $331.66
MALL AT CONCORD MILLS LIMITED PARTNERSHIP
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                          731     9/22/2020        Brooks Brothers Group, Inc.                  $48,559.63                                                  $27,373.11     $75,932.74
MALL AT NORTHSHORE, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                          737     9/22/2020        Brooks Brothers Group, Inc.                  $71,301.45                                                  $39,215.80    $110,517.25
Manatee County Tax Collector
1001 3rd Ave W, Suite 240
Bradenton, FL 34205                             233     8/19/2020        Brooks Brothers Group, Inc.                                                  $697.14                                      $697.14
Mandarin Clothing Company Limited
Attn: Regina Cheung
TAL Apparel Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                       850     9/25/2020        Brooks Brothers Group, Inc.                  $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
Attn: Regina Cheung
TAL Apparel Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                       1024    9/25/2020     Brooks Brothers International, LLC              $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
Attn: Regina Cheung
Tal Apparel Limited
49 Austin Road, 6th Floor
TAl Building
Kowloon
Hong Kong                                       955     9/25/2020        Brooks Brothers Group, Inc.                  $11,298.71                                                                 $11,298.71




                                                                                         Page 48 of 100
                                                             Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 49 of 100


                                                                                              Claim Register
                                                                                       In re Brooks Borthers, Inc.
                                                                                           Case No. 20-11785

                                                                                                                                                                       Current
                                                                                                                     Current General    Current        Current                     Current Admin
                                                                                                                                                                      503(b)(9)                  Total Current
                 Creditor Name and Address   Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                    Admin Priority               Claim Amount
                                                                                                                         Amount         Amount         Amount                         Amount
                                                                                                                                                                      Amount
Mandarin Clothing Company Limited
Attn: Regina Cheung
TAL Apparel Limited
49 Austin Road, 6th Floor
TAL Building
Kowloon
Hong Kong                                      999     9/25/2020     Retail Brand Alliance of Puerto Rico, Inc.           $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
c/o TAL Apparel Group
Attn: Regina Cheung
5/F TAL Building
49 Austin Road, 6th Floor
Kowloon
Hong Kong                                      1032    9/25/2020    Retail Brand Alliance Gift Card Services, LLC         $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Group
Attn: Regina Cheung
5/F TAL Building
49 Austin Road, 6th Floor
Kowloon
Hong Kong                                      1062    9/25/2020     Golden Fleece Manufacturing Group, LLC               $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road
6th Floor TAL Building
Kowloon
Hong Kong                                      1036    9/25/2020            696 White Plains Road, LLC                    $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road
6th Floor TAL Building
Kowloon
Hong Kong                                      1038    9/25/2020                     BBDI, LLC                            $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      1076    9/25/2020         Brooks Brothers Far East Limited                 $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor
TAL Building
Kowloon
Hong Kong                                      1006    9/25/2020           Brooks Brothers Canada Ltd.                    $12,229.43                                                                 $12,229.43



                                                                                            Page 49 of 100
                                                            Case 20-11785-CSS      Doc 651      Filed 10/09/20     Page 50 of 100


                                                                                        Claim Register
                                                                                 In re Brooks Borthers, Inc.
                                                                                     Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                Amount
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor
TAL Building
Kowloon
Hong Kong                                     1021    9/25/2020      Brooks Brothers Restaurant, LLC                $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor
TAL Building
Kowloon
Hong Kong                                     1042    9/25/2020            Deconic Group LLC                        $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor
TAL Building
Kowloon
Hong Kong                                     1066    9/25/2020            RBA Wholesale, LLC                       $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor
Tal Building
Kowloon, Hong Kong
China                                         876     9/25/2020      Brooks Brothers Far East Limited                  $930.72                                                                   $930.72
Mandarin Clothing Company Limited
TAL Apparel Limited
Attn: Regina Cheung
5/F TAL Building
49 Austin Road
Kowloon
Hong Kong                                     1050    9/25/2020            BBD Holding 2, LLC                       $12,229.43                                                                 $12,229.43
Mandarin Clothing Company Limited
TAL Apparel Limited, Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                     1028    9/25/2020            BBD Holding 1, LLC                                                                    $12,229.43                    $12,229.43
Manhattan Associates, Inc.
Attn: Chief Legal Officer
2300 Windy Ridge Parkway
Atlanta, GA 30339                              88     6/21/2020        Brooks Brothers Group, Inc.                 $656,488.42                                                                $656,488.42
Manifattura Emmetex Spa
261 Via Visiana
Prato 59100
Italy                                         773     9/25/2020      Brooks Brothers Far East Limited                $7,804.46                                                                  $7,804.46



                                                                                       Page 50 of 100
                                                         Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 51 of 100


                                                                                      Claim Register
                                                                               In re Brooks Borthers, Inc.
                                                                                   Case No. 20-11785

                                                                                                                                                                Current
                                                                                                             Current General    Current        Current                      Current Admin
                                                                                                                                                               503(b)(9)                  Total Current
             Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                 Amount         Amount         Amount                          Amount
                                                                                                                                                               Amount
MANIFATTURE LUNIGIANE SRL
VIA I COCCHI SNC
AULLA MS 54011
ITALY                                      875     9/24/2020       Brooks Brothers Far East Limited               $38,879.19                                                                  $38,879.19
MANIFATTURE LUNIGIANE SRL
VIA I COCCHI SNC
AULLA MS 54011
ITALY                                      1103    9/28/2020       Brooks Brothers Far East Limited               $38,879.18                                                                  $38,879.18
Mansfield Paper Company, Inc
380 Union St
PO Box 1070
, MA 01089                                 204     8/10/2020         Brooks Brothers Group, Inc.                      $25.27                                                                     $25.27
Mansfield Paper Company, Inc
380 Union St
PO Box 1070
West Springfield, MA 01089                 173     8/10/2020         Brooks Brothers Group, Inc.                                                                $13,648.16                    $13,648.16
MANSFIELD PAPER COMPANY, INC.
380 UNION STREET
P.O. BOX 1070
WEST SPRINGFIELD, MA 01090                 431      9/2/2020         Brooks Brothers Group, Inc.                                                                $13,648.16                    $13,648.16
Maricopa County Treasurer
Maricopa County Attorney's Office
Peter Muthig
225 W. Madison
Phoenix, AZ 85003                           92     7/28/2020         Brooks Brothers Group, Inc.                                                 $4,755.86                                     $4,755.86
Marion County Treasurer
Bankruptcy
200 E. Washington St, Ste 1041
Indianapolis, IN 46204                     292     8/18/2020         Brooks Brothers Group, Inc.                                  $4,658.70                                                    $4,658.70
Mark Edward Inc.
330 W 38th St., Suite 507
New York, NY 10018                         517     9/15/2020         Brooks Brothers Group, Inc.                   $3,360.00                                                                   $3,360.00
MARK MIGDAL & HAYDEN LLC
80 SW 8TH ST., SUITE 1999
MIAMI, FL 33130                            678     9/22/2020         Brooks Brothers Group, Inc.                  $15,915.00                                                                  $15,915.00
Marx-Kennedy, Patricia
215 Penn Valley Terrace
Yardley, PA 19067                          681     9/22/2020         Brooks Brothers Group, Inc.                  $60,000.00                                                                  $60,000.00
Marx-Kennedy, Patricia
2215 Penn Valley Terrace
Yardley, PA 19067                          942     9/25/2020         Brooks Brothers Group, Inc.                  $46,350.00    $20,184.50                                                    $66,534.50
MARZOTTO WOOL MANUFACTURING SRL
LARGO SANTA MARGHERITA 1
VALDAGNO, VICENZA 36078
ITALY                                      758     9/24/2020    Golden Fleece Manufacturing Group, LLC            $43,350.00                                                                  $43,350.00




                                                                                     Page 51 of 100
                                                                  Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 52 of 100


                                                                                                 Claim Register
                                                                                          In re Brooks Borthers, Inc.
                                                                                              Case No. 20-11785

                                                                                                                                                                          Current
                                                                                                                        Current General    Current        Current                     Current Admin
                                                                                                                                                                         503(b)(9)                  Total Current
             Creditor Name and Address            Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                       Admin Priority               Claim Amount
                                                                                                                            Amount         Amount         Amount                         Amount
                                                                                                                                                                         Amount
MARZOTTO WOOL MANUFACTURING SRL
TESSUTI-DIVISION OF MARZOTTO WOOL MANUFACTURING
SRL
LARGO SANTA MARGHERITA 1
VALDAGNO, IT 36078
ITALY                                               822     9/24/2020        Brooks Brothers Far East Limited                $85,440.00                                                                 $85,440.00
Massachusetts Department of Revenue
Attn: Bankruptcy Unit
PO Box 9564
Boston, MA 02114-9564                                14     7/27/2020    Retail Brand Alliance of Puerto Rico, Inc.             $923.45        $472.83                                                   $1,396.28
MASSACHUSETTS DEPARTMENT OF REVENUE
ATTN: BANKRUPTCY UNIT
PO BOX 9564
BOSTON, MA 02114-9564                                58     7/23/2020          Brooks Brothers Group, Inc.                    $1,112.22     $16,676.08                                                  $17,788.30
Massachusetts Department of Revenue
Attn: Bankruptcy Unit
PO Box 9564
Boston, MA 02114-9564                                91     7/23/2020               Deconic Group LLC                         $2,020.29      $1,491.57                                                   $3,511.86
Massachusetts Department of Revenue
Attn: Bankruptcy Unit
PO Box 9564
Boston, MA 02114-9564                               218      8/4/2020          Brooks Brothers Group, Inc.                                $2,100,000.00                                              $2,100,000.00
MASSACHUSETTS DEPARTMENT OF REVENUE
ATTN:BANKRUPTCY UNIT
PO BOX 9564
BOSTON, MA 02114-9564                               221      8/4/2020    Golden Fleece Manufacturing Group, LLC                           $2,153,030.98                                              $2,153,030.98
Master Maintenance National. Inc.
P.O. Box 601
Belleville, MI 48112                                451     9/14/2020          Brooks Brothers Group, Inc.                    $5,338.00                                                                  $5,338.00
Maybury Associates Incorporated
90 Denslow Road
East Longmeadow, MA 01028                            77     7/28/2020          Brooks Brothers Group, Inc.                   $10,643.96                                    $1,386.72                    $12,030.68
McCarthy Tetrault LLP
Suite 5300, TD Bank Tower
Toronto Dominion Centre
Toronto, ON M5K 1E6
Canada                                              295     8/19/2020          Brooks Brothers Group, Inc.                    $4,632.00                                                                  $4,632.00
McCombie, Giovanna
36 Evergreen Ave
Springfield, NJ 07081                               626     9/25/2020          Brooks Brothers Group, Inc.                   $18,853.00                                                                 $18,853.00
McGreevy, Robert
44 Great Oak Farm Road
Monroe, CT 06468                                    1015    9/24/2020          Brooks Brothers Group, Inc.                    $2,370.05     $44,630.91                                                  $47,000.96
MDC Interior Solutions
400 High Grove blvd
Glendale Heights, IL 60139                          131     7/29/2020          Brooks Brothers Group, Inc.                    $5,212.09                                                                  $5,212.09
Memoli, Lauren
7 Davenport Road
West Hartford, CT 06110                             544     9/22/2020          Brooks Brothers Group, Inc.                                   $8,346.11                                                   $8,346.11


                                                                                                Page 52 of 100
                                                                             Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 53 of 100


                                                                                                          Claim Register
                                                                                                   In re Brooks Borthers, Inc.
                                                                                                       Case No. 20-11785

                                                                                                                                                                                    Current
                                                                                                                                 Current General    Current        Current                      Current Admin
                                                                                                                                                                                   503(b)(9)                  Total Current
                 Creditor Name and Address                   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                                     Amount         Amount         Amount                          Amount
                                                                                                                                                                                   Amount
Memphis Light Gas & Water
MLG&W
PO Box 430
Memphis, TN 38101                                              286     8/17/2020         Brooks Brothers Group, Inc.                   $1,628.71                                                                   $1,628.71
Menkowski, Jennifer D.
50 Riverside Dr. Apt 13F
New York, NY 10024                                             655     9/21/2020         Brooks Brothers Group, Inc.                                                                               $33,333.00     $33,333.00
Mercedes Independent School District
Perdue, Brandon, Fielder, Collins & Mott, LLP
c/o Hiram Gutierrez
2805 Fountatin Plaza Blvd., Suite B
Edinburg, TX 78539                                              16     7/14/2020         Brooks Brothers Group, Inc.                                                 $4,868.95                                     $4,868.95
MI TESORO CO., LTD
9F., NO. 173, JIAN 1ST RD
ZHONGHE DIST
NEW TAIPEI CITY 23585
TAIWAN                                                         867     9/24/2020       Brooks Brothers Far East Limited              $169,849.64                                                                 $169,849.64
MI TESORO CO., LTD.
9F., NO. 173, JIAN 1ST RD.
ZHONGHE DIST.
NEW TAIPEI CITY 23585
TAIWAN                                                         881     9/24/2020       Brooks Brothers Far East Limited              $169,849.64                                                                 $169,849.64
MICHAEL SZWED JEWELERS, LLC
807 WILLIAMS STREET
LONGMEADOW, MA 01106                                           351      9/8/2020         Brooks Brothers Group, Inc.                   $1,530.00                                                                   $1,530.00
Microsoft Online, Inc.
Fox Rothschild LLP
Attn: Maria A. Milano
1001 4th Ave. Suite 4500
Seattle, WA 98154                                              108     7/31/2020         Brooks Brothers Group, Inc.                 $117,852.87                                                                 $117,852.87
MidAmerican Energy Company
PO Box 4350 Credit
Davenport, IA 52808-4350                                        39     7/21/2020         Brooks Brothers Group, Inc.                     $424.60                                                                    $424.60
Mid-Atlantic Regional Joint Board, affiliated with Workers
United, affiliated with SEiU
Melissa S. Woods
Richard M. Seltzer
Cohen, Weiss and Simon LLP
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                        1049    9/25/2020         Brooks Brothers Group, Inc.                                $35,987.00                                          $0.00     $35,987.00
Milberg Factors, Inc
Barry Machowsky
99 Park Avenue
New York, NY 10016                                             471     9/14/2020    Golden Fleece Manufacturing Group, LLC            $95,308.30                                                                  $95,308.30
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C
c/o Michael S. Arnold, Esq.
666 Third Avenue
New York, NY 10017                                             323     8/25/2020         Brooks Brothers Group, Inc.                   $4,436.37                                                                   $4,436.37



                                                                                                         Page 53 of 100
                                                                 Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 54 of 100


                                                                                             Claim Register
                                                                                      In re Brooks Borthers, Inc.
                                                                                          Case No. 20-11785

                                                                                                                                                                       Current
                                                                                                                    Current General    Current        Current                      Current Admin
                                                                                                                                                                      503(b)(9)                  Total Current
               Creditor Name and Address         Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                    Admin Priority               Claim Amount
                                                                                                                        Amount         Amount         Amount                          Amount
                                                                                                                                                                      Amount
Miroglio Textile S.r.l.
Via S.Margherita 23
Alba (CN) 12051
Italy                                              581     9/17/2020        Brooks Brothers Group, Inc.                   $1,867.56                                                                   $1,867.56
Miromar Outlet West, LLC
Daniel R. Fogarty, Esq.
Stichter, Riedel, Blain & Postler, P.A.
110 E. Madison St., #200
Tampa,, FL 33602                                   783     9/24/2020        Brooks Brothers Group, Inc.                 $169,605.34                                                                 $169,605.34
Missouri Department of Revenue
P.O. Box 475
Jefferson City, MO 65105                            10     7/23/2020            Deconic Group LLC                            $29.16       $637.61                                                      $666.77
Mitchell, Robert P.
825 15th Street
Boulder, CO 80302                                   41     7/20/2020        Brooks Brothers Group, Inc.                                   $726.85        $726.85                                      $1,453.70
Mondial Due SPA
Via Marco Biagi, 6
Porto Recanati (MC) 62017
Italy                                              460      9/8/2020      Brooks Brothers Far East Limited                $5,400.21                                                                   $5,400.21
Moneysworth & Best USA dba Rochester Shoe Tree
P.O. BOX 746
ASHLAND, NH 03217-0746                             456      9/3/2020        Brooks Brothers Group, Inc.                   $8,900.74                                                                   $8,900.74
Montgomery County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                             116     7/29/2020        Brooks Brothers Group, Inc.                                                 $9,626.63                                     $9,626.63
Mood Media
2100 S IH 35 Frontage Rd #200
Austin, TX 78704                                   190     8/11/2020        Brooks Brothers Group, Inc.                  $29,701.45                                                                  $29,701.45
Morrow, Beth Anne
363 MARK DRIVE
ST.LOUIS, MO 63122                                 503      9/9/2020        Brooks Brothers Group, Inc.                  $22,582.56    $13,650.00                                                    $36,232.56
Multimedia Plus, Inc.
Meyers, Roman, Friedberg and Lewis
David M. Neumann
28601 Chagrin Boulevard, Suite 600
Cleveland, OH 44122                                367     9/10/2020        Brooks Brothers Group, Inc.                  $45,514.06                                                                  $45,514.06
Murphy, Edward T.
Montgomery McCracken Walker & Rhoads LLP
Maura I. Russell
437 Madison Avenue - 24th Floor
New York, NY 10022                                 393     9/11/2020        Brooks Brothers Group, Inc.                 $405,463.46                                                                 $405,463.46
Murphy, Jonathan
9031 Yellow Pine Court
Waxhaw, NC 28173                                   1110    9/29/2020        Brooks Brothers Group, Inc.                                     $0.00                                                         $0.00
Nalco Company
ATTN: Billy McGee
1601 W Diehl Rd
Naperville, IL 60563                               290     8/14/2020        Brooks Brothers Group, Inc.                   $6,593.91                                     $3,218.17                     $9,812.08


                                                                                            Page 54 of 100
                                                            Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 55 of 100


                                                                                        Claim Register
                                                                                 In re Brooks Borthers, Inc.
                                                                                     Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
              Creditor Name and Address     Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                Amount
NANTONG LIANFA PRINTING&DYEING CO.,LTD
Vicky Huang
No. 88, Henglian Road, Haian Town
Nantong City, Jiangsu Province 226600
China                                         712     9/22/2020      Brooks Brothers Far East Limited               $13,801.12                                                                 $13,801.12
Narvar, Inc.
2625 Middlefield Rd., #475
Palo Alto, CA 94306-2516                      343     8/28/2020        Brooks Brothers Group, Inc.                  $33,550.39                                                                 $33,550.39
Nason, Tyson
151 Kate Ln
Tolland , CT 06084                            630     9/21/2020        Brooks Brothers Group, Inc.                                  $6,500.00                                                   $6,500.00
Natick Mall, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St, Suite 300
Chicago, IL 60654-1607                        927     9/25/2020        Brooks Brothers Group, Inc.                 $141,239.84                                                                $141,239.84
National Grid
National Grid Bankruptcy
300 Erie Boulevard West
Syracuse, NY 13202                            880     9/24/2020        Brooks Brothers Group, Inc.                  $49,982.57                                                                 $49,982.57
NED Altoona LLC
Mirick O'Connell
Paul W. Carey, Esq.
Kate P. Foley, Esq.
100 Front Street
Worcester, MA 01608                           970     9/24/2020        Brooks Brothers Group, Inc.                                                                              $75,818.35     $75,818.35
NED Altoona LLC
Paul W. Carey, Esq./ Kate P. Foley, Esq.
Mirick O'Connell, 100 Front Street
Worcester, MA 01608                           787     9/22/2020        Brooks Brothers Group, Inc.                  $75,818.35                                                       $0.00     $75,818.35
NED Little Rock LLC
Mirick O'Connell
Paul W. Carey, Esq./ Kate P. Foley, Esq.
100 Front Street
Worcester, MA 01608                           948     9/24/2020        Brooks Brothers Group, Inc.                  $78,462.37                                                      $61.74     $78,524.11
NED Little Rock LLC
Paul W. Carey, Esq. / Kate P. Foley, Esq.
Mirick O'Connell
100 Front Street
Worcester, MA 01608                           778     9/22/2020        Brooks Brothers Group, Inc.                  $78,462.37                                                      $61.74     $78,524.11
NESCTC Security Agency, LLC
46 Molter St.
Cranston, RI 02910                             61     7/24/2020        Brooks Brothers Group, Inc.                  $83,256.31                                                                 $83,256.31
NEVA LIMITED
FLAT 11, 17/F, NAN FUNG COMMERCIAL CENTRE
KOWLOON BAY, KOWLOON
HONG KONG                                     728     9/18/2020        Brooks Brothers Group, Inc.                 $266,599.09                                                                $266,599.09




                                                                                       Page 55 of 100
                                                            Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 56 of 100


                                                                                        Claim Register
                                                                                 In re Brooks Borthers, Inc.
                                                                                     Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
              Creditor Name and Address     Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                Amount
Neva Limited
RM. 1711, Nan Fung Commercial Centre
19 Lam Lok Street
Kowloon Bay
Hong Kong                                     196      8/4/2020      Brooks Brothers Far East Limited                $6,251.35                                                                  $6,251.35
NEVA LIMITED
UNIT 11, 17/F, NAN FUNG COMMERCIAL CENTRE
19 LAM LOK STREET
KOWLOON BAY
HONG KONG
CHINA                                          50     7/20/2020        Brooks Brothers Group, Inc.                 $116,994.09                                                                $116,994.09
Nevada Power Company dba NV Energy
Attn: Susana Garcia
PO Box 10100
Reno, NV 89520                                438     9/11/2020        Brooks Brothers Group, Inc.                   $1,609.82                                                                  $1,609.82
NEW ENGLAND DOCUMENT SYSTEMS LLC
750 EAST INDUSTRIAL PARK DRIVE
MANCHESTER, NH 03109-5630                     532     9/15/2020        Brooks Brothers Group, Inc.                   $4,963.27                                                                  $4,963.27
NEW ENGLAND DOCUMENT SYSTEMS, LLC
750 EAST INDUSTRIAL PARK DRIVE
MANCHESTER, NH 03109-5630                     570     9/15/2020            Deconic Group LLC                         $1,440.00                                                                  $1,440.00
New Fashion Products, Inc.
Raines Feldman, LLP
John S. Cha, Esq.
1800 Avenue of the Stars
12th Floor
Los Angeles, CA 90067                         181      8/4/2020      Brooks Brothers Far East Limited              $240,508.19                                                                $240,508.19
New Jersey Natural Gas Company
Attn: Frank Torello
1415 Wyckoff Rd - P.O. Box 1378
Wall, NJ 07719                                237      8/5/2020        Brooks Brothers Group, Inc.                      $20.40                                                                    $20.40
New Jersey Natural Gas Company
Attn: Frank Torello
1415 Wykoff Rd - P.O. Box 1378
Wall, NJ 07719                                263      8/5/2020        Brooks Brothers Group, Inc.                      $23.80                                                                    $23.80
New Jersey Natural Gas Company
Attn: Frank Torello
1416 Wykoff Rd - P.O. Box 1378
Wall, NJ 07719                                260      8/5/2020        Brooks Brothers Group, Inc.                      $49.37                                                                    $49.37
New York State Department of Labor
State Office Campus
Building #12, Room #256
Albany, NY 12240                              193     8/10/2020        Brooks Brothers Group, Inc.                                     $0.00                                                        $0.00
Next Jump, Inc
261 5th Ave 8 FL
New York, NY 10016                            355      9/1/2020        Brooks Brothers Group, Inc.                  $36,598.64                                                                 $36,598.64
Next Jump, Inc
261 5th Ave 8 Fl
New York, NY 10016                            356      9/1/2020        Brooks Brothers Group, Inc.                  $36,598.64                                                                 $36,598.64


                                                                                       Page 56 of 100
                                                                              Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 57 of 100


                                                                                                          Claim Register
                                                                                                   In re Brooks Borthers, Inc.
                                                                                                       Case No. 20-11785

                                                                                                                                                                                    Current
                                                                                                                                 Current General    Current        Current                      Current Admin
                                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address                     Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                                     Amount         Amount         Amount                          Amount
                                                                                                                                                                                   Amount
Ng, Jessica
6106 229th Street
Oakland Gardens, NY 11364                                       381     9/11/2020        Brooks Brothers Group, Inc.                                $25,000.00                                                    $25,000.00

Northern States Power Co, a Minnesota Corp, dba Xcel Energy
Attn: Bankruptcy Department
PO Box 9477
Minneapolis, MN 55484                                           123     7/31/2020        Brooks Brothers Group, Inc.                   $1,920.50                                                                   $1,920.50
Northstar Disposal Corp
89 Guion Street
Springfield, MA 01104                                            81     7/29/2020        Brooks Brothers Group, Inc.                   $9,475.00                                                                   $9,475.00
Northstar Disposal Corp
89 Guion Street
Springfield, MA 01104                                           383      9/3/2020        Brooks Brothers Group, Inc.                   $9,475.00                                                                   $9,475.00
Northstar Electrical Services, Inc.
2521 W. Main Street
Norristown, PA 19403                                            275     8/13/2020        Brooks Brothers Group, Inc.                     $675.00                                                                    $675.00
Northstar Pulp & Paper Co., Inc.
89 Guion Street
Springfield, MA 01104                                            82     7/29/2020        Brooks Brothers Group, Inc.                   $1,300.80                                                                   $1,300.80
Northstar Pulp & Paper Co., Inc.
89 Guion Street
Springfield, MA 01104                                           349      9/3/2020        Brooks Brothers Group, Inc.                   $1,300.80                                                                   $1,300.80
Northwest ISD
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                                217      8/4/2020        Brooks Brothers Group, Inc.                                                 $5,564.28                                     $5,564.28
Nouveau Elevator Industries, Inc.
Attn: Legal Dept.
47-55 37th Street
Long Island City, NY 11101                                      291     8/18/2020        Brooks Brothers Group, Inc.                 $329,625.19                                                                 $329,625.19
NST Apparel (Hongkong) Limited
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                     792     9/24/2020      Brooks Brothers Far East Limited               $85,142.20                                                                  $85,142.20
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                     727     9/24/2020      Brooks Brothers Far East Limited               $42,407.09                                                                  $42,407.09




                                                                                                         Page 57 of 100
                                                             Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 58 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
               Creditor Name and Address     Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park
Barangay Maduya
Carmona, Cavite 4116
Philippines                                    723     9/24/2020      Brooks Brothers Far East Limited              $281,016.48                                                                $281,016.48
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                    721     9/24/2020      Brooks Brothers Far East Limited               $85,501.38                                                                 $85,501.38
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                    765     9/24/2020      Brooks Brothers Far East Limited               $51,346.70                                                                 $51,346.70
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                    775     9/24/2020      Brooks Brothers Far East Limited               $96,840.76                                                                 $96,840.76
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                    779     9/24/2020      Brooks Brothers Far East Limited               $54,981.00                                                                 $54,981.00
NST Apparel (Hongkong) Ltd.
C/O Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                    817     9/24/2020      Brooks Brothers Far East Limited               $60,971.74                                                                 $60,971.74
NST APPAREL (HONGKONG) LTD.
C/O LAWRENCE H. DELOS SANTOS, Director
NST BLDG., NO. 7 GOLDEN MILE AVE.
GOLDEN MILE BUSINESS PARK
BARANGAY MADUYA
CARMONA, CAVITE 4116
PHILIPPINES                                    761     9/24/2020      Brooks Brothers Far East Limited               $22,998.45                                                                 $22,998.45




                                                                                        Page 58 of 100
                                                                          Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 59 of 100


                                                                                                      Claim Register
                                                                                               In re Brooks Borthers, Inc.
                                                                                                   Case No. 20-11785

                                                                                                                                                                               Current
                                                                                                                             Current General    Current        Current                     Current Admin
                                                                                                                                                                              503(b)(9)                  Total Current
               Creditor Name and Address                  Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                            Admin Priority               Claim Amount
                                                                                                                                 Amount         Amount         Amount                         Amount
                                                                                                                                                                              Amount
NST APPAREL (HONGKONG) LTD.
C/O LAWRENCE H. DELOS SANTOS, Director
NST BLDG., NO. 7 GOLDEN MILE AVE.
GOLDEN MILE BUSINESS PARK
BARANGAY MADUYA
CARMONA, CAVITE 4116
PHILIPPINES                                                 808     9/24/2020      Brooks Brothers Far East Limited               $21,392.13                                                                 $21,392.13
NST APPAREL (HONGKONG) LTD.
C/O LAWRENCE H. DELOS SANTOS, Director
NST BLDG., NO. 7 GOLDEN MILE AVE.
GOLDEN MILE BUSINESS PARK
BARANGAY MADUYA
CARMONA, CAVITE, PH 4116
PHILIPPINES                                                 954     9/24/2020      Brooks Brothers Far East Limited              $177,312.98                                                                $177,312.98
NST Apparel (Hongkong) Ltd.
C/O Lawrence H.Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                 805     9/24/2020      Brooks Brothers Far East Limited               $15,755.70                                                                 $15,755.70
NST Apparel (Hongkong) Ltd.
Lawrence H. Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                 754     9/24/2020      Brooks Brothers Far East Limited               $53,735.13                                                                 $53,735.13
NST Apparel (Hongkong) Ltd.
Lawrence Huang Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                 720     9/24/2020      Brooks Brothers Far East Limited               $31,258.06                                                                 $31,258.06
NST Apparel (Hongkong) Ltd.
Lawrence Huang Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                 733     9/24/2020      Brooks Brothers Far East Limited               $40,063.37                                                                 $40,063.37
NST Apparel (Hongkong) Ltd.
Lawrence Huang Delos Santos
NST Bldg., No. 7 Golden Mile Ave.
Golden Mile Business Park, Barangay Maduya
Carmona, Cavite 4116
Philippines                                                 743     9/24/2020      Brooks Brothers Far East Limited               $46,625.07                                                                 $46,625.07
NST APPAREL (HONGKONG) LTD.
NST BLDG., NO. 7 GOLDEN MILE AVE., GOLDEN MILE BUSINESS
PARK, BARANGAY MADUYA
CARMONA, CAVITE 4116
PHILIPPINES                                                 868     9/24/2020      Brooks Brothers Far East Limited               $31,786.86                                                                 $31,786.86


                                                                                                     Page 59 of 100
                                                                          Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 60 of 100


                                                                                                     Claim Register
                                                                                              In re Brooks Borthers, Inc.
                                                                                                  Case No. 20-11785

                                                                                                                                                                              Current
                                                                                                                            Current General    Current        Current                     Current Admin
                                                                                                                                                                             503(b)(9)                  Total Current
               Creditor Name and Address                  Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                           Admin Priority               Claim Amount
                                                                                                                                Amount         Amount         Amount                         Amount
                                                                                                                                                                             Amount
NSTAR DBA EVERSOURCE
ATTY HONOR HEATH-LEGAL DEPT
107 SELDEN AVE
BERLIN, CT 06037                                            418      9/1/2020       Brooks Brothers Group, Inc.                     $253.37                                                                   $253.37
Nueces County
Diane W. Sanders
P.O. Box 17428
Austin, TX 78760                                             85     7/28/2020       Brooks Brothers Group, Inc.                                               $15,365.73                                    $15,365.73

NYS Deparment of Labor, Unemployment Insurance Division
Suzanne Fay
State Office Campus
 Building #12 Room#256
Albany, NY 12240                                            315     8/14/2020       Brooks Brothers Group, Inc.                                     $0.00                                                        $0.00
O.C. Tanner Recognition Company
Attn: Carol Jackson
1930 South State Street
Salt Lake City, UT 84115                                    1125    10/5/2020       Brooks Brothers Group, Inc.                   $9,820.88                                                                  $9,820.88
O.C. Tanner Recognition Company LTD
4200 Fairview Street
Burlington, ON L7L 4Y8
Canada                                                      514     9/16/2020       Brooks Brothers Group, Inc.                                                                  $381.37                      $381.37
Oakbrook Shopping Center, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                                      890     9/25/2020       Brooks Brothers Group, Inc.                 $188,873.23                                                                $188,873.23
OCP Office Owner LLC
365 Canal Street, #1130
New Orleans, LA 70130                                       669     9/21/2020       Brooks Brothers Group, Inc.                     $759.00       $253.00                                                    $1,012.00
OCT Stonefield Property Owner LLC
Goulston & Storrs PC
c/o Vanessa P.Moody
400 Atlantic Avenue
Boston, MA 02110                                            893     9/24/2020       Brooks Brothers Group, Inc.                   $2,593.68                                                     $309.68      $2,903.36
Ogury Inc.
75 Broad Street
Suite 3000
New York, NY 10004                                           70     7/27/2020       Brooks Brothers Group, Inc.                 $100,000.00                                                                $100,000.00
Ohio Edison
Patricia A. Lewis
Sr Customer Accounting Assoc
Ohio Edison/First Energy Corp
5001 NASA Blvd
Fairmont, WV 26554                                          487     9/14/2020       Brooks Brothers Group, Inc.                     $212.08                                                                   $212.08
Oklahoma Tax Commission
General Counsel's Office
100 N. Broadway Ave., Suite 1500
Oklahoma City, OK 73102                                     202      8/3/2020       Brooks Brothers Group, Inc.                      $17.25       $293.37                                                     $310.62



                                                                                                   Page 60 of 100
                                                                      Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 61 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                           Current
                                                                                                                         Current General    Current        Current                     Current Admin
                                                                                                                                                                          503(b)(9)                  Total Current
                Creditor Name and Address             Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                        Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                         Amount
                                                                                                                                                                          Amount
Old Dominion Freight Line, Inc.
Rusty Frazier, Litigation Coordinator
500 Old Dominion Way
Thomasville, NC 27360                                   744     9/22/2020        Brooks Brothers Group, Inc.                  $27,937.75                                                                 $27,937.75
Old Dominion Realty Associates LLC
c/o Mark Z. Waxman
P.O. Box 3368
Palm Beach, FL 33840                                    550     9/23/2020        Brooks Brothers Group, Inc.                  $52,083.35                                                                 $52,083.35
Old Orchard Urban Limited Partnership
Barclay Damon LLP
Niclas A. Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                     623     9/22/2020        Brooks Brothers Group, Inc.                 $138,923.84                                                                $138,923.84
OMAHA PUBLIC POWER DISTRICT
PO BOX 3995
OMAHA, NE 68103                                         379     8/27/2020        Brooks Brothers Group, Inc.                     $345.93                                                                   $345.93
One Rockwell Corp
C/O Kristina Delvalle
3842 Maple Ave
Brooklyn, NY 11224                                       49     7/20/2020            Deconic Group LLC                         $9,706.56                                                                  $9,706.56
Open Text Corporation in Waterloo
275 Frank Tompa Drive
Waterloo, ON N2L 0A1
Canada                                                  208     8/13/2020        Brooks Brothers Group, Inc.                  $10,592.29                                                                 $10,592.29
ORANGE & ROCKLAND UTILITIES
PO BOX 1005
SPRING VALLEY, NY 10977-0800                            836     9/23/2020        Brooks Brothers Group, Inc.                   $2,969.84                                                                  $2,969.84
ORJIN DERI KONFEKSIYON SAN VE TIC
Ikitelli OSB. Ataturk Bulvari
No:86 Kat:1
Basaksehir 34490
Istanbul                                                961     9/24/2020      Brooks Brothers Far East Limited              $289,400.44                                                                $289,400.44
ORJIN DERI KONFEKSIYON SAN VE TIC
Selcuk Avci
IKITELLI OSB ATATURK BULVARI
NO:86 KAT:1
Basaksehir, Istanbul 34490
Turkey                                                  826     9/23/2020      Brooks Brothers Far East Limited              $289,400.44                                                                $289,400.44
ORS Group Corp
317 George Street
3rd Floor
New Brunswick, NJ 08901                                  69     7/27/2020        Brooks Brothers Group, Inc.                 $371,341.12                                                                $371,341.12
OSF Global Services, Inc.
500 Edgewater Drive, STE 509
Wakefield, MA 01880                                     677     9/22/2020        Brooks Brothers Group, Inc.                 $130,227.50                                                                $130,227.50
Outlet Mall of Savannah, LLC Tanger Savannah Pooler
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                                    687     9/25/2020        Brooks Brothers Group, Inc.                  $91,217.52                                                                 $91,217.52

                                                                                                 Page 61 of 100
                                                                                 Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 62 of 100


                                                                                                              Claim Register
                                                                                                       In re Brooks Borthers, Inc.
                                                                                                           Case No. 20-11785

                                                                                                                                                                                       Current
                                                                                                                                     Current General    Current        Current                     Current Admin
                                                                                                                                                                                      503(b)(9)                  Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                    Admin Priority               Claim Amount
                                                                                                                                         Amount         Amount         Amount                         Amount
                                                                                                                                                                                      Amount
Pacific Packaging Products, Inc
24 Industrial Way
PO Box 697
Wilmington, MA 01887                                               376     8/25/2020         Brooks Brothers Group, Inc.                  $18,964.59                                                                 $18,964.59
Pacific Packaging Products, Inc
24 Industrial Way
Wilmington, MA 01887                                               348     8/25/2020    Golden Fleece Manufacturing Group, LLC               $320.08                                                                   $320.08
Packaging Corporation of America
Attn: Credit Department
1 N Field Court
Lake Forest, IL 60045                                              746     9/24/2020    Golden Fleece Manufacturing Group, LLC            $14,591.27                                                                 $14,591.27
Palm Beach Outlets I, LLC, successor-in-interest to Palm Beach
Mall Holding LLC
Mirick O'Connell
Paul W. Carey, Kate P. Foley
100 Front Street
Worcester, MA 01608                                                772     9/22/2020         Brooks Brothers Group, Inc.                   $5,327.49                                                       $0.00      $5,327.49
Palm Beach Outlets I, LLC, successor-in-interest to Palm Beach
Mell Holdings LLC
Mirick O'Connell
Paul W. Carey, Esq.
Kate P. Foley, Esq.
100 Front Street
Worcester, MA 01608                                                755     9/24/2020         Brooks Brothers Group, Inc.                                                                               $5,327.49      $5,327.49
Peabody Municipal Light Plant
201 Warren St Ext
Peabody , MA 01960                                                 469      9/8/2020         Brooks Brothers Group, Inc.                   $2,094.22                                                                  $2,094.22
PECO Energy Company
Attn: Lynn R. Zack
2301 Market Street, S23-1
Philadelphia, PA 19103                                             366     9/10/2020         Brooks Brothers Group, Inc.                     $915.78                                                                   $915.78
PEEQ Imaging LLC
Kirby Aisner & Curley, LLP
Dawn Kirby
700 Post Road
Suite 237
Scarsdale, NY 10583                                                572     9/16/2020         Brooks Brothers Group, Inc.                  $77,912.54                                                                 $77,912.54
Penn Power
5001 NASA Blvd
Fairmont, WV 26554                                                 477     9/14/2020         Brooks Brothers Group, Inc.                     $473.21                                                                   $473.21

Pennsylvania Joint Board, Workers United, affiliated with SEIU
Melissa S. Woods
Richard M. Seltzer
Cohen, Weiss and Simon LLP
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                            997     9/25/2020         Brooks Brothers Group, Inc.                                     $0.00                                    $66,540.60     $66,540.60




                                                                                                             Page 62 of 100
                                                            Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 63 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                Current
                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                               503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                               Amount
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem A. Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          541     9/22/2020       Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem A. Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          552     9/21/2020       Brooks Brothers Group, Inc.                $9,842,407.42        $0.00                                         $0.00   $9,842,407.42
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem A. Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          553     9/21/2020       Brooks Brothers Group, Inc.                $4,036,488.00                                                              $4,036,488.00
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem A. Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          554     9/22/2020       Brooks Brothers Group, Inc.                 $159,204.50         $0.00                                 $4,417,500.00   $4,576,704.50
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem A. Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          555     9/22/2020       Brooks Brothers Group, Inc.                       $0.00         $0.00                                $14,500,000.00 $14,500,000.00
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem A. Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          556     9/22/2020       Brooks Brothers Group, Inc.                       $0.00         $0.00                                $14,500,000.00 $14,500,000.00
Pension Benefit Guaranty Corporation
Office of General Counsel
Attn: Faheem Mahmooth
1200 K Street NW, Suite 340
Washington, DC 20005                          551     9/21/2020       Brooks Brothers Group, Inc.                       $0.00         $0.00                                $36,800,000.00 $36,800,000.00
PeopleReady
PO Box 2910
Tacoma, WA 98401-2910                         402     8/28/2020       Brooks Brothers Group, Inc.                  $43,382.40                                                                 $43,382.40
PeopleReady
PO Box 2910
Tacoma, WA 98401-2910                         411     8/28/2020       Brooks Brothers Group, Inc.                  $43,382.40                                                                 $43,382.40
PEOPLEREADY, INC.
P.O. BOX 2910
TACOMA, WA 98401-2910                         879     9/24/2020       Brooks Brothers Group, Inc.                  $43,382.40                                                                 $43,382.40
PEOPLEREADY, INC.
PO BOX 2910
Tacoma,, WA 98401                             898     9/24/2020       Brooks Brothers Group, Inc.                  $43,382.40                                                                 $43,382.40




                                                                                     Page 63 of 100
                                                                             Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 64 of 100


                                                                                                         Claim Register
                                                                                                  In re Brooks Borthers, Inc.
                                                                                                      Case No. 20-11785

                                                                                                                                                                                  Current
                                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                                 503(b)(9)                  Total Current
                 Creditor Name and Address                   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                                 Amount
People's United Bank, N.A
Jon J. Gasior
850 Main Street, RC826
Bridgeport, CT 06604                                           530     9/15/2020        Brooks Brothers Group, Inc.                $1,567,647.70                                                              $1,567,647.70
PERALTA, JENNIFER SURIEL
106 PARK STREET
LAWRENCE, MA 01841                                             641     9/21/2020        Brooks Brothers Group, Inc.                                $25,000.00                                                   $25,000.00
Perimeter Mall, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                                         988     9/25/2020        Brooks Brothers Group, Inc.                 $221,890.31                                                                $221,890.31
Pespow S.p.A
Arnold & Porter Kaye Scholer LLP
Attn: Maja Zerjal Fink, Esq.
250 W 55th St.
New York , NY 10019                                            1010    9/24/2020      Brooks Brothers Far East Limited             $1,613,181.81                                 $567,102.80                  $2,180,284.61
PESUCCI, ROSSANA
77 CALYER STREET
APT 1
BROOKLYN, NY 11222                                             785     9/25/2020        Brooks Brothers Group, Inc.                                $26,667.00                                                   $26,667.00
PEZ Inc.
c/o Fried Frank
Attn: Jennifer Rodburg, Carl Stapen
One New York Plaza
New York, NY 10004                                             821     9/23/2020        Brooks Brothers Group, Inc.                 $125,000.00                                                                $125,000.00
PFP Columbus II, LLC
Frost Brown Todd LLC
Ronald E. Gold
301 East Fourth Street
Cincinnati, OH 45202                                           519     9/14/2020        Brooks Brothers Group, Inc.                  $18,684.02                                                  $43,081.50     $61,765.52
PHI Video LLC
42 WILSON AVE
Apt 2L
BROOKLYN, NY 11237                                              93     7/23/2020        Brooks Brothers Group, Inc.                   $2,800.00                                                                  $2,800.00
Philadelphia Regional Joint Board, affiliated with Workers
United, affiliated with SEIU
Melissa S. Woods
Richard M. Seltzer
Cohen, Weiss and Simon LLP
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                        930     9/25/2020        Brooks Brothers Group, Inc.                   $1,440.60      $1,440.60                                                   $2,881.20
Phillips Place Owner, LLC
McGuireWoods LLP
c/o Stephanie J. Bentley
2001 K. St. NW, Suite 400
Washington, D.C. 20006-1040                                    989     9/25/2020        Brooks Brothers Group, Inc.                 $158,683.62                                                                $158,683.62
Phipps, Delina
Richard J.Reding, c/o ASK LLP
2600 Eagan Woods Dr., Suite 400
St. Paul, MN 55121                                             828     9/25/2020        Brooks Brothers Group, Inc.                 $625,000.00                                                                $625,000.00

                                                                                                        Page 64 of 100
                                                          Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 65 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                Current General    Current        Current                      Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
              Creditor Name and Address   Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                          Amount
                                                                                                                                                                  Amount
Piedmont Natural Gas
4339 S. Tryon St.
Charlotte, NC 28217                         209      8/4/2020          Brooks Brothers Group, Inc.                      $175.50                                                                    $175.50
PIMA COUNTY, AZ
c/o PIMA COUNTY ATTORNEY'S OFFICE
32 N. STONE AVENUE
SUITE 2100
TUCSON, AZ 85701                            121     7/31/2020          Brooks Brothers Group, Inc.                                                  $6,000.00                                     $6,000.00
PIMA COUNTY, AZ
c/o PIMA COUNTY ATTORNEY'S OFFICE
32 N. STONE AVENUE, SUITE 2100
TUCSON, AZ 85701                            110     7/31/2020          Brooks Brothers Group, Inc.                                                   $400.00                                       $400.00
PINTEREST INC
651 BRANNAN STREET
SAN FRANCISCO, CA 94107                     398     8/28/2020          Brooks Brothers Group, Inc.                   $55,081.20                                                                  $55,081.20
Plano Independent School District
Linda D. Reece
c/o Perdue Brandon Fielder et al
1919 S. Shiloh Road, Suite 310, LB 40
Garland, TX 75042                           347      9/9/2020          Brooks Brothers Group, Inc.                                                  $8,059.27                                     $8,059.27
PLASTICARD LOCKTECH INTERNATIONAL LLC
PO BOX 679814
DALLAS, TX 75267-9814                       338     8/27/2020          Brooks Brothers Group, Inc.                    $5,382.05                                                                   $5,382.05
Plaza Frontenack Acquisition, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                      949     9/25/2020          Brooks Brothers Group, Inc.                   $67,448.74                                                                  $67,448.74
Plaza Internacional Puerto Rico LLC
Taubman
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324             923     9/24/2020    Retail Brand Alliance of Puerto Rico, Inc.         $126,448.94                                                   $50,365.51    $176,814.45
Plus 39 International Limited
Brooks Brothers Far East Limited 5/F
Westley Square, 48 Hoi Yuen Road,
Kwun Tong
Kowloon
Hong Kong                                   297     8/20/2020          Brooks Brothers Group, Inc.                    $2,746.78                                                                   $2,746.78
Plus 39 International Limited
SUZHOU INDUSTRIAL PARK
No.5 XING HAN ROAD, C BUILDING
2ND FLOOR, 01-02 UNIT
IANGSU 0512-62631392
CHINA                                       644     9/21/2020          Brooks Brothers Group, Inc.                    $2,746.78                                                                   $2,746.78
PNEUMATIC SYSTEMS CO., LLC
64 CODY STREET
WEST HARTFORD, CT 06110                     476     9/10/2020          Brooks Brothers Group, Inc.                    $1,056.35                                     $1,254.82                     $2,311.17




                                                                                        Page 65 of 100
                                                          Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 66 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                 Current
                                                                                                              Current General    Current        Current                      Current Admin
                                                                                                                                                                503(b)(9)                  Total Current
              Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                          Amount
                                                                                                                                                                Amount
Porzio, Bromberg & Newman, P.C.
Warren J. Martin Jr., Esq.
100 Southgate Parkway
Morristown, NJ 07962                        919     9/25/2020         Brooks Brothers Group, Inc.                     $456.00                                                                     $456.00
Potomac Edison
5001 NASA Blvd
Fairmont, WV 26554                          495     9/14/2020         Brooks Brothers Group, Inc.                     $450.83                                                                     $450.83
Premiere Equities GP LLC
Lawrence A. Lichtman, Esq.
Honigman LLP
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506                      634     9/23/2020         Brooks Brothers Group, Inc.                   $3,161.29                                                   $10,838.71     $14,000.00
Prince George's County, Maryland
Meyers Rodbell & Rosenbaum, P.A.
6801 Kenilworth Ave.
Ste 400
Riverdale Park, MD 20737                    182     8/10/2020         Brooks Brothers Group, Inc.                                                 $4,707.32                                     $4,707.32
PROGRESSIVE SERVICE DIE COMPANY
226 WHITE STREET
JACKSONVILLE, NC 28546                      419     8/31/2020    Golden Fleece Manufacturing Group, LLC               $537.63                                                                     $537.63
Pro-Line Construction, Inc
6060 Deacon Road
Sarasota, FL 34238                          197     8/11/2020         Brooks Brothers Group, Inc.                   $4,713.42                                                                   $4,713.42
Przybylski, Richard M
40 Whitney Place
Naugatuck, CT 06770                         946     9/24/2020         Brooks Brothers Group, Inc.                                  $2,339.20                                                    $2,339.20
PSE&G
Attn: Bankruptcy Dept.
PO Box 709
Newark, NJ 07101                            120     7/28/2020         Brooks Brothers Group, Inc.                   $6,291.34                                                                   $6,291.34
PSEG LI
15 Park Drive
Special Collections
Melville, NY 11747                           74     7/29/2020         Brooks Brothers Group, Inc.                  $14,880.48                                                                  $14,880.48
PSIX LLC
Attn: Di McJunkin
PO Box 150
Springboro, OH 45066-0150                   141     7/28/2020         Brooks Brothers Group, Inc.                   $6,550.80                                                                   $6,550.80
PT Eratex Djaja Tbk
Attn: Mr. Sanjay Goyal
23 Jl. Soekarno Hatta
Probolinggo, East Java 67212
Indonesia                                   991     9/23/2020       Brooks Brothers Far East Limited                                                                         $1,600,872.00   $1,600,872.00
PT Eratex Djaja Tbk
Mr. Sanjay Goyal
23, Jl. Soekarno Hatta
Probolinggo, East Java 67212
Indonesia                                   659     9/25/2020       Brooks Brothers Far East Limited              $893,030.34                                                $2,057,780.75   $2,950,811.09


                                                                                      Page 66 of 100
                                                                      Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 67 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                           Current
                                                                                                                         Current General    Current        Current                     Current Admin
                                                                                                                                                                          503(b)(9)                  Total Current
                 Creditor Name and Address            Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                        Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                         Amount
                                                                                                                                                                          Amount
PT Pinnacle Apparels
Mahesh K. Seth
2170 Aquinas Avenue
Claremont, CA 91711                                     971     9/24/2020      Brooks Brothers Far East Limited              $281,502.89                                                                $281,502.89
PT Ungaran Sari Garments
235 JL.P. Diponegoro
Kabupaten Semarang 50512
Indonesia                                               725     9/23/2020        Brooks Brothers Group, Inc.                                                                           $2,057,781.00   $2,057,781.00
PT Ungaran Sari Garments
Mr. Sanjay Goyal
235, JI. P. Diponegoro
Kabupaten Semarang 50512
Indonesia                                               635     9/25/2020      Brooks Brothers Far East Limited             $1,989,621.97                                              $1,600,871.82   $3,590,493.79
PT. Eratex Djaja Tbk
23 JI. Soekarno Hatta
Probolinggo, East Java 67212
Indonesia                                               730     9/23/2020      Brooks Brothers Far East Limited              $893,030.34                                                                $893,030.34
PT. ERATEX DJAJA Tbk
23 Jl. Soekarno Hatta
Probolinggo, East Java 67212
Indonesia                                               790     9/22/2020      Brooks Brothers Far East Limited              $893,030.34                                                                $893,030.34
PT. UNGARAN SARI GARMENTS
235 JL. P. DIPONEGORO
KABUPATEN SEMARANG 50512
INDONESIA                                               786     9/22/2020      Brooks Brothers Far East Limited             $1,989,621.97                                                              $1,989,621.97
PT. UNGARAN SARI GARMENTS
235 JL. P. DIPONEGORO
KABUPATEN SEMARANG 50512
INDONESIA                                               908     9/23/2020      Brooks Brothers Far East Limited             $1,989,621.97                                                              $1,989,621.97
Public Service Co, a Colorado Corp, dba Xcel Energy
Xcel Energy
Attn: Bankruptcy Department
PO Box 9477
Minneapolis, MN 55484                                   112     7/31/2020        Brooks Brothers Group, Inc.                     $319.05                                                                    $319.05
Public Service Company of New Mexico
414 Silver Ave. SW MS0525
Albuqurque, NM 87102                                    1115    9/29/2020        Brooks Brothers Group, Inc.                   $1,036.24                                                                  $1,036.24
Public Service of NH dba Eversource
Atty Honor Heath-Legal Dept
107 Selden Ave
Berlin, CT 06037                                        362      9/1/2020        Brooks Brothers Group, Inc.                     $192.61                                                                    $192.61
Publitas.com B.V.
Zeeburgerpad 5
Amsterdam 1018 AH
Netherlands                                             320     8/25/2020        Brooks Brothers Group, Inc.                   $2,392.00                                                                  $2,392.00
Puget Sound Energy
Vendor Collections Department -BOT-01G
P.O. Box 97034
Bellevue, WA 98009-7034                                 191     8/18/2020        Brooks Brothers Group, Inc.                     $786.00                                                                    $786.00


                                                                                                 Page 67 of 100
                                                                        Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 68 of 100


                                                                                                    Claim Register
                                                                                             In re Brooks Borthers, Inc.
                                                                                                 Case No. 20-11785

                                                                                                                                                                             Current
                                                                                                                           Current General    Current        Current                     Current Admin
                                                                                                                                                                            503(b)(9)                  Total Current
                Creditor Name and Address               Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                          Admin Priority               Claim Amount
                                                                                                                               Amount         Amount         Amount                         Amount
                                                                                                                                                                            Amount
QINGDAO MODA JEWELRY CO., LTD
LIYANGLUNAN, DONGLIUTING INDUSTRIAL PARK,
CHENGYANG QU,
QINGDAO
SHANDONG 266109
CHINA                                                     788     9/22/2020      Brooks Brothers Far East Limited               $12,205.48                                                                 $12,205.48
QINGDAO MODA JEWELRY CO.,LTD
LIYANGLUNAN,DONGLIUTING
INDUSTRIAL PARK,
CHENGYANGQU,QINGDAO,
SHANDONG 266109
CHINA                                                     791     9/22/2020            Deconic Group LLC                         $8,148.89                                    $1,519.65                     $9,668.54
QINGDAO MODA JEWELRY., CO LTD
LIYANGLUNAN, DONGLIUTING INDUSTRIAL PARK
CHENGYANGQU
QINGDAO, SHANDONG 266109
CHINA                                                     757     9/22/2020            Deconic Group LLC                         $8,148.89                                    $1,519.65                     $9,668.54
Qingdao Runtong Arts & Crafts Co, Ltd
Wali Community, Liuting Subdistrict
Chengyang District
Qingdao 266108
China                                                     125     7/31/2020            Deconic Group LLC                       $165,018.82                                                                $165,018.82
Qingdao Shinhung Jewelry Co, Ltd
No.11 Xiecheng Road Liuting Street Chengyang District
QingDao 26610
China                                                     111     7/27/2020        Brooks Brothers Group, Inc.                                                               $34,739.29                    $34,739.29
Qingdao Shinhung Jewelry Co., Ltd
NO.11 Xiecheng Road,Liuting Street
Chengyang District
Qingdao 266108
China                                                     804     9/22/2020            Deconic Group LLC                        $34,739.29                                                                 $34,739.29
Qingdao Shinhung Jewelry Co.,Ltd
NO.11 Xiecheng Road, Liuting Street
Chengyang District
Qingdao 266108
China                                                     796     9/22/2020            Deconic Group LLC                        $28,435.50                                                                 $28,435.50
Qingdao Shinhung Jewelry Co.,Ltd
NO.11 Xiecheng Road, Liuting Street
Chengyang District
Qingdao, CN 266108
China                                                     617     9/21/2020        Brooks Brothers Group, Inc.                  $34,739.29                                                                 $34,739.29
Qingdao Shinhung Jewelry Co.,Ltd
No.11 XIecheng Road,Liuting Street,Chengyang District
Qingdao 266108
China                                                     597     9/18/2020        Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Qingdao Shinhung Jewelry Co.,Ltd
No.11 XIecheng Road,Liuting Street,Chengyang District
Qingdao 266108
China                                                     598     9/18/2020        Brooks Brothers Group, Inc.                  $28,435.50                                                                 $28,435.50


                                                                                                   Page 68 of 100
                                                               Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 69 of 100


                                                                                            Claim Register
                                                                                     In re Brooks Borthers, Inc.
                                                                                         Case No. 20-11785

                                                                                                                                                                     Current
                                                                                                                   Current General    Current        Current                     Current Admin
                                                                                                                                                                    503(b)(9)                  Total Current
               Creditor Name and Address       Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                  Admin Priority               Claim Amount
                                                                                                                       Amount         Amount         Amount                         Amount
                                                                                                                                                                    Amount
QST Industries, Inc.
550 W. Adams St. Suite 240
Chicago, IL 60661                                314     8/24/2020         Brooks Brothers Group, Inc.                     $550.00                                                                   $550.00
Quench USA, Inc.
630 Allendale Road
King of Prussia, PA 19406                        124     7/31/2020         Brooks Brothers Group, Inc.                     $362.67                                                                   $362.67
Questar Gas Company DBA Dominion Energy UT
Bankruptcy DNR 132 PO Box 3194
Salt Lake City, UT 84110                         567     9/10/2020         Brooks Brothers Group, Inc.                      $45.05                                                                    $45.05
Quill
Quill / Tom Riggleman
7 Technology Circle
Columbia, SC 29203                               144     7/28/2020         Brooks Brothers Group, Inc.                   $2,917.02                                                                  $2,917.02
Quincy Asian Resources, Inc.
1509 Hancock Street
Ste 209
Quincy, MA 02169                                 170     8/17/2020    Golden Fleece Manufacturing Group, LLC            $21,346.00                                                                 $21,346.00
Quincy Asian Resources, Inc.
1509 Hancock Street
Ste 209
Quincy, MA 02169                                 281     8/17/2020         Brooks Brothers Group, Inc.                  $33,333.36                                                                 $33,333.36
Qwest Corporation dba CenturyLink QC
Centurylink Communications, LLC. -Bankruptcy
(Attn: Legal-BKY)
1025 El Dorado Blvd
Broomfield, CO 80021                             781     9/22/2020         Brooks Brothers Group, Inc.                     $398.87                                                                   $398.87
Railex Conveyor Corp.
15 Ralph Ave
Copiague, NY 11726                               273     8/13/2020         Brooks Brothers Group, Inc.                   $2,782.42                                                                  $2,782.42
Rand-Whitney Container LLC
Attn: CFO
Two Rand Whitney Way
Worcester, MA 01607                              146     7/29/2020         Brooks Brothers Group, Inc.                 $164,803.87                                   $16,676.04                   $181,479.91
Rapid7 LLC
120 Causeway Street
Boston, MA 02114                                 300     8/19/2020         Brooks Brothers Group, Inc.                  $18,342.44                                                                 $18,342.44
Rasmussen, Karen L
401 Main St
Terryville, CT 06786                             838     9/25/2020         Brooks Brothers Group, Inc.                                $22,667.00                                                   $22,667.00
RATTI S.P.A.
ATTN: ANDREA CAPA
VIA MADONNA 30
GUANZATE (CO) 22070
ITALY                                            403     8/27/2020       Brooks Brothers Far East Limited              $117,276.59                                                                $117,276.59
RATTI S.P.A.
ATTN: ANDREA CAPRA
VIA MADONNA 30
GUANZATE (CO) 22070
ITALY                                            401     8/27/2020    Golden Fleece Manufacturing Group, LLC            $53,650.80                                                                 $53,650.80


                                                                                           Page 69 of 100
                                                               Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 70 of 100


                                                                                           Claim Register
                                                                                    In re Brooks Borthers, Inc.
                                                                                        Case No. 20-11785

                                                                                                                                                                    Current
                                                                                                                  Current General    Current        Current                     Current Admin
                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address      Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                      Amount         Amount         Amount                         Amount
                                                                                                                                                                   Amount
RAYVEN IT Solutions LLC.,
345 Plainfield Avenue, Suite # 303
Edison, NJ 08817                                 145     7/29/2020        Brooks Brothers Group, Inc.                 $199,024.40                                                                $199,024.40
RCB 7824 LLC
c/o Michael D. Breslauer, Esq.
Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, CA 92101                              895     9/25/2020        Brooks Brothers Group, Inc.                  $30,000.00                                                                 $30,000.00
Ready Set, Inc
Attn: Jameson Allen
663 Morgan Ave
Brooklyn, NY 11222                                59     7/23/2020        Brooks Brothers Group, Inc.                   $2,721.88                                                                  $2,721.88
RED & BLUE INTERNATIONAL LIMITED
Units 1701-02, 17/F, Laford Centre
838 Lai Chi Kok Road
Kowloon
Hong Kong                                        688     9/23/2020      Brooks Brothers Far East Limited               $93,765.77                                                                 $93,765.77
Regal Holdings LLC, successor to Regal Trust
Regal Trust c/o Advanced Communications
Jon Rotenberg, Trustee
110 Newbury Street, Apt 3F
Boston, MA 02116                                 995     9/25/2020            Deconic Group LLC                                        $4,317.88    $69,551.81                                    $73,869.69
REGGIANI LIGHTING USA, INC
372 STARKE ROAD
CARLSTADT, NJ 07072                              522     9/17/2020        Brooks Brothers Group, Inc.                                                                $7,183.00                     $7,183.00
REGGIANI LIGHTING USA, INC
372 STARKE ROAD
CARLSTADT, NJ 07072                              583     9/17/2020        Brooks Brothers Group, Inc.                   $7,183.00                                                                  $7,183.00
Reiss, Amanda
193 2nd Avenue, Apt 16
New York, NY 10003                               810     9/23/2020        Brooks Brothers Group, Inc.                  $35,625.00    $13,650.00                                                   $49,275.00
RETAIL CONSTRUCTION SERVICES, INC.
FABYANSKE, WESTRA, HART & THOMSON, P.A.
333 SOUTH SEVENTH STREET
SUITE 2600
MINNEAPOLIS, MN 55042                            571     9/16/2020        Brooks Brothers Group, Inc.                   $1,868.88                  $290,501.06                                   $292,369.94
Retail Construction Services, Inc.
Whiteford, Taylor & Preston LLC
Stephen B. Gerald
405 N. King Street, Suite 500
Wilmington, DE 19801                             986     9/25/2020        Brooks Brothers Group, Inc.                                                    $0.00                                         $0.00
RetailMeNot, Inc.
Ashby & Geddes, P.A.
Gregory A. Taylor and Katharina Earle
500 Delaware Avenue, P.O. Box 1150
Wilmington, DE 19899                             814     9/24/2020        Brooks Brothers Group, Inc.                  $29,520.00                                                                 $29,520.00




                                                                                          Page 70 of 100
                                                                    Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 71 of 100


                                                                                                 Claim Register
                                                                                          In re Brooks Borthers, Inc.
                                                                                              Case No. 20-11785

                                                                                                                                                                          Current
                                                                                                                        Current General    Current        Current                     Current Admin
                                                                                                                                                                         503(b)(9)                  Total Current
               Creditor Name and Address            Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                       Admin Priority               Claim Amount
                                                                                                                            Amount         Amount         Amount                         Amount
                                                                                                                                                                         Amount
Retirement Plan of the Amalgamated Insurance Fund
Schulte Roth & Zabel LLP
Attn: Abbey Walsh, Esq.
919 Third Avenue
New York, NY 10022                                    1002    9/25/2020         Brooks Brothers Group, Inc.                 $836,479.00                                                                $836,479.00
Revco, Inc.
PO Box 105
Trumbull, CT 06611                                     30     7/21/2020         Brooks Brothers Group, Inc.                   $8,975.90                                                                  $8,975.90
rewardStyle Inc
3102 Oak Lawn Ave.
Ste 900
Dallas, TX 75219                                      523     9/16/2020         Brooks Brothers Group, Inc.                   $3,458.71                                                                  $3,458.71
Rewind Fashion SRL
Viale Italia, 190
La Spezia 19126
Italy                                                 924     9/24/2020       Brooks Brothers Far East Limited               $34,976.68                                                                 $34,976.68
Rewind Fashion SRL
Viale Italia, 190
La Spezia 19126
Italy                                                 1106    9/28/2020       Brooks Brothers Far East Limited               $34,976.68                                                                 $34,976.68
Rexel USA Inc., d/b/a Capitol Light
Daniel J. Goldberg, Esq.
Ruberto, Israel & Weiner. P.C.
255 State Street, 7th Floor
Boston, MA 02109                                      653     9/21/2020         Brooks Brothers Group, Inc.                  $63,778.89                                      $261.00                    $64,039.89
Rich-Taubman Associates
c/o Taubman
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324                       901     9/24/2020         Brooks Brothers Group, Inc.                 $296,415.00                                                                $296,415.00
Rick Balbi Architect Ltd.
5917 1A Street SW
Calgary, AB T2H 0G4
Canada                                                636     9/23/2020         Brooks Brothers Group, Inc.                   $8,849.22                                                                  $8,849.22
Riopele - Texteis, S.A
Apartado 6003
Pousad de Saramagos 4771-909
Portugal                                              945     9/24/2020         Brooks Brothers Group, Inc.                     $451.54                                                                   $451.54
RISI, Inc
1 Van De Graaff Dr. Ste 601
Burlington, MA 01803                                   7      7/23/2020         Brooks Brothers Group, Inc.                   $5,317.50                                                                  $5,317.50
RIVERSIDE COUNTY TAX COLLECTOR
ATTN: ADRIAN POTENCIANO
4080 LEMON ST
4TH FLOOR
RIVERSIDE, CA 92501                                   374     8/21/2020         Brooks Brothers Group, Inc.                   $7,855.34      $5,814.46                                                  $13,669.80
RIVIERA PRODUCE
BOX/CALL #6065
ENGLEWOOD, NJ 07631                                   612     9/18/2020    Golden Fleece Manufacturing Group, LLC               $480.01                                                                   $480.01


                                                                                                Page 71 of 100
                                                                          Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 72 of 100


                                                                                                      Claim Register
                                                                                               In re Brooks Borthers, Inc.
                                                                                                   Case No. 20-11785

                                                                                                                                                                                Current
                                                                                                                             Current General    Current        Current                      Current Admin
                                                                                                                                                                               503(b)(9)                  Total Current
                 Creditor Name and Address                Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                                 Amount         Amount         Amount                          Amount
                                                                                                                                                                               Amount
RK Industries IV
Lazarus & Lazarus, P.C.
240 Madison Avenue
8th Floor
New York, NY 10016                                          515     9/16/2020        Brooks Brothers Group, Inc.                 $311,626.13                                                                 $311,626.13
RK Industries IV
Lazarus & Lazarus, P.C.
240 Madison Avenue, 8th Flr.
New York, NY 10016                                          388     9/11/2020        Brooks Brothers Group, Inc.                 $273,491.75                                                                 $273,491.75
Romer Labs, Inc.
1301 Stylemaster Drive
Union, MO 63084                                             310     8/24/2020        Brooks Brothers Group, Inc.                     $251.61                                                                     $251.61
RTS International, Inc., a Kansas corporation
9300 Metcalf Avenue
Overland Park, KS 66212                                     987     9/24/2020      Brooks Brothers Far East Limited              $844,267.05                                                                 $844,267.05
Russotti, Kaylee
41 Yennicock Ave Apt 2
Port Washington , NY 11050                                  692     9/22/2020        Brooks Brothers Group, Inc.                                  $2,317.00                                                    $2,317.00
Sagemore Management Company, L.L.C.
c/o Davis Enterprises
8000 Sagemore Drive
Suite 8201
Marlton, NJ 08053                                           1069    9/25/2020        Brooks Brothers Group, Inc.                   $3,721.08                                                                   $3,721.08
Saha, Arindam
30 Newport Parkway, Appt-2501
Jersey City, NJ 07310                                       800     9/25/2020        Brooks Brothers Group, Inc.                  $18,000.00                                                                  $18,000.00
SALESFORCE.COM INC.
LAWRENCE SCHWAB/THOMAS GAA
BIALSON, BERGEN & SCHWAB
633 MENLO AVE, SUITE 100
MENLO PARK, CA 94025                                        586     9/17/2020        Brooks Brothers Group, Inc.                 $106,486.10                                                $3,738,250.61   $3,844,736.71
San Marcos CISD
Diane W. Sanders
P.O. Box 17428
Austin, TX 78760                                            117     7/28/2020        Brooks Brothers Group, Inc.                                                 $8,115.60                                     $8,115.60
Sandy Alexander, Inc.
200 Entin Rd
Clifton, NJ 07014                                            71     7/28/2020        Brooks Brothers Group, Inc.                   $2,364.00                                                                   $2,364.00
Sanko Tekstil Isletmeleri San ve Tic AS Martelli Subesi
Burak Mah. Sani Konukoglu Bulvari
No: 223 Sehitkamil
Gaziantep
Turkey                                                      303     8/21/2020        Brooks Brothers Group, Inc.                     $186.00                                                                     $186.00
Sanko Tekstil Isletmeleri San ve Tic AS Martelli Subesi
Organize Sanayi Bolgesi 3
Cadde No: 13 Inegol
Bursa 16400
Turkey                                                      452      9/7/2020        Brooks Brothers Group, Inc.                     $186.00                                                                     $186.00



                                                                                                     Page 72 of 100
                                                              Case 20-11785-CSS    Doc 651       Filed 10/09/20     Page 73 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                   Current
                                                                                                                Current General    Current        Current                      Current Admin
                                                                                                                                                                  503(b)(9)                  Total Current
             Creditor Name and Address        Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                          Amount
                                                                                                                                                                  Amount
SAP Industries, Inc.
Attn: Donald K. Ludman, Esq.
6 North Broad Street, Suite 100
Woodbury, NJ 08096                              847     9/23/2020       Brooks Brothers Group, Inc.                 $392,630.84                                                                 $392,630.84
Sargenti Corporation
461 From Road, Suite 255
Paramus, NJ 07652                               251     8/19/2020       Brooks Brothers Group, Inc.                 $113,534.24                                                                 $113,534.24
SAVORY CONCEPTS LLC
DBA QUALITY FOODS
645 EMMETT STREET
BRISTOL, CT 06010                               563     9/21/2020       Brooks Brothers Group, Inc.                   $2,009.06                                                                   $2,009.06
Scala, Claudia
150 Chambers Street-apt. 4W
New York, NY 10007                              344      9/8/2020           BBD Holding 2, LLC                      $462,000.00                                                                 $462,000.00
SCOTT RANDOLPH, ORANGE COUNTY TAX COLLECTOR
ORANGE COUNTY TAX COLLECTOR
P.O. BOX 545100
Orlando, FL 32854                               161     8/19/2020       Brooks Brothers Group, Inc.                                                 $1,987.80                                     $1,987.80
SCOTT RANDOLPH, ORANGE COUNTY TAX COLLECTOR
ORANGE COUNTY TAX COLLECTOR
P.O. BOX 545100
ORLANDO, FL 32854                               185     8/19/2020       Brooks Brothers Group, Inc.                                                 $3,709.31                                     $3,709.31
Scott Randolph, Orange County Tax Collector
P.O. BOX 545100
Orlando, FL 32854                               241     8/19/2020       Brooks Brothers Group, Inc.                                                 $1,038.65                                     $1,038.65
Scuderi, Angelo
130 Gale Place #5F
Bronx, NY 10463                                 981     9/25/2020       Brooks Brothers Group, Inc.                                  $4,000.00                                                    $4,000.00
SEAMAN PAPER COMPANY
35 WILKINS ROAD
GARDNER, MA 01440                               135     8/11/2020       Brooks Brothers Group, Inc.                  $94,264.80                                                                  $94,264.80
SEATTLE PUBLIC UTILITIES
PO BOX 34018
5TH AVE STE
SEATTLE, WA 9812451770                          846     9/23/2020       Brooks Brothers Group, Inc.                     $162.60                                                                    $162.60
Securitas Security Services USA, Inc.
Attn: Business Services Manager,
Richard Cruz
4330 Park Terrace Drive
Westlake Village, CA 91361                      789     9/25/2020       Brooks Brothers Group, Inc.                  $29,142.42                                                                  $29,142.42
SEICKEL & SONS MAINTENANCE, INC.
201 POND AVENUE
MIDDLESEX, NJ 08846                             430      9/8/2020       Brooks Brothers Group, Inc.                  $12,139.04                                                                  $12,139.04
Seigler, Janet
Steinberg Law Firm LLP
Michael Jordan
P.O. Box 1028
Goose Creek, SC 29445                           896     9/25/2020       Brooks Brothers Group, Inc.                 $200,000.00                                                                 $200,000.00



                                                                                       Page 73 of 100
                                                                               Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 74 of 100


                                                                                                           Claim Register
                                                                                                    In re Brooks Borthers, Inc.
                                                                                                        Case No. 20-11785

                                                                                                                                                                                     Current
                                                                                                                                  Current General    Current        Current                      Current Admin
                                                                                                                                                                                    503(b)(9)                  Total Current
                Creditor Name and Address                      Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                  Admin Priority               Claim Amount
                                                                                                                                      Amount         Amount         Amount                          Amount
                                                                                                                                                                                    Amount
Sense Electric Ltd.
PO Box 44090
RPO Southcentre
Calgary, Alberta T2J 7C5
Canada                                                           262     8/13/2020        Brooks Brothers Group, Inc.                   $1,837.50                                                                   $1,837.50
Servidio, Michael P.
123 Old Belden Hill Road Unit 28
Norwalk, CT 06850                                                941     9/25/2020        Brooks Brothers Group, Inc.                                  $1,147.00                                                    $1,147.00
Settlers' R1, Inc.
1340 Centre Street
Suite 207
Newton, MA 02459                                                 620     9/25/2020        Brooks Brothers Group, Inc.                  $37,970.97                                                                  $37,970.97
Settlers' R1, Inc.
1340 Centre Street, Suite 207
Newton, MA 02459                                                 662     9/21/2020        Brooks Brothers Group, Inc.                 $119,997.00                                                                 $119,997.00
Settlers' R1, Inc.
1340 Centre Street, Suite 207
Newton, MA 02459                                                 663     9/21/2020        Brooks Brothers Group, Inc.                  $37,970.97                                                                  $37,970.97
Settlers' R1, Inc.
1340 Centre Street, Suite 207
Newton, MA 02459                                                 1023    9/25/2020        Brooks Brothers Group, Inc.                 $119,997.00                                                                 $119,997.00
SHAOXING CITY EMB SENSE TEXTILE CO., LTD
RM 704 HUANYU BUILDING, NO. 300
WEST FENGLIN RD, JINHU
SHAOXING, ZHEJIANG 312000
CHINA                                                            708     9/21/2020      Brooks Brothers Far East Limited                               $1,102.45                      $1,102.45                     $2,204.90
Shelby County Trustee
P.O. Box 2751
Memphis, TN 38101                                                468     8/28/2020        Brooks Brothers Group, Inc.                                                 $1,363.23                                     $1,363.23
ShopperTrak RCT Corporation, a division of Johnson Controls,
Inc.
Zachary W. Jarrell
233 S. Wacker Dr. 41st Floor
Chicago, IL 60606                                                1056    9/25/2020        Brooks Brothers Group, Inc.                 $176,281.19                                                                 $176,281.19
Shops At Saddle Creek, Inc.
Robert J. Fehse, Esq
Evans Petree PC
1715 Aaron Brenner Drive, Suite 800
Memphis, TN 38120                                                608     9/18/2020        Brooks Brothers Group, Inc.                 $116,419.51    $31,086.87                                                   $147,506.38
SHORT HILLS ASSOCIATES, L.L.C.
Taubman
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324                                  843     9/24/2020        Brooks Brothers Group, Inc.                 $574,862.81                                                  $481,459.51   $1,056,322.32
Shulman, Mark
329 Chestnut Hill Rd Unit 2
Norwalk, CT 06851                                                1105    9/28/2020        Brooks Brothers Group, Inc.                               $100,000.00                                                   $100,000.00
Silva, Rossana
242 Hillspoint Rd
Westport, CT 06880                                               797     9/25/2020        Brooks Brothers Group, Inc.                                  $5,825.50                                                    $5,825.50

                                                                                                          Page 74 of 100
                                                            Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 75 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                Current
                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                               503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                               Amount
Silver Sands GL I, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        542     9/22/2020       Brooks Brothers Group, Inc.                 $111,517.74                                                  $61,717.43    $173,235.17
Simon Property Group, Inc
Simon Property Group, Inc. - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        693     9/22/2020       Brooks Brothers Group, Inc.                $2,779,941.73                                                $957,998.24   $3,737,939.97
Simon Property Group, Inc.
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        691     9/22/2020       Brooks Brothers Group, Inc.                 $521,770.83                                                 $283,760.86    $805,531.69
Simon Property Group, Inc.
Simon Property Group, Inc. - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        694     9/22/2020       Brooks Brothers Group, Inc.                $2,312,215.69                                                $784,272.66   $3,096,488.35
Simon Property Group, Inc.
Simon Property Group, Inc. - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        695     9/22/2020       Brooks Brothers Group, Inc.                $1,941,119.64                                                $936,291.13   $2,877,410.77
Simon Property Group, Inc.
Simon Property Group, Inc. - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        696     9/22/2020       Brooks Brothers Group, Inc.                $2,364,468.02                                              $1,070,819.80   $3,435,287.82
SIMON/CLARKSBURG DEVELOPMENT, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        722     9/22/2020       Brooks Brothers Group, Inc.                 $106,769.70                                                  $59,985.60    $166,755.30
Simon/Preit Gloucester Development, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                        732     9/22/2020       Brooks Brothers Group, Inc.                  $46,094.62                                                  $25,939.15     $72,033.77
SIRACUSA MOVING AND STORAGE CO
250 COMMERCE CIRCLE
NEW BRITAIN, CT 06051                          27     7/20/2020       Brooks Brothers Group, Inc.                 $127,735.15                                                                $127,735.15
Skillnet Solutions Inc
1901 S Bascom Ave # 600
Campbell, CA 95008                             13     7/27/2020       Brooks Brothers Group, Inc.                  $65,231.25                                                                 $65,231.25
Social Bulldog
2745 Maple Avenue
North Bellmore, NY 11710                      892     9/24/2020           Deconic Group LLC                        $14,468.13                                                                 $14,468.13
Solutions Management, Inc.
PO Box 1027
Remsenburg, NY 11960                           33     7/21/2020       Brooks Brothers Group, Inc.                  $15,872.67                                                                 $15,872.67
Sonitrol Security Systems of Toronto
Angela Cardey
5875 Kennedy Rd
Mississauga, ON L42 2G3
Canada                                        210      8/6/2020       Brooks Brothers Group, Inc.                     $649.26                                                                    $649.26


                                                                                     Page 75 of 100
                                                                                 Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 76 of 100


                                                                                                              Claim Register
                                                                                                       In re Brooks Borthers, Inc.
                                                                                                           Case No. 20-11785

                                                                                                                                                                                       Current
                                                                                                                                     Current General    Current        Current                     Current Admin
                                                                                                                                                                                      503(b)(9)                  Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                    Admin Priority               Claim Amount
                                                                                                                                         Amount         Amount         Amount                         Amount
                                                                                                                                                                                      Amount
Sosa, Eulogia
197 SARATOGA ST.
LAWRENCE, MA 01841                                                 564     9/21/2020    Golden Fleece Manufacturing Group, LLC                 $0.00                                                                      $0.00
Soul LLC
ATTN: Samantha Papaccio
61-64 70th St
middle village, ny 11379                                           205     8/13/2020         Brooks Brothers Group, Inc.                                  $4,200.00                                                   $4,200.00
South Asia Knitting Factory Ltd.
17/F South Asia Building, 108 How Ming
Street, Kwun Tong
Kowloon
Hong Kong                                                          594     9/17/2020       Brooks Brothers Far East Limited               $41,677.32                                                                 $41,677.32
Southern California Edison
1551 W San Bernadino Rd
Covina, CA 91722                                                   194      8/5/2020         Brooks Brothers Group, Inc.                   $2,093.20                                                                  $2,093.20
Southern Connecticut Gas Company
100 Marsh Hill Road
Orange, CT 06477                                                   375     8/24/2020         Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Southern Regional Joint Board, affiliated with Workers United,
affiliated with SEIU
Cohen, Weiss and Simon LLP
Melissa S. Woods
Richard M. Seltzer
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                            1093    9/25/2020         Brooks Brothers Group, Inc.                                     $0.00                                   $719,280.00    $719,280.00
Southpoint Mall, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                                             900     9/25/2020         Brooks Brothers Group, Inc.                  $50,048.84                                                                 $50,048.84
Spagnolo, Jennifer
20 Deer Run
Southwick, MA 01077                                                860     9/24/2020         Brooks Brothers Group, Inc.                  $31,667.00                                                                 $31,667.00
Spagnolo, Jennifer
20 Deer Run
Southwick, MA 01077                                                874     9/24/2020         Brooks Brothers Group, Inc.                   $3,000.00                                                                  $3,000.00
Spearmon, Denise
13106 Pavilion Ln
Fairfax, VA 22033                                                  853     9/24/2020         Brooks Brothers Group, Inc.                   $1,980.00                                                                  $1,980.00
Spectrum
1600 Dublin Rd
Columbus, OH 43215                                                  29     7/21/2020         Brooks Brothers Group, Inc.                     $475.21                                                                   $475.21
Spectrum
1600 Dublin Rd
Columbus, OH 43215                                                  31     7/21/2020         Brooks Brothers Group, Inc.                     $474.04                                                                   $474.04
Spectrum
1600 Dublin Rd
Columbus, OH 43215                                                  38     7/21/2020         Brooks Brothers Group, Inc.                     $516.67                                                                   $516.67
Spencer Technologies, Inc.
P.O. Box 844071
Boston, MA 02284                                                   163      8/3/2020         Brooks Brothers Group, Inc.                  $48,874.77                                                                 $48,874.77

                                                                                                             Page 76 of 100
                                                           Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 77 of 100


                                                                                      Claim Register
                                                                               In re Brooks Borthers, Inc.
                                                                                   Case No. 20-11785

                                                                                                                                                               Current
                                                                                                             Current General    Current        Current                     Current Admin
                                                                                                                                                              503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                            Admin Priority               Claim Amount
                                                                                                                 Amount         Amount         Amount                         Amount
                                                                                                                                                              Amount
Spencer Technologies, Inc.
P.O. Box 844071
Boston, MA 02284                             428     9/15/2020       Brooks Brothers Group, Inc.                  $50,555.82                                                                 $50,555.82
SRE Hawkeye, LLC
Thompson Hine LLP
Louis F. Solimine
312 Walnut Street, 14th Floor
Cincinnati, OH 45202                         661     9/21/2020       Brooks Brothers Group, Inc.                  $48,746.31                                                                 $48,746.31
St Louis County Collector of Revenue
41 S Cental Ave
St. Louis, MO 63105                           9      7/23/2020       Brooks Brothers Group, Inc.                      $46.33        $55.43                                                     $101.76
St. Louis Premium Outlets, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                       741     9/22/2020       Brooks Brothers Group, Inc.                  $53,305.69                                                  $29,708.41     $83,014.10
Staffmark Investment, LLC
Attn: Lisa Bailey
201 East 4th Street, Suite 800
Cincinnati, OH 45202                         229      8/5/2020       Brooks Brothers Group, Inc.                   $7,598.07                                                                  $7,598.07
State Artist Management LLC
525 7th Ave
Suite 904
New York, NY 10018                           179      8/7/2020       Brooks Brothers Group, Inc.                                  $1,440.00                                                   $1,440.00
State Artist Management LLC
525 7th Ave.
Suite 904
New York, NY 10018                           164      8/7/2020       Brooks Brothers Group, Inc.                                  $1,440.00                                                   $1,440.00
STATE ARTIST MANAGEMENT LLC
525 7TH AVE., SUITE 904
NEW YORK
NEW YORK, NY 10018                            42     7/20/2020       Brooks Brothers Group, Inc.                                  $1,200.00                                                   $1,200.00
State Artist Management LLC
525 7th Avenue
Suite 904
New York, NY 10018                           159      8/7/2020       Brooks Brothers Group, Inc.                                  $1,440.00                                                   $1,440.00
State Artist Management LLC
525 7th Avenue
Suite 904
New York, NY 10018                           160      8/7/2020       Brooks Brothers Group, Inc.                                  $1,440.00                                                   $1,440.00
State Artists Management LLC
525 7th Avenue
Suite 904
New York, NY 10018                            46     7/20/2020       Brooks Brothers Group, Inc.                                  $3,600.00                                                   $3,600.00
State of Alabama, Department of Revenue
Legal Division
P.O. Box 320001
Montgomery, AL 36132                         147     7/30/2020       Brooks Brothers Group, Inc.                                   $304.40                                                     $304.40
State of Wyoming, Department of Revenue
122 West 25th Street
Cheyenne, WY 82002-0110                      373     8/19/2020       Brooks Brothers Group, Inc.                     $100.00                                                                   $100.00

                                                                                    Page 77 of 100
                                                                            Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 78 of 100


                                                                                                             Claim Register
                                                                                                      In re Brooks Borthers, Inc.
                                                                                                          Case No. 20-11785

                                                                                                                                                                                      Current
                                                                                                                                    Current General    Current        Current                     Current Admin
                                                                                                                                                                                     503(b)(9)                  Total Current
                 Creditor Name and Address                  Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                   Admin Priority               Claim Amount
                                                                                                                                        Amount         Amount         Amount                         Amount
                                                                                                                                                                                     Amount
STEFANO TORDIGLIONE DESIGN LTD
4-5/F, 86 JERVOIS STREET
SHEUNG WAN
HONG KONG                                                     604     9/18/2020           Brooks Brothers Group, Inc.                     $8,521.55                                                                  $8,521.55
STEPHEN WALTERS & SONS LTD
Sudbury Silk Mills
Cornard Road
Sudbury, Suffolk CO102XB
United Kingdom                                                675     9/23/2020     Golden Fleece Manufacturing Group, LLC                                                           $100,468.49                   $100,468.49
Steven H. Berniker, Attorney for David Berniker
1329 Howe Ave, Ste 100
Sacramento, CA 95825                                          856     9/25/2020           Brooks Brothers Group, Inc.                         $0.00                                                                      $0.00
Steven H. Berniker, Attorney for Shelley Berniker
1329 Howe Ave, Ste 100
Sacramento, CA 95825                                          862     9/25/2020           Brooks Brothers Group, Inc.                         $0.00                                                                      $0.00
Steven H. Berniker, Executor of the Estate of Leonard and
Marcia Berniker
1329 Howe Ave, Ste 100
Sacramento, CA 95825                                          1016    9/25/2020           Brooks Brothers Group, Inc.                   $729,184.70                                                                $729,184.70
Stevenson, Geoffrey
1 Kennedy Drive
Enfield, CT 06082                                             548     9/23/2020           Brooks Brothers Group, Inc.                     $7,072.00                                                                  $7,072.00
STJTC II, LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                                        739     9/22/2020           Brooks Brothers Group, Inc.                    $79,911.70                                                  $47,735.01    $127,646.71
Stonybrook Water Company, LLC
11 Beach Street
Unit B
Manchester, MA 01944                                          461      9/8/2020     Golden Fleece Manufacturing Group, LLC                $3,123.76                                                                  $3,123.76
Stored Value Solutions Inc. dba Comdata Inc
5301 Maryland Way Ste 100
Brentwood, TN 37027                                           352      9/8/2020    Retail Brand Alliance Gift Card Services, LLC          $5,155.98                                                                  $5,155.98
Stuart Dean Company, Inc.
371 Dorchester Avenue
Suite 175
Boston, MA 02127                                               5      7/23/2020           Brooks Brothers Group, Inc.                     $1,943.40                                                                  $1,943.40
Stuart, Antonia
Zanni and Pesce Law Office
Vincenzo Pesce
235 Merrimack Street
Methuen, MA 01844                                             654     9/22/2020           Brooks Brothers Group, Inc.                                    $1,800.00                     $1,800.00                     $3,600.00
Stubbs, Matthew
85 Kasper Circle
Stratford, CT 06614                                           615     9/20/2020           Brooks Brothers Group, Inc.                                    $9,519.54                                                   $9,519.54
Stubbs, Matthew
85 Kasper Cir
Stratford, CT 06614                                           671     9/22/2020           Brooks Brothers Group, Inc.                                    $9,519.54                                                   $9,519.54



                                                                                                           Page 78 of 100
                                                           Case 20-11785-CSS      Doc 651      Filed 10/09/20     Page 79 of 100


                                                                                       Claim Register
                                                                                In re Brooks Borthers, Inc.
                                                                                    Case No. 20-11785

                                                                                                                                                                Current
                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                               503(b)(9)                  Total Current
               Creditor Name and Address   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                               Amount
STURMAN, PHILIP
23 COPPERDALE LANE
HUNTINGTON, NY 11743                         1126    10/5/2020        Brooks Brothers Group, Inc.                    $2,088.00                                                                   $2,088.00
SuccessFactors, Inc.
c/o Brown & Connery, LLP
Attn: Donald K. Ludman, Esq.
6 North Broad Street, Suite 100
Woodbury, NJ 08096                           851     9/23/2020        Brooks Brothers Group, Inc.                 $679,078.08                                                                 $679,078.08
Sujeski, Alma
84 Hunters Tr
Gettysburg, PA 17325                         591     9/21/2020        Brooks Brothers Group, Inc.                       $0.00                                                                       $0.00
Sullivan, John
Maura I. Russell
Montgomery McCracken Walker & Rhoads
437 Madison Avenue - 24th Floor
New York, NY 10022                           801     9/23/2020        Brooks Brothers Group, Inc.                 $171,226.03                                                                 $171,226.03
Surface Studio Enterprises NYC, Inc.
242 West 30th St #1202
New York, NY 10001                           154     8/16/2020        Brooks Brothers Group, Inc.                    $2,743.65                                                                   $2,743.65
Swinburne Row, LLC
c/o Coastal Property Management
1341 West Main Road, Ste. 11
Middletown
Newport, RI 02842                            756     9/22/2020        Brooks Brothers Group, Inc.                  $28,984.00                                                   $6,955.00      $35,939.00
Swiss Garments Company
Erika Morabito
3000 K St NW Washington Harbour
Washington, DC 20007                         969     9/24/2020      Brooks Brothers Far East Limited            $14,775,130.00                                                              $14,775,130.00
T.U.W. Textile Co., Ltd.
Masayuki SHIMAKURA (Mr.)
113 Moo 4, Sampatuan
Nakornchaisri
Nakornpathom 73120
Thailand                                     441      9/2/2020        Brooks Brothers Group, Inc.                $1,516,370.65                                                               $1,516,370.65
T.U.W. Textile Co., Ltd.
Masayuki Shimakura (Mr.)
113 Moo 4, Sampatuan, Nakornchaisri
Nakornpathom 73120
Thailand                                     459      9/2/2020      Brooks Brothers Far East Limited              $312,247.69                                                                 $312,247.69
TAL Global Alliance Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                    1087    9/25/2020            BBD Holding 2, LLC                    $41,847,037.34                                $3,133,356.16                 $44,980,393.50
TAL Global Alliances Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                    1089    9/25/2020            Deconic Group LLC                     $41,847,037.34                                $3,133,356.16                 $44,980,393.50


                                                                                      Page 79 of 100
                                                             Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 80 of 100


                                                                                            Claim Register
                                                                                     In re Brooks Borthers, Inc.
                                                                                         Case No. 20-11785

                                                                                                                                                                     Current
                                                                                                                   Current General    Current        Current                     Current Admin
                                                                                                                                                                    503(b)(9)                  Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                  Admin Priority               Claim Amount
                                                                                                                       Amount         Amount         Amount                         Amount
                                                                                                                                                                    Amount
TAL Global Alliances Limited
Attn: Regina Cheung
TAL Apparel Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      1092    9/25/2020                    BBDI, LLC                        $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
Attn: Regina Cheung
TAL Apparel Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      921     9/25/2020    Golden Fleece Manufacturing Group, LLC           $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
c/o TAL Apparel Group
Attn: Regina Cheung
5/F TAL Building
49 Austin Road, 6th Floor
Kowloon
Hong Kong                                      1083    9/25/2020               BBD Holding 1, LLC                    $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Liimited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      933     9/25/2020       Brooks Brothers International, LLC            $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon 999077
Hong Kong                                      1005    9/25/2020    Retail Brand Alliance of Puerto Rico, Inc.       $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                      1064    9/25/2020              RBA Wholesale, LLC                     $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Ms.Regina Cheung
49 Austin Road, 5/F TAL Building
Kowloon
Hong Kong                                      1082    9/25/2020        Brooks Brothers Far East Limited             $41,847,037.34                                $3,133,356.16               $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road
6 Floor TAL Building
Kowloon
Hong Kong                                      1048    9/25/2020          696 White Plains Road, LLC                 $41,847,037.34                                $3,133,356.16               $44,980,393.50


                                                                                           Page 80 of 100
                                                                           Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 81 of 100


                                                                                                            Claim Register
                                                                                                     In re Brooks Borthers, Inc.
                                                                                                         Case No. 20-11785

                                                                                                                                                                                     Current
                                                                                                                                   Current General    Current        Current                     Current Admin
                                                                                                                                                                                    503(b)(9)                  Total Current
               Creditor Name and Address                   Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                  Admin Priority               Claim Amount
                                                                                                                                       Amount         Amount         Amount                         Amount
                                                                                                                                                                                    Amount
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                                    1009    9/25/2020           Brooks Brothers Canada Ltd.                 $41,847,037.34                                $3,133,356.16                 $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                                    1043    9/25/2020           Brooks Brothers Group, Inc.                 $41,847,037.34                                $3,133,356.16                 $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                                    1090    9/25/2020         Brooks Brothers Restaurant, LLC               $41,847,037.34                                $3,133,356.16                 $44,980,393.50
TAL Global Alliances Limited
TAL Apparel Limited
Attn: Regina Cheung
49 Austin Road, 6th Floor TAL Building
Kowloon
Hong Kong                                                    1091    9/25/2020    Retail Brand Alliance Gift Card Services, LLC      $41,847,037.34                                $3,133,356.16                 $44,980,393.50
TALENT TEXTILES COMPANY LIMITED
7/F., WING MING ND CENTRE
15 CHEUNG YU ST. LAI CHI KOK
HONG KONG
HONG KONG                                                    589     9/17/2020         Brooks Brothers Far East Limited                   $7,044.43                                                                   $7,044.43
TALLIA DI DELFINO-DIVISION OF BIELLA MANIFATTURE TESSILI
SRL
LARGO SANTA MARGHERITA 1
VALDAGNO-VICENZA 36078
ITALY                                                        937     9/24/2020         Brooks Brothers Far East Limited                   $2,843.01                                                                   $2,843.01
Tanger Atlantic City Associates, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                         1008    9/25/2020           Brooks Brothers Group, Inc.                    $70,429.75                                                  $62,404.97     $132,834.72
Tanger Charleston, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                         968     9/25/2020           Brooks Brothers Group, Inc.                   $142,186.10                                                                 $142,186.10
Tanger Daytona, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                         950     9/25/2020           Brooks Brothers Group, Inc.                    $98,880.87                                                                  $98,880.87


                                                                                                          Page 81 of 100
                                                                      Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 82 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                           Current
                                                                                                                         Current General    Current        Current                     Current Admin
                                                                                                                                                                          503(b)(9)                  Total Current
                 Creditor Name and Address            Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                        Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                         Amount
                                                                                                                                                                          Amount
Tanger Fort Worth, LLC
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                                    1027    9/25/2020        Brooks Brothers Group, Inc.                  $10,799.45                                                                 $10,799.45
TANGER GRAND RAPIDS, LLC
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                                    629     9/25/2020        Brooks Brothers Group, Inc.                 $107,889.09                                                                $107,889.09
Tanger National Harbor, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue, Suite 360
Greensboro, NC 27408                                    683     9/25/2020        Brooks Brothers Group, Inc.                 $156,800.05                                                                $156,800.05
Tanger Outlets Deer Park, LLC
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                    667     9/25/2020        Brooks Brothers Group, Inc.                 $141,991.86                                                                $141,991.86
Tarrant County
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                        207      8/4/2020        Brooks Brothers Group, Inc.                                               $20,826.20                                    $20,826.20
Tat Fung Textile Co. Ltd
Senior Sales Executive
Yuky Tang
Flat E-H, 22/F. Kingsford Industrial Bldg.Phase 2
No. 26-32 Kwai Hei Street
Kwai Chung, NT
Hong Kong                                               417     8/31/2020      Brooks Brothers Far East Limited                $1,135.20                                                                  $1,135.20
Tat Fung Textile Co.,Ltd
Factory E, 22/F
Kingsford Industrial Building, Phase 2
No.32-32 Kwai Hei Street
Kwai Chung
Hong Kong
China                                                   413     8/31/2020      Brooks Brothers Far East Limited                $6,450.40                                                                  $6,450.40

TAUBMAN AUBURN HILLS ASSOCIATES LIMITED PARTNERSHIP
TAUBMAN
200 EAST LONG LAKE ROAD
SUITE 300
BLOOMFIELD HILLS, MI 48304-2324                         978     9/24/2020        Brooks Brothers Group, Inc.                  $57,377.91                                                  $16,312.81     $73,690.72
TAVERAS, ELVIS
71 CRESCENT ST.
LAWRENCE, MA 01841                                      509     9/14/2020        Brooks Brothers Group, Inc.                                                               $15,000.00                    $15,000.00



                                                                                                 Page 82 of 100
                                                                           Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 83 of 100


                                                                                                       Claim Register
                                                                                                In re Brooks Borthers, Inc.
                                                                                                    Case No. 20-11785

                                                                                                                                                                                Current
                                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                                               503(b)(9)                  Total Current
                Creditor Name and Address                  Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                                               Amount
Taylor Communications, Inc.
111 W 1st Street
Dayton, OH 45402                                             311     8/24/2020        Brooks Brothers Group, Inc.                  $18,115.66                                                                 $18,115.66
Taylor, April
6100 Ethridge Drive
The Colony, TX 76056                                         658     9/22/2020        Brooks Brothers Group, Inc.                                $24,034.51                                                   $24,034.51
TB MALL AT UTC, LLC
Taubman
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324                              894     9/24/2020        Brooks Brothers Group, Inc.                  $41,509.25                                                  $33,312.46     $74,821.71
TCH TEXTILES AND ACCESSORIES LTD
1/F, RM 127, GALAXY FACTORY BUILDING
25-27 LUK HOP STREET
SAN PO KONG

HONG KONG                                                    983     9/24/2020      Brooks Brothers Far East Limited              $569,896.21                                                                $569,896.21
TCP SRL
VIA DELL'INDUSTRA 7/C
MONTANO LUCINO 22070
ITALY                                                        632     9/21/2020        Brooks Brothers Group, Inc.                   $8,153.00                                                                  $8,153.00
TCP SRL
VIA DELL'INDUSTRA 7/C
MONTANO LUCINO 22070
ITALY                                                        1067    9/25/2020      Brooks Brothers Far East Limited                $8,153.00                                                                  $8,153.00
TCP SRL
VIA DELL'INDUSTRIA, 7/C
Montano Lucino 22070
ITALY                                                        827     9/23/2020      Brooks Brothers Far East Limited                $8,153.00                                                                  $8,153.00
Teachers Insurance and Annuity Association of America, a
New York corporation
Seyfarth Shaw LLP
James B. Sowka
233 S. Wacker Drive, Suite 8000
Chicago, IL 60606                                            1034    9/25/2020        Brooks Brothers Group, Inc.                $6,598,640.81                                                              $6,598,640.81
Teco Tampa Electric Company
C/O Commercial Credit P2
702 N. Franklin St
Tampa, FL 33602                                              664     9/21/2020        Brooks Brothers Group, Inc.                   $1,989.89                                                                  $1,989.89
Teddy J. Faust, Jr.
Baldwin County Revenue Commission
PO Box 1549
Bay Minette, AL 36507                                        236     8/17/2020        Brooks Brothers Group, Inc.                                                  $706.86                                       $706.86
Tejidos Royo S.L.
Pol. Ind, Calle Cuatro, Nº1
Picassent
Valencia 46220
Spain                                                        647     9/21/2020        Brooks Brothers Group, Inc.                  $13,388.56                                                                 $13,388.56



                                                                                                      Page 83 of 100
                                                                     Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 84 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                            Current
                                                                                                                         Current General    Current        Current                      Current Admin
                                                                                                                                                                           503(b)(9)                  Total Current
               Creditor Name and Address             Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                         Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                          Amount
                                                                                                                                                                           Amount
Terracycle Regulated Waste, LLC
2200 Ogden Ave
Lisle, IL 60532                                         52     7/22/2020         Brooks Brothers Group, Inc.                     $127.23                                                                    $127.23
TERRY, JEANNE
4125 GREGORY DRIVE
FRANKLIN, OH 45005                                     562     9/21/2020         Brooks Brothers Group, Inc.                                   $280.87                                                      $280.87
Tessitura Marco Pastorelli s.p.a.
Viale Lombardia 25
Gallarate (VA) 21013
Italy                                                  643     9/21/2020    Golden Fleece Manufacturing Group, LLC            $16,753.22                                                                  $16,753.22
TESSITURA SERICA MOLINELLI SRL
VIA MILANO, 13
MISS LALLA LANDVIK
APPIANO GENTILE, COMO 22070
ITALY                                                  422      9/1/2020    Golden Fleece Manufacturing Group, LLC            $14,682.68                                                                  $14,682.68
TESSUTI DI SONDRIO-DIVISION OF MARZOTTO LAB SRL
TESSUTI DI SONDRIO-DIVISION OF
MARZOTTO LAB SRL
LARGO SANTA MARGHERITA 1
VALDAGNO - VICENZA 36078
ITALY                                                  866     9/24/2020       Brooks Brothers Far East Limited                 $9,534.09                                                                  $9,534.09
Tharpe, David
9416 Ruby Falls Court
Weeki Wachi, FL 34613                                  1128    10/2/2020         Brooks Brothers Group, Inc.                                $10,304.40                                                    $10,304.40
The Agency Worx LLC
1261 Broadway Suite 1002
New York, NY 10001                                     365      9/2/2020         Brooks Brothers Group, Inc.                                $18,574.64                                                    $18,574.64
The Apparel Group American
250 Belmont Ave
Haledon, NJ 07508                                      213      8/5/2020         Brooks Brothers Group, Inc.                    $4,172.00                                                                  $4,172.00
The CDV Trust
Mark McDermott and Edward Mahaney-Walter
Skadden Arps Slate Meagher & Flom LLP
One Manhattan West
New York, NY 10001                                     899     9/24/2020         Brooks Brothers Group, Inc.               $69,887,258.45                                                             $69,887,258.45
The CIT Group/Commercial Services, Inc.
134 Wooding Avenue
Danville, VA 24541                                      43     7/22/2020         Brooks Brothers Group, Inc.                  $17,156.88                                                                  $17,156.88
The City and County of Denver - Manager of Finance
Attn: Treasury / Specialized Audit
Support Team
201 W Colfax Ave, MC 1001, Dept 1009
Denver, CO 80202                                       104     7/31/2020         Brooks Brothers Group, Inc.                                                 $5,588.27                                     $5,588.27
The County of Denton
McCreary, Veselka, Bragg && Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                               26     7/20/2020         Brooks Brothers Group, Inc.                                                 $1,207.88                                     $1,207.88



                                                                                                 Page 84 of 100
                                                                                 Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 85 of 100


                                                                                                              Claim Register
                                                                                                       In re Brooks Borthers, Inc.
                                                                                                           Case No. 20-11785

                                                                                                                                                                                        Current
                                                                                                                                     Current General    Current        Current                      Current Admin
                                                                                                                                                                                       503(b)(9)                  Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                                     Admin Priority               Claim Amount
                                                                                                                                         Amount         Amount         Amount                          Amount
                                                                                                                                                                                       Amount
The County of Hays, Texas collecting property taxes for itself
and for The City of San Marcos, Texas
McCreary, Veselka, Bragg & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                                           44     7/20/2020         Brooks Brothers Group, Inc.                                                 $6,760.58                                     $6,760.58
The County of Williamson, Texas, collecting property taxes for
itself and for The City of Round Rock
McCreary, Veselka, Bragg & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                                           36     7/20/2020         Brooks Brothers Group, Inc.                                                 $7,263.28                                     $7,263.28
The Falls Shopping Center Associates LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                                             740     9/22/2020         Brooks Brothers Group, Inc.                                                                               $91,217.71     $91,217.71
The Fox Company
PO Box 668943
Charlotte, NC 28266                                                450      9/8/2020    Golden Fleece Manufacturing Group, LLC             $1,819.34                                                                   $1,819.34
THE GARDENS ON EL PASEO LLC
TAUBMAN
200 EAST LONG LAKE ROAD
SUITE 300
BLOOMFIELD HILLS, MI 48304-2324                                    925     9/24/2020         Brooks Brothers Group, Inc.                  $84,558.74                                                   $61,984.33    $146,543.07

The Hongkong and Shanghai Banking Corporation Limited
9/F, HSBC Building Mongkok
673 Nathan Road
Mongkok
Kowloon
Hong Kong                                                          702     9/21/2020       Brooks Brothers Far East Limited              $884,510.39                                                                 $884,510.39

The Hongkong and Shanghai Banking Corporation Limited
Global Trade and Receivables Finances
9/F, HSBC Building Mongkok
673 Nathan Road, Mongkok
Kowloon, Hong Kong                                                 266     8/12/2020       Brooks Brothers Far East Limited              $884,510.39                                                                 $884,510.39
The Irvine Company LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                                                 324     8/25/2020         Brooks Brothers Group, Inc.                 $233,367.29                                                                 $233,367.29
The Outlet Collection LLC
Ronald E. Gold
Frost Brown Todd LLC
301 East Fourth Street
Cincinnati, OH 45202                                               463     9/14/2020         Brooks Brothers Group, Inc.                  $85,079.77                                                                  $85,079.77




                                                                                                             Page 85 of 100
                                                                              Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 86 of 100


                                                                                                               Claim Register
                                                                                                        In re Brooks Borthers, Inc.
                                                                                                            Case No. 20-11785

                                                                                                                                                                                        Current
                                                                                                                                      Current General    Current        Current                     Current Admin
                                                                                                                                                                                       503(b)(9)                  Total Current
                 Creditor Name and Address                    Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                     Admin Priority               Claim Amount
                                                                                                                                          Amount         Amount         Amount                         Amount
                                                                                                                                                                                       Amount
The Paradies Shops, LLC
Paradies Lagardere
Attn: Karen Suttle, SVP & General Counsel
2849 Paces Ferry Road Overlook I, 4th Fl.
Atlanta, GA 30339                                               520     9/16/2020    Retail Brand Alliance Gift Card Services, LLC         $15,940.88                                                                 $15,940.88
The Paradies Shops, LLC
Paradies Lagardere
Attn: Karen Suttle, SVP & General Counsel
2849 Paces Ferry Road, Overlook I, 4th Floor
Atlanta, GA 30339                                               549     9/16/2020           Brooks Brothers Group, Inc.                  $1,213,841.48                                                              $1,213,841.48
The Rookery LP
Lauren Beslow
Quarles & Brady LLP
300 N LaSalle Street, Suite 4000
Chicago, IL 60654                                               494     9/14/2020           Brooks Brothers Group, Inc.                  $1,784,963.08                                                              $1,784,963.08
The Shops at Summerlin North, LP
Spector & Cox, PLLC
Attn: Howard Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                                                929     9/24/2020           Brooks Brothers Group, Inc.                   $100,278.20                                                                $100,278.20
The Smart Cube, Incorporated
ICE Miller LLP
Attn: Maureen A. Maffei
2300 Cabot Drive, Suite 455
Lisle, IL 60532                                                  99     7/29/2020           Brooks Brothers Group, Inc.                    $31,500.00                                                                 $31,500.00
THE TOWNSEND GROUP, INC.
815 WOBURN STREET
WILMINGTON, MA 01887                                            337     8/27/2020     Golden Fleece Manufacturing Group, LLC                $3,354.15                                                                  $3,354.15
The Travelers Indemnity and Its Property Casualty Insurance
Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                              1073    9/25/2020                BBD Holding 2, LLC                                                                                         $0.00          $0.00
The Travelers Indemnity Company and its property casualty
insurance affilaites
Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                              998     9/24/2020        Brooks Brothers International, LLC                     $0.00                                                       $0.00          $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                              1020    9/25/2020           Brooks Brothers Group, Inc.                                                                                     $0.00          $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                              1054    9/25/2020                RBA Wholesale, LLC                                                                                         $0.00          $0.00



                                                                                                             Page 86 of 100
                                                                            Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 87 of 100


                                                                                                             Claim Register
                                                                                                      In re Brooks Borthers, Inc.
                                                                                                          Case No. 20-11785

                                                                                                                                                                                      Current
                                                                                                                                    Current General    Current        Current                     Current Admin
                                                                                                                                                                                     503(b)(9)                  Total Current
                Creditor Name and Address                   Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                   Admin Priority               Claim Amount
                                                                                                                                        Amount         Amount         Amount                         Amount
                                                                                                                                                                                     Amount
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1070    9/25/2020     Golden Fleece Manufacturing Group, LLC                                                                                $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1071    9/25/2020           Brooks Brothers Canada Ltd.                                                                                     $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1075    9/25/2020     Retail Brand Alliance of Puerto Rico, Inc.                                                                            $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1078    9/25/2020        Brooks Brothers International, LLC                                                                                 $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1085    9/25/2020         Brooks Brothers Restaurant, LLC                                                                                   $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Account Resolution - Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1086    9/25/2020            696 White Plains Road, LLC                                                                                     $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Joanne M Jones
Account Resolution
One Tower Square, 0000-FP15
Hartford, CT 06183                                            905     9/25/2020    Retail Brand Alliance Gift Card Services, LLC              $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Joanne M Jones
Travelers - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                            940     9/24/2020        Brooks Brothers International, LLC                     $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square - 0000-FP15
Hartford, CT 06183                                            956     9/24/2020                     BBDI, LLC                                 $0.00                                                       $0.00         $0.00



                                                                                                           Page 87 of 100
                                                                            Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 88 of 100


                                                                                                           Claim Register
                                                                                                    In re Brooks Borthers, Inc.
                                                                                                        Case No. 20-11785

                                                                                                                                                                                    Current
                                                                                                                                  Current General    Current        Current                     Current Admin
                                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address                   Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                                      Amount         Amount         Amount                         Amount
                                                                                                                                                                                   Amount
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            886     9/25/2020              RBA Wholesale, LLC                             $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            922     9/25/2020    Retail Brand Alliance of Puerto Rico, Inc.               $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            965     9/25/2020          Brooks Brothers Canada Ltd.                        $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1074    9/25/2020               Deconic Group LLC                             $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1077    9/25/2020               BBD Holding 1, LLC                                                                                        $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1081    9/25/2020        Brooks Brothers Far East Limited                                                                                 $0.00         $0.00
The Travelers Indemnity Company and Its Property Casualty
Insurance Affiliates
Travelers - Account Resolution
Joanne M Jones
One Tower Square, 0000-FP15
Hartford, CT 06183                                            1088    9/25/2020                    BBDI, LLC                                $0.00                                                       $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                            590     9/24/2020               Deconic Group LLC                             $0.00                                                       $0.00         $0.00




                                                                                                          Page 88 of 100
                                                                            Case 20-11785-CSS      Doc 651      Filed 10/09/20     Page 89 of 100


                                                                                                        Claim Register
                                                                                                 In re Brooks Borthers, Inc.
                                                                                                     Case No. 20-11785

                                                                                                                                                                                  Current
                                                                                                                               Current General    Current        Current                      Current Admin
                                                                                                                                                                                 503(b)(9)                  Total Current
                Creditor Name and Address                   Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                                   Amount         Amount         Amount                          Amount
                                                                                                                                                                                 Amount
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                            861     9/24/2020            BBD Holding 2, LLC                            $0.00                                                        $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                            864     9/24/2020            BBD Holding 1, LLC                            $0.00                                                        $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                            1007    9/24/2020      Brooks Brothers Restaurant, LLC                             Unliquidated                                                       $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers - Account Resolution
One Tower Square 0000-FP15
Hartford, CT 06183                                            869     9/24/2020        696 White Plains Road, LLC                        $0.00                                                        $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers Inc - Account Resolution
Joanne M Jones - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                                            726     9/23/2020        Brooks Brothers Group, Inc.                       $0.00                                                        $0.00         $0.00
The Travelers Indemnity Company and its property casualty
insurance affiliates
Travelers Inc - Account Resolution
One Tower Square, 0000-FP15
Hartford, CT 06183                                            855     9/24/2020      Brooks Brothers Far East Limited                    $0.00                                                        $0.00         $0.00
THIRD WAVE BUSINESS SYSTEMS
1680 ROUTE 23, SUITE 320
WAYNE, NJ 07470                                               524      9/9/2020        Brooks Brothers Group, Inc.                     $284.32                                                                    $284.32
Thomas G. Gallagher, Inc.
Charles F. Ahern III Esquire
Corwin & Corwin LLP
600 Unicorn Park Drive
Woburn, MA 01801                                              390     9/10/2020        Brooks Brothers Group, Inc.                                               $26,932.23        $2,023.00                    $28,955.23
Thomas, Lynn D.
21 King Philip Dr
Longmeadow, MA 01106                                          825     9/24/2020        Brooks Brothers Group, Inc.                                  $5,314.56                                                    $5,314.56
Thornton, Patrick
775 Argyle Road
Brooklyn, NY 11230                                            913     9/24/2020        Brooks Brothers Group, Inc.                                $28,722.16                                                    $28,722.16
TimePayment Corp.
1600 District Avenue, Suite 200
Burlington, MA 01803                                          565     9/24/2020            Deconic Group LLC                        $26,491.70                     $2,808.00                                    $29,299.70



                                                                                                       Page 89 of 100
                                                              Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 90 of 100


                                                                                           Claim Register
                                                                                    In re Brooks Borthers, Inc.
                                                                                        Case No. 20-11785

                                                                                                                                                                    Current
                                                                                                                  Current General    Current        Current                     Current Admin
                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address     Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                      Amount         Amount         Amount                         Amount
                                                                                                                                                                   Amount
TM Stony Point Park LP
% The Woodmont Company
2100 W 7th St
Fort Worth, TX 76107                            768     9/23/2020         Brooks Brothers Group, Inc.                 $386,625.44                                                                $386,625.44
TM Willow Bend Shops LP
% The Woodmont Company
2100 W 7th St
Fort Worth, TX 76107                            795     9/23/2020         Brooks Brothers Group, Inc.                 $461,732.80                                                                $461,732.80
TOLLEGNO 1900 S.P.A.
ATTN: ELISA
VIA ANTONIO GRAMSCI
11
TOLLEGNO
BIELLA
ITALY                                           780     9/23/2020       Brooks Brothers Far East Limited               $13,692.70                                                                 $13,692.70
TOLLEGNO 1900 S.P.A.
VIA ANTONIO GRAMSCI, 11
TOLLEGNO ( BI ) 13818
ITALY                                           802     9/23/2020    Golden Fleece Manufacturing Group, LLC             $4,401.69                                                                  $4,401.69
Tomahawk Trucking, Inc.
636 NC Hwy 210 E.
Harrells, NC 28444                              307     8/21/2020         Brooks Brothers Group, Inc.                   $6,382.50                                                                  $6,382.50
TopCashback (USA) Inc
TopCashback Limited
Temeraire House, Nelson Court Staffordshire
Technology Park
Stafford ST18 0WQ
United Kingdom                                  134      8/6/2020         Brooks Brothers Group, Inc.                  $66,389.00                                                                 $66,389.00
Town of Enfield
820 Enfield St
Enfield, CT 06082                               386      9/9/2020         Brooks Brothers Group, Inc.                                     $0.00                                                        $0.00
Town of Enfield
820 Enfield St
Enfield, CT 06082                               443      9/9/2020         Brooks Brothers Group, Inc.                                   $177.14                                                     $177.14
Town of Garland
P.O. Box 207190
S. Church Avenue
Garland, NC 28441                               582     9/17/2020         Brooks Brothers Group, Inc.                   $3,781.28                                                                  $3,781.28
Town Square Ventures, L.P.
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market St, 20th Floor
Wilmington, DE 19801                            845     9/24/2020         Brooks Brothers Group, Inc.                 $102,201.74                                                                $102,201.74
TPLP Tanger Commerce
Tanger Outlets Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                            1019    9/25/2020         Brooks Brothers Group, Inc.                  $77,950.65                                                                 $77,950.65



                                                                                          Page 90 of 100
                                                          Case 20-11785-CSS        Doc 651       Filed 10/09/20     Page 91 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
              Creditor Name and Address   Claim No. Claim Date                    Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
TPLP Tanger Gonzales
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                        891     9/25/2020          Brooks Brothers Group, Inc.                  $128,093.26                                                                $128,093.26
TPLP Tanger Howell
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                        1053    9/25/2020          Brooks Brothers Group, Inc.                    $4,794.95                                                                  $4,794.95
TPLP Tanger Lancaster
Attn: Legal Dept.
Tanger Outlet Centers
3200 Northline Avenue Suite 360
Greensboro, NC 27408                        820     9/25/2020          Brooks Brothers Group, Inc.                  $110,358.16                                                                $110,358.16
TPLP Tanger Locust Grove
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                        680     9/25/2020          Brooks Brothers Group, Inc.                  $135,088.14                                                                $135,088.14
TPLP Tanger Mebane
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                        1055    9/25/2020          Brooks Brothers Group, Inc.                  $134,215.05                                                                $134,215.05
TPLP Tanger Pittsburgh
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                        1018    9/25/2020          Brooks Brothers Group, Inc.                  $123,094.27                                                                $123,094.27
TPLP Tanger Riverhead II
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                        1058    9/25/2020          Brooks Brothers Group, Inc.                  $215,928.10                                                                $215,928.10
TPLP TANGER SEVIERVILLE
TANGER OUTLET CENTERS
ATTN: LEGAL DEPT.
3200 NORTHLINE AVENUE SUITE 360
GREENSBORO, NC 27408                        1060    9/25/2020          Brooks Brothers Group, Inc.                  $111,960.93                                                                $111,960.93
Trafalgar Company
Attn:Cindy Buelow
5600 N. River Rd.
Suite 500
Rosemont, IL 60018                          176      8/3/2020        Brooks Brothers Far East Limited                $44,874.53                                                                 $44,874.53
Trajes Mexicanos S.A. de C.V.
Hahn & Hessen, LLP
Attn: Mark Power
488 Madison Ave, Fl. 14
New York, NY 10022                          980     9/25/2020    Retail Brand Alliance of Puerto Rico, Inc.        $6,634,311.17                                                             $6,634,311.17

                                                                                        Page 91 of 100
                                                            Case 20-11785-CSS          Doc 651      Filed 10/09/20      Page 92 of 100


                                                                                             Claim Register
                                                                                      In re Brooks Borthers, Inc.
                                                                                          Case No. 20-11785

                                                                                                                                                                      Current
                                                                                                                    Current General    Current        Current                     Current Admin
                                                                                                                                                                     503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                     Debtor                         Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                   Admin Priority               Claim Amount
                                                                                                                        Amount         Amount         Amount                         Amount
                                                                                                                                                                     Amount
Trajes Mexicanos S.A. de C.V.
Hahn & Hessen, LLP
Attn: Mark Power
488 Madison Ave, Fl. 14
New York, NY 10022                            1012    9/25/2020                RBA Wholesale, LLC                      $6,634,311.17                                                              $6,634,311.17
Trajes Mexicanos S.A. de C.V.
Hahn & Hessen, LLP
Attn: Mark Power
488 Madison Ave, Fl. 14
New York, NY 10022                            1017    9/25/2020         Brooks Brothers Far East Limited               $6,634,311.17                                                              $6,634,311.17
Trajes Mexicanos S.A. de C.V.
Hahn & Hessen,LLP
Attn: Mark Power
488 Madison Ave, Fl. 14
New York, NY 10022                            859     9/25/2020           Brooks Brothers Group, Inc.                  $6,634,311.17                                                              $6,634,311.17
Trans-Am Container Line Inc.
2016 Linden Blvd #11
Elmont, NY 11003                              258      8/6/2020           Brooks Brothers Group, Inc.                     $3,970.00                                                                  $3,970.00
TRANS-AM CONTAINER LINE, INC.
2016 LINDEN BLVD, STE. 11
ELMONT, NY 11003                              350      9/4/2020           Brooks Brothers Group, Inc.                     $3,970.00                                                                  $3,970.00
Travelers
Joanne M Jones - Account Resolution
One Tower Square - 0000-FP15
Hartford, CT 06183                            1084    9/25/2020    Retail Brand Alliance Gift Card Services, LLC                                                                          $0.00          $0.00
TRCC/Rock Outlet Center, LLC
Hartman Simons & Wood LLP
c/o Todd H. Surden, Esq.
6400 Powers Ferry Road NW #400
Atlanta, GA 30339                             256      8/6/2020           Brooks Brothers Group, Inc.                       $969.50                                                   $5,146.70      $6,116.20
TRITON STAFFING GROUP LLC
39 HAVERHILL STREET
METHUEN, MA 01844                              37     7/22/2020     Golden Fleece Manufacturing Group, LLC                $4,633.72    $13,239.00                                                   $17,872.72
TSG CHESTERFIELD LIFESTYLE, LLC
2127 INNERBELT BUSINESS CENTER DR.
SUITE 200
SAINT LOUIS, MO 63114                         482     9/11/2020           Brooks Brothers Group, Inc.                    $75,238.88                                                                 $75,238.88
TSG Chesterfield Lifestyle, LLC
2127 Innerbelt Business Ctr Dr Ste 200
St. Louis, MO 63114                           232     8/17/2020           Brooks Brothers Group, Inc.                    $75,238.88                                                                 $75,238.88
TSO Vero Beach, LP
Hartman Simons & Wood LLP
c/o Todd H. Surden, Esq.
6400 Powers Ferry Road NW #400
Atlanta, GA 30339                             158      8/6/2020           Brooks Brothers Group, Inc.                   $110,716.84      $5,636.96                                                 $116,353.80
Turano, Maria
255 Great Neck Road
Apt PH12
Great Neck, NY 11021                          852     9/24/2020           Brooks Brothers Group, Inc.                                  $20,200.00                                                   $20,200.00


                                                                                           Page 92 of 100
                                                                   Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 93 of 100


                                                                                                Claim Register
                                                                                         In re Brooks Borthers, Inc.
                                                                                             Case No. 20-11785

                                                                                                                                                                          Current
                                                                                                                       Current General    Current        Current                      Current Admin
                                                                                                                                                                         503(b)(9)                  Total Current
               Creditor Name and Address           Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                      Priority
                                                                                                                                                                       Admin Priority               Claim Amount
                                                                                                                           Amount         Amount         Amount                          Amount
                                                                                                                                                                         Amount
Twin Cities Outlets Eagan LLC
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                               742     9/22/2020         Brooks Brothers Group, Inc.                  $96,363.89                                                   $52,344.97     $148,708.86
TWINTEX INDUSTRIA DE CONFECIOES LDA
AV. ANTONIO MINEIRO, AP 135
ALDEIA DE JOANES, FUNDÃO, CB 6234-909
PORTUGAL                                             952     9/24/2020       Brooks Brothers Far East Limited              $895,582.46                                                                  $895,582.46
TWMB Associates LLC Tanger Myrtle Beach 17
Tanger Outlet Centers
Attn: Legal Dept.
3200 Northline Avenue Suite 360
Greensboro, NC 27408                                 766     9/25/2020         Brooks Brothers Group, Inc.                 $140,266.52                                                                  $140,266.52
U.S. BANK N.A. d/b/a U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258                                   427      9/1/2020    Golden Fleece Manufacturing Group, LLC            $46,163.56                                                                   $46,163.56
UL LLC
Legal Department
333 Pfingsten Road
Northbrook, IL 60062                                  89     7/21/2020         Brooks Brothers Group, Inc.                   $7,343.06                                                                     $7,343.06
Uline
12575 Uline Drive
Pleasant Prairie, WI 53158                           440      9/3/2020    Golden Fleece Manufacturing Group, LLC            $49,098.75                                    $65,770.70                    $114,869.45
ULINE
12575 ULINE DRIVE
PLEASANT PRARIE, WI 53158                            342     8/27/2020         Brooks Brothers Group, Inc.                  $49,098.75                                    $65,770.70                    $114,869.45
UniCredit S.p.A. - New York Branch
Thompson Hine LLP
Attn: William H. Schrag
335 Madison Avenue, 12th Floor
New York, NY 10017-4611                              167      8/7/2020         Brooks Brothers Group, Inc.                                            $13,859,767.72                                  $13,859,767.72
Unite Here Retirement Fund
William I. Josem, Esq.
Cleary, Josem & Trigiani LLP
325 Chestnut St, Ste 200
Philadelphia, PA 19106                               607     9/18/2020         Brooks Brothers Group, Inc.                 $361,745.00                                                                  $361,745.00
UNITED ELEVATOR CONSULTANTS SERVICE
1 PENNSYLVANIA PLAZA, SUITE 4507
NEW YORK, NY 10119                                   1100    9/28/2020         Brooks Brothers Group, Inc.                   $2,177.50                                                                     $2,177.50
Unitika Trading Co.,Ltd.
5-7, Hommachi 2-Chome, Chuo-Ku
Osaka 541-0053
Japan                                                455      9/7/2020       Brooks Brothers Far East Limited                  $406.93                                                                      $406.93
Universal Electric CO., Inc.
Edward V. Sabella
1350 Main St, St. 214
Springfield, MA 01103                                811     9/23/2020         Brooks Brothers Group, Inc.                 $114,699.78                                                                  $114,699.78




                                                                                               Page 93 of 100
                                                                      Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 94 of 100


                                                                                                  Claim Register
                                                                                           In re Brooks Borthers, Inc.
                                                                                               Case No. 20-11785

                                                                                                                                                                           Current
                                                                                                                         Current General    Current        Current                     Current Admin
                                                                                                                                                                          503(b)(9)                  Total Current
                Creditor Name and Address             Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                        Admin Priority               Claim Amount
                                                                                                                             Amount         Amount         Amount                         Amount
                                                                                                                                                                          Amount
UNIVERSAL EXPRESS (GARMENTS) LTD
Room 2402, 24/F, Sing Pao Building, 101 Kings Road,
Fortress Hill , H.K
CHINA                                                   830     9/23/2020      Brooks Brothers Far East Limited                $3,096.78                                                                  $3,096.78
UNIVERSAL EXPRESS (GARMENTS) LTD
RM 2402, 24/F FORTRESS HILL
HONG KONG 99970
CHINA                                                   480     9/11/2020      Brooks Brothers Far East Limited              $700,974.14                                                                $700,974.14
Universal Express (Garments) Ltd
Room 2402, 24/F Sing Pao Building
101 Kings Road
Fortress Hill 99970
Hong Kong                                               492     9/14/2020      Brooks Brothers Far East Limited               $68,538.49                                                                 $68,538.49
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               485     9/14/2020      Brooks Brothers Far East Limited               $66,097.71                                                                 $66,097.71
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               489     9/14/2020      Brooks Brothers Far East Limited               $78,362.73                                                                 $78,362.73
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               490     9/14/2020      Brooks Brothers Far East Limited              $250,896.37                                                                $250,896.37
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               491     9/14/2020      Brooks Brothers Far East Limited               $25,852.85                                                                 $25,852.85
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               496     9/14/2020      Brooks Brothers Far East Limited               $58,702.42                                                                 $58,702.42
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               498     9/14/2020      Brooks Brothers Far East Limited              $157,322.63                                                                $157,322.63
UNIVERSAL EXPRESS (GARMENTS) LTD
ROOM 2402, 24/F, SING PAO BLDG
101 KINGS ROAD
FORTRESS HILL 99970
HONG KONG                                               526     9/14/2020      Brooks Brothers Far East Limited               $61,298.65                                                                 $61,298.65



                                                                                                 Page 94 of 100
                                                                           Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 95 of 100


                                                                                                       Claim Register
                                                                                                In re Brooks Borthers, Inc.
                                                                                                    Case No. 20-11785

                                                                                                                                                                                Current
                                                                                                                              Current General    Current        Current                     Current Admin
                                                                                                                                                                               503(b)(9)                  Total Current
                 Creditor Name and Address                 Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                             Admin Priority               Claim Amount
                                                                                                                                  Amount         Amount         Amount                         Amount
                                                                                                                                                                               Amount
USA Hauling & Recycling Inc.
Walter August
15 Mullen Rd.
Enfield, CT 06082                                            283     8/17/2020        Brooks Brothers Group, Inc.                  $15,854.96                                                                 $15,854.96
Vaco LLC
5501 Virginia Way
Ste. 120
Brentwood, TN 37027                                           53     7/22/2020        Brooks Brothers Group, Inc.                   $7,175.86                                                                  $7,175.86
Vagnini, Jennifer
3 Webster Rd.
Ellington, CT 06029                                          392      9/2/2020        Brooks Brothers Group, Inc.                                  $3,750.00                                                   $3,750.00
Vankamamidi, Srini
13 Scarlet Lane
Windsor, CT 06095                                            534     9/18/2020        Brooks Brothers Group, Inc.                  $30,000.00                                                                 $30,000.00
Vasseur Landscaping
Gilbert N. Vasseur, Jr.
156 Broad Brook Road
Enfield, CT 06082                                            409     8/31/2020        Brooks Brothers Group, Inc.                  $59,170.00                                                                 $59,170.00
VeloCloud Networks, LLC, a VMware company
Attn: Brooks Beard and Rachael Shen
3401 Hillview Avenue
Palo Alto, CA 94304                                          917     9/25/2020        Brooks Brothers Group, Inc.                  $17,962.89                                                                 $17,962.89
VENTURA COUNTY TAX COLLECTOR
ATTN: BANKRUPTCY
800 S VICTORIA AVE
VENTURA, CA 93009-1290                                       412      9/9/2020        Brooks Brothers Group, Inc.                                     $0.00                                                        $0.00
Veritas Tekstil Konfeksiyon Pazarlama San. ve Tic. A. S.
Organize Sanayi Bolgesi Fahri Karaca
Cad. No:14
Honaz/Denizli 20330
Turkey                                                       1026    9/24/2020      Brooks Brothers Far East Limited              $183,154.00                                                                $183,154.00
Veritas Tekstil Konfeksiyon Pazarlama San. ve Tic. A.S.
Gani Onur Simsek
Organize Sanayi Bölgesi Fahri Karaca Cad. No:14
Denizli 20330
Turkey                                                       703     9/22/2020      Brooks Brothers Far East Limited              $183,154.00                                                                $183,154.00
Verizon Business Global LLC
William M Vermette
22001 Loudoun County PKWY
Ashburn, VA 20147                                            699     9/23/2020        Brooks Brothers Group, Inc.                 $257,234.12                                                                $257,234.12
VersaFeed Inc.
268 Bush St. #6000
San Francisco, CA 94104                                      319     8/25/2020        Brooks Brothers Group, Inc.                   $3,241.77                                                                  $3,241.77
Verterim Inc.
9 Queen Anne Rd.
Hopkinton, MA 01748                                           86     7/28/2020        Brooks Brothers Group, Inc.                 $102,383.01                                                                $102,383.01
Victorino, Estefany Aquino
34 Yale St.
Lawrence, MA 01841                                           858     9/23/2020        Brooks Brothers Group, Inc.                                $25,000.00                                                   $25,000.00


                                                                                                      Page 95 of 100
                                                            Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 96 of 100


                                                                                         Claim Register
                                                                                  In re Brooks Borthers, Inc.
                                                                                      Case No. 20-11785

                                                                                                                                                                  Current
                                                                                                                Current General    Current        Current                     Current Admin
                                                                                                                                                                 503(b)(9)                  Total Current
                Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                               Admin Priority               Claim Amount
                                                                                                                    Amount         Amount         Amount                         Amount
                                                                                                                                                                 Amount
Village of Birch Run
12060 Heath Street
P.O. Box 371
Birch Run, MI 48415                           103     7/27/2020         Brooks Brothers Group, Inc.                     $260.54        $68.30                                                     $328.84
Visionet Systems Inc.
4B Cedarbrook Dr.
Building B
Cranbury, NJ 08512                            605     9/18/2020         Brooks Brothers Group, Inc.                 $327,105.00                                                                $327,105.00
VITALE BARBERIS CANONICO S.P.A.
VIA DIAGONALE 296
PRATRIVERO, (BI) 13835
ITALY                                         557     9/23/2020       Brooks Brothers Far East Limited                $5,212.63                                                                  $5,212.63
VITALE BARBERIS CANONICO S.P.A.
VIA DIAGONALE, 296
PRATRIVERO (BI) 13832
ITALY                                         994     9/24/2020    Golden Fleece Manufacturing Group, LLC             $6,947.63                                                                  $6,947.63
Voglino, Gaetano
17 Bradford Ave
West Orange, NJ 07052                         645     9/21/2020         Brooks Brothers Group, Inc.                  $56,350.00                                                                 $56,350.00
Vorys, Sater, Seymour and Pease LLP
Attn: Thomas J. Loeb
52 East Gay Street
Columbus , OH 43215                           685     9/22/2020         Brooks Brothers Group, Inc.                 $109,277.40                                                                $109,277.40
W Services Group, LLC
500 Wheeler Road`
Haippauge, NY 11788                            87     7/28/2020         Brooks Brothers Group, Inc.                   $3,731.03                                                                  $3,731.03
WA Department of Revenue
Attn: Sam Seal
2101 4th Ave, Ste 1400
Seattle, WA 98121                             1112    9/30/2020         Brooks Brothers Group, Inc.                   $9,018.00    $10,541.00                                                   $19,559.00
Wake County Tax Administration
P O Box 2331
Raleigh, NC 27602                             106     7/30/2020         Brooks Brothers Group, Inc.                                  $2,128.63                                                   $2,128.63
WARNE, ANGELA
217 ROLLINGBROOK
WINDSOR, CT 06095                             574     9/24/2020         Brooks Brothers Group, Inc.                  $33,333.00                                                                 $33,333.00
Warwick Allerton Hotel
Mehul Topiwala
701 N. Michigan Avenue
Chicago, IL 60611                             829     9/23/2020         Brooks Brothers Group, Inc.                   $9,732.59                                                                  $9,732.59
Waterlogic USA
3175 Bass Pro Drive
Grapevine, TX 76051                           175     8/12/2020         Brooks Brothers Group, Inc.                   $1,423.63                                                                  $1,423.63
Wayne, Arthur
100 United Nations Plaza
Apt. 4C
New York, NY 10017                            767     9/22/2020         Brooks Brothers Group, Inc.                  $34,350.00    $13,650.00                                                   $48,000.00
WBMason CO INC
59 Centre ST
Brockton, MA 20301                            224     8/17/2020         Brooks Brothers Group, Inc.                  $33,062.99                                    $1,991.32                    $35,054.31

                                                                                        Page 96 of 100
                                                                        Case 20-11785-CSS    Doc 651      Filed 10/09/20      Page 97 of 100


                                                                                                   Claim Register
                                                                                            In re Brooks Borthers, Inc.
                                                                                                Case No. 20-11785

                                                                                                                                                                            Current
                                                                                                                          Current General    Current        Current                     Current Admin
                                                                                                                                                                           503(b)(9)                  Total Current
                 Creditor Name and Address              Claim No. Claim Date                Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                         Admin Priority               Claim Amount
                                                                                                                              Amount         Amount         Amount                         Amount
                                                                                                                                                                           Amount
We Energies
333 W Everett St Attn Bankruptcy
Milwaukee, WI 53203                                       240     8/17/2020       Brooks Brothers Group, Inc.                   $6,828.30                                                                  $6,828.30
Weilgus and Sons-NJ, Inc
1 Naylon Place
Livingston, NJ 07039                                      284     8/16/2020       Brooks Brothers Group, Inc.                   $3,479.61                                                                  $3,479.61
Wells Fargo Vendor Financial Services, LLC
WFVFS - Bankruptcy
PO Box 13708
Macon, GA 31208                                           143     7/28/2020       Brooks Brothers Group, Inc.                  $44,093.99                                                                 $44,093.99
Wendell, Mary
125 Tindal Rd
Greenville, SC 29617                                      824     9/23/2020       Brooks Brothers Group, Inc.                                $21,811.40                                                   $21,811.40
West 64th Street, LLC
C/O Glenwood Management Corp.
Charles C. Dorego
1200 Union Turnpike
New Hyde Park, NY 11040                                   650     9/21/2020       Brooks Brothers Group, Inc.                 $302,966.87                                                                $302,966.87
WEST FARMS MALL, LLC
Taubman
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324                           794     9/24/2020       Brooks Brothers Group, Inc.                 $130,404.87                                                  $91,996.07    $222,400.94
WESTCHESTER MALL, LLC
Simon Property Group
225 West Washington Street
Indianapolis, IN 46204                                    750     9/22/2020       Brooks Brothers Group, Inc.                 $263,735.51                                                 $135,759.05    $399,494.56
Western States Regional Joint Board, Workers United,
affiliated with SEIU
Melissa S. Woods
Richard M. Seltzer
Cohen, Weiss and Simon LLP
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                   951     9/25/2020       Brooks Brothers Group, Inc.                                     $0.00                                    $18,320.00     $18,320.00
Wikibuy Holdings, LLC
Capital One
Attn: Walt Roloson
3711 S. MoPac Expressway, Suite 150
Austin, TX 78746                                          972     9/25/2020       Brooks Brothers Group, Inc.                  $11,916.73                                                                 $11,916.73
Wilhelmina International Inc.
300 Park Avenue South
New York, NY 10010                                         76     7/28/2020       Brooks Brothers Group, Inc.                   $9,600.00                                                                  $9,600.00
William V. Roberti, on behalf of himself and survivor
beneficiary
Maura I. Russell
Montgomery McCraken Walker & Rhoads LLP
437 Madison Avenue
New York, NY 10017                                        437      9/9/2020       Brooks Brothers Group, Inc.                $1,591,018.06                                                              $1,591,018.06



                                                                                                 Page 97 of 100
                                                                           Case 20-11785-CSS       Doc 651     Filed 10/09/20      Page 98 of 100


                                                                                                        Claim Register
                                                                                                 In re Brooks Borthers, Inc.
                                                                                                     Case No. 20-11785

                                                                                                                                                                                 Current
                                                                                                                               Current General    Current        Current                     Current Admin
                                                                                                                                                                                503(b)(9)                  Total Current
                 Creditor Name and Address                 Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                              Admin Priority               Claim Amount
                                                                                                                                   Amount         Amount         Amount                         Amount
                                                                                                                                                                                Amount
WILLIAMS & JENSEN, PLLC
1201 PENNSYLVANIA AVENUE, NW, SUITE 800
Washington, D.C. 20004                                       285     8/14/2020         Brooks Brothers Group, Inc.                 $117,932.00                                                                $117,932.00
Williams & Jensen, PLLC
Attorneys at Law
1201 Pennsylvania Avenue, NW, Suite 800
Washington, DC 20004                                         253      8/6/2020         Brooks Brothers Group, Inc.                 $117,932.00                                                                $117,932.00
Williams & Jensen, PLLC
Attorneys at Law
1201 Pennsylvania Avenue, NW
Suite 800
Washington, DC 20004                                         257      8/6/2020    Golden Fleece Manufacturing Group, LLC           $117,932.00                                                                $117,932.00
Williams, Terry
7150 Vernon Avenue
St. Louis, MO 63130                                          545     9/22/2020         Brooks Brothers Group, Inc.                   $6,188.00                                                                  $6,188.00
Wilson Canal Place l, LLC and Wilson Canal Place ll, LLC
c/o Vanessa P.Moody, Esq.
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                                             777     9/24/2020         Brooks Brothers Group, Inc.                 $154,882.81    $33,350.85                                                  $188,233.66
Windstream
1450 N Center Point Rd
Hiawatha, IA 52233                                            12     7/27/2020         Brooks Brothers Group, Inc.                 $192,307.23                                                  $66,916.20    $259,223.43
WINNITEX LIMITED
ACCOUNTING DEPARTMENT
UNIT 3601-3605 CABLE TV TOWER
9 HOI SHING ROAD
TSUEN WAN, NT
HONG KONG                                                    676     9/21/2020       Brooks Brothers Far East Limited              $615,706.01                                                                $615,706.01
Winnitex Limited
Accounting Department
Unit 3601-3605 Cable TV Tower
9 Hoi Shing Road
Tsuen Wan, N.T., Hong Kong                                   140     7/28/2020       Brooks Brothers Far East Limited                $5,808.42                                                                  $5,808.42
Winston & Strawn LLP
Attn: David Neier
200 Park Avenue
New York, NY 10166                                           588     9/18/2020         Brooks Brothers Group, Inc.                 $871,448.56                                                                $871,448.56
WISCONSIN PUBLIC SERVICE
PO BOX 19003
GREEN BAY, WI 54307-9003                                     148     7/31/2020         Brooks Brothers Group, Inc.                     $873.47                                                                    $873.47
Wolverton, Kim
4 Tyler Drive
Ellington, CT 06029                                          700     9/23/2020         Brooks Brothers Group, Inc.                  $10,517.00                                                                 $10,517.00
Wood, Elizabeth
4753 W Saguaro Cliffs Drive
Tucson, AZ 85745                                             188     8/11/2020         Brooks Brothers Group, Inc.                $1,084,488.00                                                              $1,084,488.00
Woodcock Refrigeration Co., Inc.
30 Kennedy Rd, PO Box 1133
South Windsor, CT 06074                                      442      9/2/2020         Brooks Brothers Group, Inc.                  $13,602.38                                                                 $13,602.38

                                                                                                       Page 98 of 100
                                                                                    Case 20-11785-CSS      Doc 651     Filed 10/09/20      Page 99 of 100


                                                                                                                Claim Register
                                                                                                         In re Brooks Borthers, Inc.
                                                                                                             Case No. 20-11785

                                                                                                                                                                                         Current
                                                                                                                                       Current General    Current        Current                     Current Admin
                                                                                                                                                                                        503(b)(9)                  Total Current
                  Creditor Name and Address                         Claim No. Claim Date                 Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                                      Admin Priority               Claim Amount
                                                                                                                                           Amount         Amount         Amount                         Amount
                                                                                                                                                                                        Amount
Workers United, Affiliated with SEIU, on behalf of itself and its
other Affiliates
Melissa S. Woods
Richard M. Seltzer
Cohen, Weiss and Simon LLP
900 Third Avenue, Suite 2100
New York, NY 10022-4869                                               926     9/25/2020        Brooks Brothers Group, Inc.                                Unliquidated                                       $0.00          $0.00
WorkForce Software
38705 seven mile road
livonia, mi 48152                                                     165     8/10/2020        Brooks Brothers Group, Inc.                                                              $129,149.22                   $129,149.22
Workfront, Inc.
Timothy B. Hyland
1818 Library Street, Suite 500
Reston, VA 20190                                                      936     9/24/2020        Brooks Brothers Group, Inc.                  $43,271.28                                                                 $43,271.28
WS Tampa Owner LLC
c/o Vanessa P.Moody
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                                                      684     9/23/2020        Brooks Brothers Group, Inc.                  $44,800.10                                                  $10,752.02     $55,552.12
Xiamen Brandon Imp & Exp Co., Ltd
Room 201, No. 228
North Chengyz Road
Jimei District
 Xiamen, F.J. 361022
China                                                                 474     9/10/2020      Brooks Brothers Far East Limited                                                             $1,140.88                     $1,140.88
XTGlobal, Inc.
2701 Dallas Parkway
Suite 550
Plano, TX 75093                                                       244      8/6/2020        Brooks Brothers Group, Inc.                  $15,666.67       $8,333.33                                                 $24,000.00
XTGlobal, Inc.
2701 Dallas Parkway, Suite 550
Plano, TX 75093                                                       416      9/8/2020        Brooks Brothers Group, Inc.                  $15,666.67       $8,333.33                                                 $24,000.00
YAGI TSUSHO HONG KONG LTD.
UNIT 913, 9/F, MIRA PLACE TOWER A
132 NATHAN ROAD
TSIM SHA TSUII
HONG KONG                                                             799     9/23/2020      Brooks Brothers Far East Limited               $18,435.40                                                                 $18,435.40
YANG, JAMES
1140 NORTH 192ND ST
SHORELINE, WA 98133                                                   569     9/22/2020        Brooks Brothers Group, Inc.                       $0.00                                                                      $0.00
Yankee Gas Company dba Eversource
Atty Honor Heath-Legal Dept
107 Selden Ave
Berlin, CT 06037                                                      423      9/1/2020        Brooks Brothers Group, Inc.                     $162.65                                                                    $162.65
YEE TUNG GARMENT COMPANY LIMITED
3/F CHIAP LUEN INDUSTRIAL BLDG.
30-32 KUNG YIP STREET
KWAI CHUNG
HONG KONG                                                             406     8/31/2020        Brooks Brothers Group, Inc.                $4,169,405.37                                                              $4,169,405.37


                                                                                                               Page 99 of 100
                                                             Case 20-11785-CSS       Doc 651      Filed 10/09/20      Page 100 of 100


                                                                                           Claim Register
                                                                                    In re Brooks Borthers, Inc.
                                                                                        Case No. 20-11785

                                                                                                                                                                    Current
                                                                                                                  Current General    Current        Current                     Current Admin
                                                                                                                                                                   503(b)(9)                  Total Current
                Creditor Name and Address     Claim No. Claim Date                  Debtor                        Unsecured Claim Priority Claim Secured Claim                     Priority
                                                                                                                                                                 Admin Priority               Claim Amount
                                                                                                                      Amount         Amount         Amount                         Amount
                                                                                                                                                                   Amount
Yelp Inc.
4343 N Scottsdale Rd
Ste 220
Scottsdale, AZ 85251                            151      8/5/2020         Brooks Brothers Group, Inc.                   $8,379.00                                                                  $8,379.00
YKK Snap Fasterner America Inc.
Attn: Tonya Ashby
302 Factory Avenue
Lawrenceburg, KY 40342                          1117    9/29/2020         Brooks Brothers Group, Inc.                     $813.24                                                                   $813.24
YOUNG BO WORLD WIDE CO., LTD
3F WONHYO RO 84GIL 12
YONGSAN GU, SEOUL 04315
SOUTH KOREA                                     710     9/22/2020         Brooks Brothers Group, Inc.                                                                $1,042.47                     $1,042.47
YOUNG BO WORLDWIDE CO.,LTD
3F WONHYO RO 84 GIL, 12
YONGSAN GU
SEOUL 04315
SOUTH KOREA                                     849     9/23/2020         Brooks Brothers Group, Inc.                                                                $1,042.47                     $1,042.47
Young, Edward
107 RIVERVIEW AVE
APT 135E
NEPTUNE CITY, NJ 07753                          525     9/14/2020         Brooks Brothers Group, Inc.                                     $0.00                                                       $0.00
YOUNGBO WORLD WIDE CO., LTD
3F WONHYO RO 84 GIL 12, YONGSAN GU
SEOUL 04315
SOUTH KOREA                                     974     9/23/2020         Brooks Brothers Group, Inc.                                                                $1,042.47                     $1,042.47
Zazzara, Victoria
Rudolfsplatz 1/19
Vienna 1010
Austria                                         302     8/19/2020         Brooks Brothers Group, Inc.                   $3,975.00         $0.00                      $3,975.00                     $7,950.00
Zepeda, Nasstaja
9060 Palisade Avenue #717
North Bergen, NJ 07047                          511     9/15/2020         Brooks Brothers Group, Inc.                  $16,866.00                                                                 $16,866.00
Zhao, Hui Zhen
2357 E 17 St
Brooklyn, NY 11229                              435     9/12/2020         Brooks Brothers Group, Inc.                   $1,560.00                                                                  $1,560.00
Zhejiang Shengzhou Xinmei Clothing Co., LTD
USA Debt Recovery Solutions, Inc
255 W Foothill Blvd
Suite 205
Upland, CA 91786                                219      8/4/2020    Golden Fleece Manufacturing Group, LLC             $9,604.32                                                                  $9,604.32
Zhejiang Vision Textile Co., LTD
No. 18 Dacheng Road
Shengzhou Development Zone
Shengzhou, Zhejiang China
312400                                          1122    9/30/2020       Brooks Brothers Far East Limited               $27,807.77                                                                 $27,807.77
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                            1120    9/30/2020         Brooks Brothers Group, Inc.                       $1.00                                                                     $1.00



                                                                                         Page 100 of 100
